Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 1 of 127 PageID #: 116




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

IN RE VANDA PHARMACEUTICALS INC.                   Case No. 1:19-cv-04293-FB-LB
DERIVATIVE LITIGATION

                                                    JURY TRIAL DEMANDED




     CONSOLIDATED VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT

       Plaintiffs Samuel Williams and Michael Bavaro (“Plaintiffs”), by and through their

undersigned attorneys, bring this action derivatively on behalf of Vanda Pharmaceuticals Inc.

(“Vanda” or the “Company”) and allege the following upon information and belief, except as to

those allegations pertaining to themselves, which are made upon personal knowledge. Plaintiffs’

information and belief is based upon, among other things, their counsel’s investigation, which

includes, without limitation:    (a) review and analysis of public filings in United States of

America, et al., ex rel. Richard Gardner v. Vanda Pharmaceuticals Inc., Case No. 1:17-cv-00464

(APM) (D.D.C.) (the “Qui Tam Lawsuit”); (b) review and analysis of public filings in Gordon v.

Vanda Pharmaceuticals Inc., et al., Case No. 1:19-cv-01108-FB-LB (E.D.N.Y.) (the “Securities

Class Action”); (c) review and analysis of public filings in Vanda Pharmaceuticals, Inc., et al., v.

Food and Drug Administration, et al., Case No. 19-cv-301 (JDB) (D.D.C.) (the “FDA

Litigation”); (d) review and analysis of regulatory filings made by Vanda with the United States

Securities and Exchange Commission (the “SEC”); (e) review and analysis of press releases and

media reports issued and disseminated by Vanda; and (f) review of other publicly available

information concerning Vanda.
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 2 of 127 PageID #: 117




                                         INTRODUCTION

        1.      This is a stockholder derivative action brought on behalf of Vanda against certain

of its officers and directors seeking to remedy breaches of their fiduciary duty, violations of the

federal securities laws, and unjust enrichment, which caused and continue to cause substantial

harm to the Company. This misconduct began on November 4, 2015 and continued through

February 11, 2019 (the “Relevant Period”). This misconduct damaged Vanda’s reputation,

goodwill, and community standing and exposed the Company to millions of dollars in potential

liability for violations of state and federal laws.

        2.      Vanda is a biopharmaceutical company that focuses on the development and

commercialization of products for the treatment of central nervous system disorders. Vanda

owns and markets two drugs: (i) Fanapt® (iloperidone) (“Fanapt”), a drug for the treatment of

schizophrenia, and (ii) HETLIOZ® (tasimelteon) (“Hetlioz”), a drug for the treatment of non-24-

hour sleep-wake disorder (“Non-24”).1 Vanda derived all of its revenue from sales of Fanapt and

Hetlioz during the Relevant Period.

        3.      Since at least November 2015, the Company schemed to promote its drugs Fanapt

and Hetlioz for “off-label” uses2 in addition to employing several other prohibited promotional

strategies.




1
  Non-24 is a circadian rhythm sleep disorder in which a person’s biological clock fails to
synchronize to a 24-hour day. Instead of sleeping roughly the same time every day, a person with
Non-24 would find their sleep time gradually delayed by minutes to hours every day.
2
  “Off-label” use is use of a medication for an indication, in an age group, with a dosage, or
through a route of administration that has not been approved by The Food and Drug
Administration (“FDA”).




                                                      2
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 3 of 127 PageID #: 118




       4.      For Fanapt, Vanda trained its sales representatives to promote the drug off-label

in a variety of ways, including: (i) marketing Fanapt to treat mental disorders other than

schizophrenia; (ii) focusing on akathisia,3 a side effect of antipsychotics, in an effort to generate

sales to non-schizophrenia patients; (iii) providing unrealistic sales targets that required off-label

promotion in order to be met; (iv) compensating sales representatives for off-label sales; (v)

marketing efforts targeting pediatric patients even though Fanapt is only FDA-approved for use

by adults; (vi) presenting Fanapt as a first line treatment even though it is only FDA-approved as

a second line treatment;4 (vii) downplaying the extent and severity of QT prolongation, a serious

and sometimes fatal side effect of Fanapt;5 and (viii) promoting that Fanapt can be taken once

daily even though it is only FDA-approved to be taken twice daily.

       5.        As to Hetlioz, although Vanda repeatedly acknowledged that the Non-24 drug

was intended only for use in blind people, Defendants (defined below) realized that the number

of blind people with Non-24 was very small and therefore caused the Company to target

psychiatrists treating sighted people. Defendants focused their sales efforts for Hetlioz on

sighted people who were having trouble sleeping – not those who received a diagnosis for Non-

24, which is exceedingly rare in sighted people. These efforts caused Hetlioz, which cost

$180,000 for an annual supply during the Relevant Period, to be marketed off-label during the

Relevant Period.

3
  Akathisia is an uncontrollable feeling of restlessness and urge to move, manifesting in
behaviors such as rocking back and forth, walking in place, or crossing and uncrossing legs
while sitting.
4
  Second line treatments should not be used unless the patient has tried another antipsychotic
first.
5
 QT prolongation is an arrhythmia where the heart takes longer than normal to recharge between
beats.




                                                  3
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 4 of 127 PageID #: 119




       6.      Federal health care programs, including Medicare, Medicaid, and Tricare,

reimbursed these improper off-label prescriptions in violation of the federal False Claim Act, 31

U.S.C. § 3729 (the “FCA”), state false claims acts, the federal Food, Drug and Cosmetic Act, 21

U.S.C. § 301 et seq. (the “FD&C Act”), and applicable regulatory and ethical guidance.

       7.      As a result of Defendants’ misconduct, Vanda is facing significant liability from

the Qui Tam Lawsuit filed by a relator on behalf of the United States of America; the States of

California, Colorado, Connecticut, Delaware, Florida, Georgia, Hawaii, Illinois, Indiana, Iowa,

Louisiana, Maryland, Michigan, Minnesota, Montana, Nevada, New Jersey, New Mexico, New

York, North Carolina, Oklahoma, Rhode Island, Tennessee, Texas, Vermont, and Washington;

the Commonwealths of Massachusetts and Virginia; the District of Columbia; and the

policyholders of various insurance companies. Vanda has incurred substantial expenses relating

to the investigation of the abovementioned misconduct, including legal fees and expenses and the

potential for liability to the United States, the individual States, and insurance companies, and

regulatory fines and penalties.

       8.      The Qui Tam Lawsuit alleges that the Company’s executives and officers,

including Vanda’s President and Chief Executive Officer, Mihael H. Polymeropoulos

(“Polymeropoulos”), and Senior Vice President, Gian Piero Reverberi (“Reverberi”), knew

about, condoned, and actively participated in the fraudulent scheme to promote both Hetlioz and

Fanapt off-label. By consciously and reckless disregarding their fiduciary duty of care and

loyalty, the Defendants have brought consequential harm to Vanda.

       9.      This misconduct also has resulted in the Company being named a defendant in the

Securities Class Action, which alleges that the Company failed to disclose to investors that: (i)

Vanda was engaged in a fraudulent scheme to promote the off-label use of Fanapt and Hetlioz;




                                               4
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 5 of 127 PageID #: 120




(ii) Vanda defrauded the government by violating Medicare, Medicaid, and Tricare programs;

(iii) as a result of the scheme, Vanda faced the Qui Tam Lawsuit; (iv) Vanda’s promotional

materials for Fanapt and Hetlioz were false and misleading, garnering regulatory scrutiny from

the FDA; and (v) as a result, Defendants’ statements about Vanda’s business, operations and

prospects lacked a reasonable basis and were materially false and misleading.

       10.      The off-label promotion scheme for Fanapt and Hetlioz was further revealed in

a short seller report by Aurelius Value issued on February 11, 2019 (the “Aurelius Report”).

       11.      Defendants also made materially false and misleading statements and omissions

during the Relevant Period concerning tradipitant, used for the treatment of itchiness from

eczema, which was Vanda’s most important drug in the clinical trial stage.

       12.      In May 2018, unbeknownst to the investing public, the FDA warned Vanda

that if the Company wanted to study tradipitant in humans for longer than three months, which

was required for the drug to receive FDA approval, Vanda would need to first conduct a nine-

month non-rodent safety study to ensure that tradipitant was safe for human use.

       13.      The FDA told Defendants that if Vanda failed to do the required safety study,

the FDA would enforce a clinical trial hold on tradipitant. A clinical trial hold is an order rarely

issued by the FDA to delay or suspend a drug trial. Such an order would be catastrophic for the

Company.

       14.      Despite being fully aware of the FDA’s position by May 2018, Defendants

nevertheless continued to conduct tradipitant studies in humans lasting longer than three

months. Accordingly, in December 2018, the FDA ordered a clinical trial hold for tradipitant,

placing the commercial future of tradipitant in peril.

       15.      Thus, at all relevant times from May 2018 until the end of the Relevant Period,




                                                 5
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 6 of 127 PageID #: 121




Defendants knew, or recklessly disregarded, that Vanda was prohibited from conducting a

safety study for tradipitant as required by the FDA. Despite this, Defendants made, and caused

Vanda to make, numerous statements to investors regarding the progress of clinical trials for

tradipitant, omitting this critical information.

        16.      On February 5, 2019, the truth regarding tradipitant emerged when the

Company commenced the FDA Litigation (defined below).

        17.      The Company was substantially damaged by Defendants’ knowing breaches of

fiduciary duty and other violations of law. Plaintiffs bring this action against Defendants to

remedy their misconduct.

        18.     The Company’s Board of Directors (the “Board”) failed in its duty of care and

oversight in the face of these serious violations of federal and state laws and regulations. The

Board’s sustained failure to ensure effective corporate governance and compliance was the result

of Defendants’ knowing breach or reckless disregard of their fiduciary duties. The Board was

inattentive and consciously turned a blind eye to the fraudulent promotion scheme, abuse of

government healthcare programs, and failure to follow FDA regulations.

        19.     Accordingly, Plaintiffs seek needed      reforms to      corporate governance,

management policy, and procedural changes to ensure that the Company complies with federal

and state laws and regulations. Plaintiffs, on behalf of Vanda, also seek monetary damages from

the Defendants, who abandoned their fiduciary duties and should be held accountable for the

harm suffered by Vanda.

                                  JURISDICTION AND VENUE

        20.     Pursuant to 28 U.S.C. § 1331 and Section 27 of the Securities Exchange Act of

1934 (the “Exchange Act”), the Court has jurisdiction over the claims asserted herein for




                                                   6
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 7 of 127 PageID #: 122




violations of sections 10(b) and 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated

thereunder.

           21.   The Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a) over all

other claims that are so related to claims in the action within such original jurisdiction that they

form part of the same case or controversy under Article III of the United States Constitution.

This action is not a collusive action designed to confer jurisdiction on a court of the United

States that it would not otherwise have.

           22.   The Court has jurisdiction over each defendant named herein because each

defendant is either a corporation that conducts business and maintains operations in this District

or is an individual who has sufficient minimum contacts with this District to render the exercise

of jurisdiction by the Court permissible under traditional notions of fair play and substantial

justice.

           23.   Venue is proper in this District pursuant to Section 27 of the Exchange Act and 28

U.S.C. § 1391(b) as the Company conducts business in this District and engages in numerous

activities which had an effect in this District. Defendants have also consented to venue in this

District.

                                             PARTIES

Plaintiffs

           24.   Plaintiff Samuel Williams is a current shareholder of Vanda and has continually

held Vanda stock at all relevant times.

           25.   Plaintiff Michael Bavaro is a current shareholder of Vanda and has continually held

Vanda stock at all relevant times.

Nominal Defendant




                                                  7
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 8 of 127 PageID #: 123




       26.    Nominal Defendant Vanda is incorporated in Delaware and maintains its

headquarters at 2200 Pennsylvania Avenue NW, Washington D.C. 20037. Vanda is a global

biopharmaceutical company that focuses on the development and commercialization of

products for the treatment of central nervous system disorders. Vanda sells, markets, and

promotes its products throughout the United States, including New York. Vanda’s common

stock is publicly traded on NASDAQ under the symbol “VNDA.”

Defendants

       27.    Defendant Polymeropoulos co-founded Vanda in 2003 and has served as the

Company’s President, Chief Executive Officer (“CEO”), and a member of the Board since May

2003. Polymeropoulos is a psychiatrist who holds a degree in medicine from the University of

Patras. He is named as a defendant in the Securities Class Action. According to Forms DEF14A

filed by Vanda with the SEC on April 22, 2020 and April 25, 2019, Defendant Polymeropoulos
                                                                           6
received at least the following compensation during the Relevant Period:

                                       2019:     $4,278,137
                                       2018:     $4,024,728
                                       2017:     $6,265,989
                                       2016:     $7,185,457
                                       Total:   $21,754,311

       28.    Defendant H. Thomas Watkins (“Watkins”) has served as Chairman of the Board

since March 2014 and has been a member of the Board since 2006. He serves as the Chairman of

the Nominating/Corporate Governance Committee and as a member of the Compensation

Committee.




6
 Compensation data for 2016 is from the Form DEF14A dated April 25, 2019 and for 2017,
2018 and 2019 is from the Form DEF14A dated April 22, 2020.




                                                8
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 9 of 127 PageID #: 124




       29.    Defendant Michael F. Cola (“Cola”) was a director of the Company from 2012

until he resigned from the Board effective February 14, 2020. He served on the Audit Committee

and Compensation Committee.

       30.    Defendant Kenneth M. Bate (“Bate”) served as a director of the Company from

December 2015 until June 2018. Defendant Bate did not stand for re-election at the 2018 Annual

Meeting when his term expired on June 13, 2018. He served on the Compensation Committee.

       31.    Defendant Richard W. Dugan (“Dugan”) has been a director of the Company

since 2005. He serves as the Chairman of the Audit Committee and as a member of the

Nominating/Corporate Governance Committee.

       32.    Defendant Vincent J. Milano (“Milano”) served as a director of the Company

from 2010 until his resignation on June 13, 2019 at the 2019 Annual Meeting. He served as the

Chairman of the Compensation Committee and as a member of the Audit Committee

       33.    Defendant Howard H. Pien (“Pien”) served as a director of the Company from

2007 until June 2016. He served as Chairman of the Board from December 2010 until March

2014. He did not stand for re-election when his term expired on June 16, 2016 following the

2016 Annual Meeting. He served on the Compensation Committee and was succeeded by

Defendant Bate upon the expiration of his term on June 16, 2016.

       34.    Defendant James P. Kelly (“Kelly”) has served as Vanda’s Executive Vice

President, Chief Financial Officer and Treasurer since February 2017 and as Secretary since

April 2018. Previously, he served as Vanda’s Senior Vice President, Chief Financial Officer and

Treasurer from December 2010 through February 2017 and as Secretary from December 2010 to

September 2015. Defendant Kelly is named as a defendant in the Securities Class Action. He

received at least the following compensation during the Relevant Period:




                                               9
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 10 of 127 PageID #: 125




                                         2019:     $2,248,410
                                         2018:     $2,401,385
                                         2017:     $2,276,307
                                         2016:     $2,189,029
                                         Total:    $9,115,131

        35.     Defendant Reverberi (“Reverberi”) has served as Vanda’s Senior Vice President

 and Chief Commercial Officer (“CCO”) since April 2016 and served as Vanda’s Senior Vice

 President, Acting CCO, and European General Manager from December 2015 to April 2016. He

 was Vanda’s Senior Vice President and European General Manager from September 2015 to

 December 2015. He is named as a defendant in the Securities Class Action. He received the

 following compensation during the Relevant Period:

                                         2019:     $2,296,319
                                         2018:     $2,145,907
                                         2017:     $1,755,570
                                         2016:     $1,734,494
                                         Total:    $7,932,290

        36.     Defendants identified in paragraphs 26 through 34 are collectively referred to as

 the “Defendants.”

        37.     Defendants Polymeropoulos, Watkins, Cola, Bate, Dugan, Milano and Pien are

 collectively referred to as the “Director Defendants.”

        38.     Defendants Polymeropoulos, Kelly, and Reverberi are collectively referred to as

 the “Officer Defendants.”

 Non-Parties

        39.     Non-Party Thomas Gibbs (“Gibbs”) served as the Company’s Senior Vice

 President and CCO from April 2015 until his departure in December 2015. Gibbs did not work at

 Vanda before April 2015. Gibbs, who is currently the CCO of Optinose, Inc., another

 pharmaceutical company, has spent his career working in the biotechnology and pharmaceutical

 industries. On December 21, 2015, Vanda filed a Form 8-K (the “12/21/15 Form 8-K”)


                                                  10
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 11 of 127 PageID #: 126




 disclosing, among other things, that Gibbs had resigned from the Company after only eight

 months and that “he is not entitled to any severance or other post-termination benefits.”



         THE FIDUCIARY DUTIES OF VANDA’S OFFICERS AND DIRECTORS

        40.     Each officer and director of Vanda owed the Company the duty to exercise a high

 degree of care, loyalty, and diligence in the management and administration of the affairs of the

 Company, as well as in the use and preservation of its property and assets. The conduct

 complained of herein involves fraudulent misconduct by Vanda’s directors and officers – a

 knowing, intentional, and culpable violation of their obligations as directors and/or officers of

 Vanda, and the absence of good faith on their part concerning their duties to the Company. The

 officers’ misconduct was ratified by the Board, which failed to take any legal action on behalf of

 the Company against them.

        41.     By reason of their positions as officers and/or directors of Vanda and because of

 their ability to control the business and corporate affairs of Vanda, Defendants owe Vanda

 fiduciary duties of good faith, loyalty, and candor. The Defendants were and are required to use

 their utmost ability to control and manage Vanda in a fair, just, honest, and equitable manner.

 The Defendants were, and are, required to act in furtherance of the best interests of Vanda and

 not in furtherance of their own personal interest or benefit. Each director and officer of the

 Company owes Vanda the highest obligations of fair dealing and the fiduciary duty to exercise

 good faith and diligence in the administration of the affairs of the Company and in the use and

 preservation of its property and assets.

        42.     To fulfill their responsibilities and duties, the directors and officers of Vanda must

 supervise and manage Vanda’s policies, controls in compliance with applicable controlling




                                                 11
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 12 of 127 PageID #: 127




 statutes. Vanda’s directors are each made aware of their duties and responsibilities when, upon

 joining the Board, they undergo mandatory training and education on fiduciary obligations.

         43.     In addition to these fiduciary duties, the directors’ and officers’ oversight and

 management obligations require them to know of and oversee compliance with the laws and

 regulations that apply to Vanda’s business. As a pharmaceutical company, Vanda is subject to

 extensive regulation and regulatory oversight from both the federal government and each of the

 States that it operates within.

         44.     The FD&C Act empowers the FDA to regulate the manufacture, sale, and

 distribution of drugs and devices in the United States. This authority includes oversight of

 promotional labeling and advertising for prescription drugs. 21 U.S.C. § 502. Vanda is required

 to cooperate with the FDA and operate in accordance with the statutory requirements of the

 FD&C Act.

         45.     The Defendants, because of their positions of control and authority as directors

 and/or officers of Vanda, were able to and did, directly and/or indirectly, exercise control over

 the wrongful acts complained of herein. Because of their supervisory, executive, managerial,

 and directorial positions with Vanda, each Defendant had knowledge of material non-public

 information about the financial condition, operations, and future business prospects of Vanda.

         46.     To discharge their duties, the Defendants (the officers and directors of Vanda)

 were required to exercise reasonable and prudent supervision over the management, policies,

 practices and controls of the Company. By virtue of such duties, the Defendants were required

 to, among other things:




                                                12
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 13 of 127 PageID #: 128




                a)      Exercise good faith to ensure that the affairs of the Company were

 conducted in an efficient, business-like manner to make it possible to provide the highest quality

 performance of their business;

                b)      Exercise good faith to ensure that the Company operated in a diligent,

 honest, and prudent manner and complied with all applicable federal and state laws, rules,

 regulations, and requirements as well as all contractual obligations, including acting only within

 the scope of its legal authority and disseminating only truthful and accurate statements to the

 investing public;

                c)      Properly and accurately guide investors and analysts as to the true

 financial condition of the Company at any given time, including making accurate statements

 about the Company’s financial results;

                d)      When put on notice of problems with the Company’s business practices

 and operations, exercise good faith in taking appropriate action to correct the problems and

 prevent their recurrence; and

                e)      Exercise their authority to claw back compensation from the directors and

 officers responsible for the above improprieties.

        47.     Each Defendant, as an executive officer or director, owed to the Company and to its

 shareholders the fiduciary duties of loyalty and due care in the management and administration of the

 affairs of the Company, as well as in the use and preservation of its property and assets. The conduct

 of the Defendants complained of herein involves a knowing and culpable violation of their

 obligations as directors and officers of the Company, the absence of good faith on their part, and a

 reckless disregard for their duties to the Company and its shareholders, which the Defendants were

 aware or should have been aware posed a risk of serious injury to the Company.




                                                  13
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 14 of 127 PageID #: 129




          48.     As directors and officers, the Defendants are subject to the Company’s Code of

 Business Conduct and Ethics (the “Code of Conduct”),7 the purpose of which is to “deter

 wrongdoing and to promote:”

                  (a) Honest and ethical conduct, including the ethical handling of actual or
                      apparent conflicts of interest between personal and professional
                      relationships;

                  (b) Full, fair, accurate, timely and understandable disclosure in reports and
                      documents that the Company files with, or submits to, the Securities
                      and Exchange Commission (the “SEC”) and in other public
                      communications made by the Company;

                  (c) Compliance with applicable governmental laws, rules and regulations
                      including, without limitation, the rules and regulations of the SEC, the
                      federal Occupational Safety and Health Act, the U.S. Foreign Corrupt
                      Practices Act (the “FCPA”), the Federal Food, Drug, and Cosmetic
                      Act and the rules and regulations of the U.S. Food and Drug
                      Administration (the “FDA”), the anti-kickback provisions of the
                      federal Social Security Act and Department of Health and Human
                      Services Office of the Inspector General regulations, the federal False
                      Claims Act, and comparable state laws.

          49.     The Code of Conduct also provides in relevant part as follows:8

                  4. COMPLIANCE WITH APPLICABLE LAWS, RULES AND
                     REGULATIONS

                      Obeying the law, both in letter and spirit, is the foundation on which
                      the Company’s ethical standards are built. You must comply with all
                      applicable laws, rules and regulations of the cities, states,
                      provinces and countries in which we operate. Although you are not
                      expected to know the details of these laws, it is important to know
                      enough to determine when to seek advice from managers or other
                      appropriate personnel. If a law conflicts with a policy in the Code, you
                      must comply with the law. If you have any questions about these
                      conflicts, ask your manager or the Company’s Compliance Officer
                      how to handle the situation.

 7
  Available at https://vandapharmaceuticalsinc.gcs-web.com/static-files/3bc193a2-45a7-4b99-
 870c-eb30c53ff6be (last visited April 20, 2020).
 8
     Emphasis is added to all quotations throughout this Complaint unless otherwise noted.




                                                   14
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 15 of 127 PageID #: 130




             5. ETHICAL CONDUCT

                Beyond compliance with laws, the Company requires that all its
                employees, officers, and directors act in a manner that meets the
                highest standards of ethical behavior.

                                           *        *      *

             7. PUBLIC DISCLOSURE OF INFORMATION

                (a) The federal securities laws require the Company to disclose certain
                    information in various reports that the Company must file with or
                    submit to the SEC. In addition, from time to time, the Company
                    makes other public communications, such as issuing press releases.

                (b) The Company expects all directors, officers and employees who are
                    involved in the preparation of SEC reports or other public documents
                    to ensure that the information disclosed in those documents is full,
                    fair, accurate, timely and understandable.

                (c) To the extent that you reasonably believe that questionable accounting
                    or auditing conduct or practices have occurred or are occurring, report
                    those concerns to the Company’s Chief Executive Officer, Chief
                    Financial Officer or Compliance Officer or in accordance with the
                    Company’s Whistleblower policy.

                                           *        *      *

             12. RECORD-KEEPING

                (a) The Company requires honest and accurate recording and reporting of
                    information in order to make responsible business decisions and to
                    comply with the law. For example, employees who must report their
                    hours worked must only report the true and actual number of hours
                    worked (whether for purposes of individual pay or for purposes of
                    reporting such information to customers). The Company also requires
                    each director and employee to disclose any transaction or
                    arrangement among such individual or any family member or
                    affiliated entity of such individual, on the one hand, and any other
                    director, employee or any family member or affiliated entity of such
                    other individual, on the other hand, that in any way relates to or arises
                    out of such individual’s professional relationship with the Company.

                (b) Many employees regularly use business expense accounts, which
                    must be documented and recorded accurately in accordance with the



                                               15
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 16 of 127 PageID #: 131




                   Company’s policies. If you are not sure whether you may seek
                   reimbursement for a certain expense, ask your manager or the
                   Compliance Officer.

                (c) All of the Company’s books, records, accounts and financial
                    statements must be maintained in reasonable detail, must
                    appropriately reflect the Company’s transactions and must conform
                    both to applicable legal requirements and to the Company’s system of
                    internal controls. Unrecorded or “off the books” funds or assets
                    should not be maintained unless permitted by applicable law or
                    regulation.

                (d) Business records and communications often become public, and you
                    should avoid exaggeration, derogatory remarks, guesswork or
                    inappropriate characterizations of people and companies that can be
                    misunderstood. This policy applies equally to e-mail, internal memos
                    and formal reports. Records should always be retained or destroyed
                    according to the Company’s record retention policies. In accordance
                    with those policies, in the event of litigation or governmental
                    investigation, please consult the Company’s Compliance.

                                          *        *     *

             15. COMPETITION AND FAIR DEALING

                The Company seeks to outperform its competition fairly and honestly.
                Using or disclosing, or encouraging others to use or disclose, other
                companies’ proprietary, confidential or trade secret information, without
                the owner’s prior consent, and any theft or misappropriation of such
                information is strictly prohibited. You should endeavor to respect the
                rights of and deal fairly with the Company’ customers, suppliers,
                competitors and employees.

                                          *        *     *

            18. SPECIAL ETHICS OBLIGATIONS FOR EMPLOYEES WITH
                FINANCIAL REPORTING RESPONSIBILITIES

                (a) As a public company, it is important that the Company’s filings with
                    the SEC be accurate and timely. Depending on your position within
                    the Company, you may be called upon to provide information to
                    assure that the Company’s public reports are complete, fair and
                    understandable. The Company expects you to take this responsibility
                    seriously and to provide prompt and accurate answers to inquiries
                    related to the Company’s public disclosure requirements.




                                              16
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 17 of 127 PageID #: 132




                (b) The Finance department bears a special responsibility for promoting
                    integrity throughout the organization, with responsibilities to
                    stakeholders both inside and outside the Company. The Chief
                    Executive Officer, Chief Financial Officer, Controller and other
                    finance personnel each have a special role both to adhere to these
                    principles themselves and also to ensure that a culture exists
                    throughout the Company as a whole that ensures that fair and timely
                    reporting of financial results and conditions.

                (c) Because of this special role, the Chief Executive Officer, Chief
                    Financial Officer or Controller and all other and all members of the
                    Company’s finance department are bound by the following Financial
                    Officer Code of Ethics. Each agrees that he or she will:

                   (i) Act with honesty and integrity;

                   (ii) Avoid actual or apparent conflicts of interest in professional and
                        personal relationships;

                  (iii) Provide information that is accurate, complete, objective, relevant,
                        timely and understandable to ensure full, fair, accurate timely and
                        understandable disclosure in reports and documents that the
                        Company files with, or submits to, government agencies and in
                        other public communications;

                  (iv) Accept responsibility for the full, fair, accurate, timely and
                       understandable disclosure in the periodic reports required to be
                       filed by the Company with the SEC;

                  (v) Bring promptly to the attention of the Chief Executive Officers,
                      Chief Financial Officer or Compliance Officer any material
                      information of which he or she may become aware that affects the
                      disclosures made by the Company in its public filings;

                  (vi) Bring to the attention of the Chief Executive Officer, Chief
                       Financial Officer, Compliance Officer or Audit Committee of the
                       Company any significant deficiencies in the design or operation
                       of internal controls which could adversely affect the Company’s
                       ability to record, process, summarize and report financial data;

                  (vii) Bring to the attention of the Chief Executive Officer, Chief
                        Financial Officer, Compliance Officer or Audit Committee of the
                        Company any fraud that involves management or other
                        employees who have a significant role in the Company’s financial
                        reporting, disclosures or internal controls;




                                              17
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 18 of 127 PageID #: 133




                 (viii) Bring to the attention of the Chief Executive Officer, Chief
                        Financial Officer, Compliance Officer or Audit Committee any
                        information concerning any violation of this Code, including any
                        conflicts of interest involving any employees who have a
                        significant role in the Company’s financial reporting, disclosures
                        or internal controls; and

                  (ix) Bring to the attention of the Chief Executive Officer, Chief
                       Financial Officer, Compliance Officer or Audit Committee any
                       information concerning a material violation of the securities or
                       other laws, rules or regulations applicable to the Company and the
                       operation of its business.

                                         *        *      *

             19. HEALTHCARE COMPLIANCE MATTERS

                The Company is subject to a number of federal and state healthcare
                laws that are intended to, among other things, protect the health and
                well-being of patients that may be candidates for the Company’s
                products. To ensure compliance with these laws, the Company has
                developed a Corporate Compliance Program, which consists of a series
                of policies and procedures. You are required to review and comply
                with these policies and procedures as they relate to your
                responsibilities within the company and to report any behaviors that
                may indicate non-compliance with such laws and/or the Company’s
                Corporate Compliance Program. Copies of all Company policies and
                procedures are available on the Company intranet website.

                (a) Interactions with Health Care Professionals. The federal Anti-
                    Kickback Statute prohibits the offering of anything of value that is
                    intended to influence a person to recommend, prescribe or
                    purchase a product (including prescription medication) that may be
                    reimbursed by the government (e.g., Medicare or Medicaid). The
                    Company is committed to complying with these laws. Certain
                    interactions with health care professionals and programs offered by
                    the Company, including but not limited to speaker programs,
                    consulting arrangements, and support for scientific and educational
                    activities, need to be reviewed to ensure compliance with these
                    laws. The Company’s Corporate Compliance Program is consistent
                    with the Code on Interactions with Healthcare Professionals
                    adopted by the Pharmaceutical Research Manufacturers of
                    America (PhRMA Code) and the Office of Inspector General’s
                    Compliance Program for Pharmaceutical Manufacturers (OIG
                    Guidelines). If you are involved in commercial activities on behalf




                                             18
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 19 of 127 PageID #: 134




                   of the Company, you must comply with all Company policies and
                   procedures with respect to interactions with health care providers.

                (b) Product Information and Marketing. The Company is committed
                    to facilitating the safe, effective, and knowledgeable use of our
                    products consistent with the approved prescribing
                    information, and to providing truthful, non-misleading
                    information to physicians and patients that is supported by
                    scientific evidence. We are also committed to abiding by the
                    laws and regulations that apply to advertising and promotion
                    of our products, including rules of the FDA and other
                    regulatory authorities. If you are engaged in sales and
                    marketing activities, you must comply with all Company
                    policies and procedures with respect to promotional activities.

                (c) Product Complaints and Adverse Events. Any employee, officer
                    or director that becomes aware of a product complaint or
                    adverse reaction to a Company product is required to report
                    the information immediately to the Company’s Chief Medical
                    Officer in accordance with Company policy.

                                          *        *      *

                (e) The False Claims Act. In cases of reimbursement for
                    pharmaceutical products under a federal health care program,
                    such as Medicare and Medicaid, the federal government
                    considers the promotion of an unapproved drug or an
                    unapproved use of an approved drug to be a false claim against
                    the government and unlawful. Similarly, the provision of a
                    kickback in connection with the promotion of the product is a
                    violation of the False Claims Act. If you are engaged in sales
                    and marketing activities, you must comply with all Company
                    policies and procedures with respect to promotional activities.

             20. REPORTING ILLEGAL OR UNETHICAL BEHAVIOR

                (a) You are encouraged to talk to supervisors or members of
                    management about observed illegal or unethical behavior or when
                    in doubt about the best course of action in a particular situation. If
                    you report illegal or unethical behavior to a supervisor or a
                    member of management, the individual receiving the complaint
                    has an affirmative duty to report that information to the Company’s
                    Compliance Officer (or the Chief Executive Officer if the
                    complaint relates to the Compliance Officer). It is the policy of the
                    Company not to allow retaliation for reports of misconduct by




                                              19
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 20 of 127 PageID #: 135




                   others made in good faith by employees. You are expected to
                   cooperate in internal investigations of misconduct.

                                        *        *     *

             21. PERSONAL RESPONSIBILITY AND COMPLIANCE PROCEDURES

                                        *        *     *

                (b) The Compliance Officer or such other person as is designated by
                    the Company’s Board of Directors shall be responsible for
                    ensuring that the Code becomes an integral part of the Company’s
                    culture (the “Ethics Manager”). The Company shall ensure that all
                    employees have access to the Code on the Company’s internal
                    website and shall provide each employee with a hard copy of the
                    Code upon request. The Company will take such actions as it
                    deems necessary to promote high standards of ethical conduct and
                    to instruct employees regarding improper or illegal conduct. The
                    Company shall maintain a record of all incidents reported as
                    violations of this Code, and the Ethics Manager shall provide the
                    Board of Directors on at least a quarterly basis a report
                    summarizing all communications expressing complaints or
                    concerns received and all actions taken by the Company in
                    response thereto.

                                        *        *     *

                (e) The Ethics Manager together with the Company’s Compliance
                    Committee shall be responsible for implementing the
                    appropriate disciplinary action in accordance with the
                    Company’s policies and procedures for any employee who is
                    found to have violated the Code. The Chairman of the Board
                    of Directors shall be responsible for implementing the
                    appropriate disciplinary action for any officer or director who
                    is found to have violated the Code. The Ethics Manager shall
                    ensure that the disciplinary mechanisms described in this section
                    shall be subject to annual review by the Board of Directors. In
                    addition to imposing discipline upon persons involved in non-
                    compliant conduct, the Company also shall impose discipline, as
                    appropriate, upon individuals who fail to detect non-compliant
                    conduct and upon individuals who fail to report known non-
                    compliant conduct. Disciplinary action may include the
                    termination of the employee’s employment. Disciplinary action
                    shall be documented, as appropriate.




                                            20
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 21 of 127 PageID #: 136




                 (f) In the event of a violation of the Code, the Ethics Manager or
                     the Chairman of the Board of Directors, as applicable, should
                     assess the situation to determine whether the violation
                     demonstrates a problem that requires remedial action as to
                     Company policies and procedures. Such remedial action may
                     include retraining Company employees, modifying Company
                     policies and procedures, improving monitoring of compliance
                     under existing procedures and other action necessary to detect
                     similar non-compliant conduct and prevent it from occurring
                     in the future. Such corrective action shall be documented, as
                     appropriate.

       50.   Vanda’s directors, officers and employees are also subject to Vanda’s

 Comprehensive Compliance Program:

             Overview of Vanda’s Compliance Program

             2. Leadership and Structure

                 Compliance Officer

                 Vanda has appointed a Chief Compliance Officer (“Compliance
                 Officer”) who is responsible for the operation and oversight of the
                 Company’s Compliance Program. The Compliance Officer’s
                 responsibilities include, among other things, developing policies
                 and procedures, training employees on the Compliance Program,
                 addressing allegations of non-compliance, and implementing
                 appropriate remedial measures where applicable. As appropriate,
                 the Compliance Officer reports compliance-related issues directly
                 to the Chief Executive Officer and/or the Board of Directors.

                 Compliance Committee

                 Vanda has organized a Compliance Committee that consists of the
                 Vanda senior management team. The Compliance Committee meets
                 regularly to advise and assist the Compliance Officer in the
                 administration of the Compliance Program.

             3. Education and Training

                 Vanda’s directors, officers, and employees are expected to comply
                 with the Compliance Program, the Code of Business Conduct, and all
                 written policies and procedures. A central aspect of the Company’s
                 Compliance Program is educating and training employees on their
                 legal and ethical obligations under applicable laws, regulations, and



                                            21
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 22 of 127 PageID #: 137




                Company policies. All new employees must complete initial
                compliance training as part of new hire orientation, and additional
                compliance training as new developments in applicable laws,
                regulations, or policies and procedures arise.


             4. Internal Lines of Communication

                Employees are responsible for ensuring that Vanda’s policies and
                procedures are met. This obligation requires that employees (1)
                seek compliance guidance when unclear about an ethical situation
                or specific conduct, and (2) report possible violations of laws,
                regulations, or Company policies. Vanda’s policies provide for
                confidential reporting of allegations of misconduct and protections
                against retaliation for such reporting. Employees should contact their
                supervisor, the Compliance Officer, Senior Management, or Human
                Resources regarding questions about the Compliance Program or to
                report potential violations. Employees may also report potential
                violations anonymously. The Company has set up a compliance
                hotline number that can be used for these anonymous reports.

             5. Auditing and Monitoring

                Vanda’s Compliance Program includes efforts to audit, monitor,
                and evaluate compliance with the Company’s compliance policies
                and procedures. The nature, extent, and frequency of compliance
                monitoring and auditing varies according to a variety of factors,
                including new regulatory requirements, changes in business practices,
                and other considerations.

             6. Disciplinary Standards

                Adherence to the Company’s Code of Business Conduct and policies
                and procedures is a condition of employment at Vanda. The Company
                investigates potential violations of law or Company policy and,
                where appropriate, implements corrective measures to prevent,
                detect and deter future violations. Any violation of these
                requirements by directors, officers, or employees is subject to
                disciplinary action up to an including termination.

             7. Responding to Potential Violations

                A Compliance Program designed in accordance with the OIG
                Guidance is intended to increase the likelihood of preventing, or at
                least detecting, unlawful and unethical behavior. Even an effective
                Compliance Program, however, may not prevent all violations. As



                                            22
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 23 of 127 PageID #: 138




                    such, Vanda investigates potential violations of law or Company
                    policy and, where appropriate, implements corrective measures to
                    prevent, detect and deter future violations.

        51.     Defendant Watkins is Chairman of the Board and Chairman of the

 Nominating/Corporate Governance Committee. Defendant Dugan is a member of that

 committee. As such, Defendants Watkins and Dugan were required to comply with the

 Nominating/Corporate Governance Committee Charter that was in place at the time of the

 alleged wrongdoing. The Nominating/Corporate Governance Committee Charter provides that

 each director serving on the committee is responsible for (i) overseeing the nomination of

 directors to the Board and its committees and other related matters; (ii) overseeing the evaluation

 of the Board; (iii) reviewing and considering developments in corporate governance practices;

 and (iv) recommending to the Board a set of effective corporate governance policies and

 procedures for the Company.

        52.     The Nominating/Corporate Governance Committee Charter further provides that

 the committee’s responsibilities include, among other things:

                Duties and Powers

                                              *        *     *

                Board and Committee Nomination and Evaluation

                                              *        *     *

                5. Monitoring compliance with Board and Board committee
                   membership criteria and developing and overseeing a Board
                   performance evaluation process and evaluating at least annually
                   the performance and effectiveness of the Board, including
                   conducting surveys of director observations, suggestions and
                   preferences, and discussing the results of such process with the
                   Board.

                6. Evaluating and, if deemed necessary, making recommendations on the
                   removal of any Board member in accordance with the Code of



                                                  23
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 24 of 127 PageID #: 139




                 Business Conduct and Ethics or the Guidelines, for cause or for other
                 appropriate reason.
                                        *       *      *




              Corporate Governance

              1. Regularly reviewing issues and developments related to corporate
                 governance and identifying and bringing to the attention of the
                 Board current and emerging corporate governance issues and
                 developments that may affect the business operations,
                 performance or public image of the Company.

              2. Evaluating at least annually the performance by management, the
                 Board and each Board committee of their duties and responsibilities
                 relating to corporate governance under the Company’s Code of
                 Business Conduct and Ethics, the Guidelines and the rules of Nasdaq
                 and the SEC.

                                           *        *    *

              6. Conducting a preliminary review of director independence and making
                 recommendations to the Board relating to such matters.

              7. Reviewing the disclosures included in the Company’s annual proxy
                 statement regarding the Company’s director nomination process and
                 other corporate governance matters.

              Resources and Authority

              The Committee may conduct or authorize investigations into or studies of
              matters within the Committee’s scope of responsibility with full access to
              all books, records, facilities and personnel of the Company.

              The Committee shall have the authority to engage outside legal,
              accounting or other advisors, as it determines necessary to carry out its
              duties. The Committee shall have sole authority to approve related fees
              and retention terms, and the Company shall provide the Committee with
              adequate funding to allow the Committee to perform its duties under this
              Charter.

       53.    Defendant Dugan is Chairman of the Audit Committee. Defendants Cola and

 Milano are former members of that committee. As such, Defendants Dugan, Cola, and Milano



                                               24
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 25 of 127 PageID #: 140




 were required to comply with the Audit Committee Charter that was in place at the time of the

 alleged wrongdoing. The primary purpose of the Audit Committee is to provide oversight of (i)

 the quality and integrity of the Company’s financial statements and other financial information

 provided by the Company to its stockholders; (ii) the Company’s retention of its independent

 accountants, including oversight of the terms of their engagement and their performance,

 qualifications, and independence; (iii) the effectiveness of the Company’s internal and disclosure

 controls; and (iv) the Company’s compliance with its ethics policies and legal and regulatory

 requirements. The Audit Committee’s Charter also places responsibility on the Audit Committee

 for preparing the report on this compliance for inclusion in the Company’s annual proxy

 statement as required by SEC rules.

        54.     The Audit Committee is required to meet at least once quarterly and at least

 annually with the Company’s Chief Financial Officer, the independent accountants and, to the

 extent applicable, internal auditors. The Audit Committee is responsible for monitoring the

 Company’s information and reporting systems to track the Company’s compliance with the

 statutes and regulations.

        55.     The Audit Committee Charter further provides that the Audit Committee’s

 responsibilities include, among other things:

                Duties and Powers

                                             *        *      *

                Financial Statements, Controls and Reports

                11. Review and approve, if applicable, a timely analysis from management
                    relating to any significant proposed or contemplated changes to the
                    Company’s accounting principles, policies, estimates, internal controls,
                    disclosure controls, procedures, practices and internal auditing plans
                    (including those policies for which management is required to exercise
                    discretion or judgments regarding the implementation thereof).



                                                 25
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 26 of 127 PageID #: 141




             12. Review disclosures made to the Committee by the Company’s Chief
                 Executive Officer and Chief Financial Officer during the certification
                 process for the Company’s Annual Report on Form 10-K and Quarterly
                 Reports on Form 10-Q about any significant deficiencies or material
                 weaknesses in the design or operation of internal controls or material
                 weaknesses therein and any fraud involving management or other
                 employees who have a significant role in the Company’s internal
                 controls, as contemplated by the Company’s disclosure policies in effect
                 from time to time.

             13. Discuss with the Company’s independent accountants their annual audit
                plan, including the scope of audit activities and all critical accounting
                policies and practices to be used, and any other matters required to be
                discussed by applicable requirements of the PCAOB or other applicable
                rules, regulations or laws.

             14. Periodically discuss with the Company’s independent accountants,
                without management being present, (a) their judgments about the quality,
                appropriateness and acceptability of the Company’s accounting principles
                and financial disclosure practices, as applied in its financial reporting; (b)
                the completeness and accuracy of the Company’s financial statements;
                and (c) such matters as are required to be discussed with the Committee
                under generally accepted auditing standards.

             15. Review the Company’s annual and quarterly consolidated financial
                 statements with management and the independent accountants prior to the
                 first public release of the Company’s financial results for such year or
                 quarter and review any “pro forma” or “adjusted” non-GAAP information
                 included in such release. With the consent of the Committee, the Chair of
                 the Committee may represent and act on behalf of the entire Committee
                 for purposes of the review of any quarterly consolidated financial
                 statements.

             16. Review the Company’s Annual Report on Form 10-K and Quarterly
                 Reports on Form 10-Q in advance of such filings. With the consent of the
                 Committee, the Chair of the Committee may represent and act on behalf
                 of the entire Committee for purposes of the review of any Quarterly
                 Reports on Form 10-Q.

             17. Review the Company’s accounting treatment of tax related matters, the
                 presentation of tax matters in the footnotes of the financial statement, its
                 compliance with applicable tax laws and regulations and any decisions by
                 management regarding tax planning.




                                                26
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 27 of 127 PageID #: 142




             18. Meet periodically with management and/or the independent
                accountants to:

                • review the annual audit plans of the independent accountants;

                • discuss any significant matters arising from any audit or report or
                  communication relating to the consolidated financial statements,
                  including any material audit problems, disagreements or difficulties
                  and responses by management;

                • understand the significant judgments made and alternatives
                  considered in the Company’s financial reporting, including the
                  appropriateness of the alternatives ultimately chosen; and

                • discuss policies with respect to significant financial risks and
                  exposures, if any, and the steps taken to assess, monitor and manage
                  such risks.

             21. Review with management, the Company’s independent accountants and,
                to the extent applicable, the internal auditors (or other persons responsible
                for the Company’s internal audit function): (a) the results of the annual
                audit of the Company and the independent accountants’ procedures with
                respect to interim periods, including any significant findings, comments or
                recommendations of the independent auditors and, to the extent applicable,
                internal auditors (or other persons responsible for evaluating the
                Company’s compliance with internal controls) together with
                management’s responses thereto; and (b) any significant changes in the
                Company’s accounting principles or the methods of applying the
                Company’s accounting principles.

             22. Review with the Company’s external counsel any legal matters that could
                 have a significant impact on the Company’s financial statements, the
                 Company’s compliance with applicable laws and regulations and
                 inquiries received from regulators or governmental agencies.

             23. Review the reports prepared by management, and attested to by the
                 Company’s independent accountants, assessing the adequacy and
                 effectiveness of the Company’s internal controls and procedures, prior
                 to the inclusion of such reports in the Company’s periodic filings as
                 required under the rules of the SEC; the Committee will also meet
                 separately with the independent accountants, with and without
                 management present, to discuss the results of their examination.

             Reporting and Recommendations




                                               27
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 28 of 127 PageID #: 143




             24. Direct the Company’s independent accountants to review, before filing
                 with the SEC, the Company’s interim financial statements included in
                 quarterly reports on Form 10-Q, using professional standards and
                 procedures for conducting such reviews.

             25. Determine, based on the reviews and discussions noted above, whether to
                 recommend to the Board that the audited financial statements be included
                 in the Company’s Annual Report to Stockholders and on Form 10-K for
                 filing with the SEC.

             26. Prepare any report, including any recommendation of the Committee,
                 required by the rules of the SEC to be included in the Company’s
                 annual proxy statement.

             27. Maintain minutes or other records of meetings and activities of the
                 Committee.

             28. Report the Committee’s activities to the Company’s CEO and the Board
                 on a regular basis, including with respect to any issues that arise regarding
                 the quality or integrity of the Company’s financial statements, the
                 effectiveness of the Company’s internal controls or disclosure controls,
                 the performance and independence of the Company’s independent
                 accountants and any other issue that the Committee believes should be
                 brought to the attention of the Board. Such reports may be made orally or
                 in writing.

             Other Responsibilities

             29. Overseeing compliance with the disclosure requirements of the SEC,
                 including disclosure of information regarding auditors’ services, audit
                 committee members, member qualifications and services.

             30. Establish and maintain procedures for (a) the receipt, retention and
                 treatment of complaints received by the Company regarding
                 accounting, internal accounting controls and auditing matters and
                 business conduct or ethics violations and (b) the confidential,
                 anonymous submission by employees of the Company of concerns

                                            *        *      *

             32. Review and provide prior approval of all transactions or arrangements
                 required to be disclosed pursuant to SEC Regulation S-K, Item 404,
                 between the Company and any of its directors, officers, principal
                 stockholders or any of their respective affiliates, associates or related
                 parties.




                                                28
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 29 of 127 PageID #: 144




                                              *        *     *

                36. Review the Company’s compliance with applicable business ethics
                    regulations and its Code of Business Conduct and Ethics, as
                    amended or restated from time to time, and review complaints
                    made pursuant to the Company’s Whistleblower Policy in
                    accordance with such policy as amended or restated from time to
                    time.

                37. Performing such other duties as may be necessary or desirable to
                    comply with the applicable laws, rules and regulations promulgated
                    under the Sarbanes-Oxley Act, or by the SEC, Nasdaq or any other
                    applicable governmental or regulatory agency, if such duties are
                    customarily assigned to the Committee, or requested by the Board.

        56.     In violation of the Charter and their duties as members of the Audit Committee,

 defendants Dugan, Cola, and Milano conducted little, if any, oversight of the Company’s internal

 controls over public disclosures, resulting in the dissemination of materially false and misleading

 statements regarding the Company’s business, operational and compliance policies. Further,

 defendants Dugan, Cola, and Milano consciously disregarded their duties to monitor such controls

 over reporting. The Audit Committee members’ failure to perform their duties in good faith resulted

 in misrepresentations to the SEC, the investing public, and the Company’s shareholders.

        57.     In addition, as executive officers and directors of a publicly-traded company, the

 common stock of which was registered with the SEC pursuant to the Exchange Act and traded on

 NASDAQ, the Defendants had a duty not to effect the dissemination of inaccurate and untruthful

 information with respect to the Company’s financial condition, performance, growth, operations,

 financial statements, business, products, management, earnings, internal controls, and present and

 future business prospects, so that the market price of the Company’s common stock would be based

 upon truthful and accurate information. Accordingly, the Defendants breached their fiduciary duties

 by knowingly or recklessly causing Vanda to make false and misleading statements of material fact




                                                  29
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 30 of 127 PageID #: 145




 about the Company’s financial, internal controls and compliance with applicable rules and

 regulations.

        58.     Each of the Defendants further owed to Vanda and its shareholders the duty of

 loyalty requiring that each favor Vanda’s interest and that of its shareholders over their own while

 conducting the affairs of the Company and refrain from using their position, influence, or knowledge

 of the affairs of the Company to gain personal advantage.



                                     SEC REQUIREMENTS

        59.     SEC Regulation S-K requires that every Form 10-Q and Form 10-K filing contain

 “Management’s Discussion and Analysis of Financial Condition and Results of Operations”

 (“MD&A”), drafted in compliance with Item 303 of Regulation S-K, 17 C.F.R. §229.303. The

 MD&A requirements are intended to provide material historical and prospective disclosures that

 enable investors and others to assess the financial condition and results of a company’s

 operations, with emphasis on the company’s prospects for the future.

        60.     Item 7 of Form 10-K and Item 2 of Form 10-Q require that a company’s SEC

 filings furnish the information required under Item 303(a)(3) of Regulation S-K, which in turn

 requires that the MD&A section of a company’s filings with the SEC, among other things:

                (i) Describe any unusual or infrequent events or transactions or any
                    significant economic changes that materially affected the amount of
                    reported income from continuing operations and, in each case, indicate
                    the extent to which income was so affected. In addition, describe any
                    other significant components of revenues or expenses that, in the
                    registrant's judgment, should be described in order to understand the
                    registrant's results of operations.

                (ii) Describe any known trends or uncertainties that have had or that the
                     registrant reasonably expects will have a material favorable or
                     unfavorable impact on net sales or revenues or income from
                     continuing operations. If the registrant knows of events that will cause



                                                  30
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 31 of 127 PageID #: 146




                    a material change in the relationship between costs and revenues (such
                    as known future increases in costs of labor or materials or price
                    increases or inventory adjustments), the change in the relationship
                    shall be disclosed.

        61.     The instructions for Item 303(a)(3) state that “[t]he discussion and analysis

 [section] shall focus specifically on material events and uncertainties known to management that

 would cause reported financial information not to be necessarily indicative of future operating

 results or of future financial condition.”



                                 SUBSTANTIVE ALLEGATIONS

 A. Background

        62.     Vanda is a biopharmaceutical company that focuses on the development and

 commercialization of drugs for the treatment of central nervous system disorders.

        63.     Vanda was co-founded by defendant Polymeropoulos in 2003 after he left Novartis

 AG (“Novartis”). Vanda became a publicly-traded company on April 18, 2006.

        64.     The Company is incorporated in Delaware with its headquarters in Washington,

 D.C. The Company owns and markets the drugs Fanapt and Hetlioz.

        65.     Fanapt is a medication used to treat schizophrenia in adults that was approved by

 the FDA in 2009, when the drug was marketed by Novartis. In December 2014, Vanda took over

 Fanapt’s marketing.

        66.     The approved FDA label for Fanapt states:

                FANAPT is an atypical antipsychotic agent indicated for the acute
                treatment of schizophrenia in adults. In choosing among treatments,
                prescribers should consider the ability of FANAPT to prolong the QT
                interval and the use of other drugs first. Prescribers should also consider
                the need to titrate FANAPT slowly to avoid orthostatic hypotension,
                which may lead to delayed effectiveness compared to some other drugs
                that do not require similar titration.



                                                31
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 32 of 127 PageID #: 147




        67.     Hetlioz is a circadian regulator approved only to treat Non-24. Hetlioz

 purportedly resets the master body clock and aligns it with the 24-hour day. On January 19,

 2010, the FDA granted Hetlioz orphan drug designation status for Non-24 in blind individuals

 without light perception.9

        68.     On January 31, 2014, Vanda announced that the FDA had approved Hetlioz 20

 mg capsules for the treatment of Non-24.

        69.     The prescriptions for both Fanapt and Hetlioz are reimbursable under federal

 health care programs, including Medicare, Medicaid, and Tricare.

        70.     On April 12, 2012, Vanda entered into a license agreement with Eli Lilly, which

 granted Vanda an exclusive worldwide license to develop and commercialize VLY-686

 (tradipitant). During the Relevant Period, tradipitant was undergoing clinical trial testing for the

 purpose of obtaining FDA approval, but is not currently FDA-approved.

 B. Vanda Derives its Revenues Solely from Sales of Fanapt and Hetlioz

        71.     According to the 2015 Form 10-K (defined below), Vanda’s “net product sales

 consist of sales of HETLIOZ® and sales of Fanapt®.” During the Relevant Period, there were no

 other contributors to Vanda’s revenue other than the sales of Fanapt and Hetlioz.

        72.     During fiscal year 2015 (“FY15”), Vanda generated $109.925 million in revenue,

 of which sales of Fanapt constituted $65.623 million and sales of Hetlioz constituted $44.302

 million.




 9
  An “orphan drug” is one that is developed to treat medical conditions which, because they are
 so rare, would not be profitable to produce without government assistance.




                                                 32
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 33 of 127 PageID #: 148




        73.     During fiscal year 2016 (“FY16”), Vanda generated $146.017 million in revenue,

 of which sales of Fanapt constituted $74.346 million and sales of Hetlioz consisted of $71.671

 million in revenue.

        74.     During fiscal year 2017 (“FY17”), Vanda generated $165.083 million in revenue,

 of which sales of Fanapt constituted $75.105 million and sales of Hetlioz constituted $89.978

 million.

        75.     During the fiscal year ended December 31, 2018, Vanda generated $193.118

 million in revenue, of which sales of Fanapt constituted $77.283 million and sales of Hetlioz

 constituted $115.835 million.

        76.     Accordingly, during the Relevant Period, marketing and selling Fanapt and

 Hetlioz represented the core of Vanda’s operations and financial performance.

 C. The Regulatory Scheme: the False Claim Act, State False Claim Acts, and the FD&C
    Act

        77.     The term “off-label marketing” or “off-label promotion” refers to marketing or

 promoting a drug for an indication (a disease or symptom) that it has never received FDA

 approval to treat.

        78.     The FDA only approves drugs if they have been shown to be safe and effective

 for the specific indications that they are approved to treat. However, the FDA does not regulate

 or control how FDA-approved drugs are prescribed by physicians after the drugs have been

 approved. Thus, physicians are able, on their own volition, to prescribe drugs for off-label uses.

        79.     The law requires pharmaceutical companies to comply with the FD&C Act and

 related FDA regulations, which prohibit pharmaceutical companies from introducing drugs into

 interstate commerce for any intended use that the FDA has not determined to be safe and




                                                 33
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 34 of 127 PageID #: 149




 effective. This means that it is illegal for a company or its management to actively market or

 promote drugs for off-label uses.

        80.     Thus, Vanda was legally prohibited from engaging in off-label marketing or

 promotion during the Relevant Period. The FD&C Act and the FDA also prohibit pharmaceutical

 companies, like Vanda, from introducing misbranded drugs into interstate commerce.

 Importantly, FDA guidance requires that if a physician asks a pharmaceutical company sales

 representative about potential off-label uses for a drug, the sales representative “should refer

 such questions to a medical/scientific officer or department … and the officer or department to

 which the referral is made should be separate from the sales and/or marketing department.”

        81.     As set forth herein, Vanda disregarded FDA guidance during the Relevant Period.

 Instead, Vanda trained and incentivized its sales representatives to market and sell Fanapt and

 Hetlioz for off-label uses.

        82.     In recent years, off-label drug promotion has become the focus of health care

 fraud enforcement efforts by federal and state authorities under the FCA and corresponding state

 false claims statutes. In FCA cases, which often start as qui tam whistleblower complaints, off-

 label promotion for non-FDA approved indications allows federal and state governments to

 recover large monetary settlements (including treble damages) from drug companies for each

 instance of off-label promotion. Accordingly, at all times during the Relevant Period, any and all

 off-label promotion or marketing engaged in by Vanda violated the FD&C Act, the FCA, FDA

 guidance and regulations, and state false claims statutes.

        83.     Since at least November 2015, Vanda engaged in a scheme to promote Fanapt and

 Hetlioz for off-label uses, in addition to several other prohibited promotional strategies.

 Specifically, Vanda: (i) promoted Fanapt for uses other than treating schizophrenia, the drug’s




                                                 34
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 35 of 127 PageID #: 150




 sole indication; (ii) promoted Fanapt off-label to pediatric patients despite the drug being

 approved only for adults; (iii) overstated Fanapt’s efficacy to providers; (iv) made false and

 misleading statements regarding Fanapt’s safety warnings; (v) downplayed the safety risks

 associated with Fanapt; (vi) improperly provided titration packets10 which was in violation of the

 FDA-approved titration schedule and did not have adequate instructions for use; (vii) promoted

 Fanapt as a first line therapy; (viii) misused Fanapt copay cards; and (ix) promoted Hetlioz for

 off-label uses.

         84.       The costs of the prescriptions for these two drugs were reimbursed by government

 health care programs, including Medicare, Medicaid and Tricare. Accordingly, the government

 was defrauded because of Defendants’ misconduct.

 D. Vanda Obtains a License to Market and Sell Fanapt

         85.       In June 2004, before Vanda went public, the Company entered into a sublicense

 agreement with Novartis to develop and commercialize Fanapt on behalf of Novartis.

         86.       When Vanda went public in April 2006, the Company explained to investors that

 it believed Fanapt would be effective in treating both schizophrenia and bipolar disorder.

 Specifically, the Company stated in the Form 424B4 prospectus provided to investors, in

 pertinent part, that:

                   In addition to schizophrenia, we believe iloperidone [Fanapt] may be
                   effective in treating bipolar disorder. Most of the approved atypical
                   antipsychotics have received approval for bipolar disorder subsequent to



 10
    Drug titration is the process of adjusting the dose of a medication for the maximum benefit
 without adverse effects. When a drug has a narrow therapeutic index, titration is especially
 important, because the range between the dose at which a drug is effective and the dose at which
 side effects occur is small. Some examples of the types of drugs commonly requiring titration
 include insulin, anticonvulsants, blood thinners, anti-depressants, and sedatives.




                                                  35
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 36 of 127 PageID #: 151




                commercialization for the treatment of schizophrenia. Iloperidone is ready
                for an initial Phase II trial in bipolar disorder.

        87.     Most antipsychotics – the drugs that Fanapt would directly compete with – are

 indicated for treating multiple related mental illnesses such as schizophrenia and bipolar disorder.

        88.     Because bipolar disorder is more than twice as prevalent in the United States as

 schizophrenia, securing approval for Fanapt to treat bipolar disorder would vastly expand the pool

 of potential patients who could be prescribed Fanapt on-label.

        89.     If Fanapt were approved only for treating schizophrenia, it would be at a

 significant competitive disadvantage.

        90.     Despite the commercial importance of getting FDA approval for Fanapt to treat

 multiple related mental illnesses, Vanda only submitted a new drug application (“NDA”) for

 Fanapt to treat schizophrenia, and not for bipolar disorder or any other psychological disorder.

 According to Vanda’s Form 10-Q dated May 11, 2009, Vanda submitted the NDA for Fanapt on

 September 27, 2007.

        91.     In May 2009, the FDA approved Fanapt to treat only schizophrenia in adults. The

 FDA did not grant approval for the treatment of bipolar disorder, any other mental illness, or even

 schizophrenia in adolescents or children. For this reason, Fanapt’s FDA label states that it is

 approved only to treat “adults with schizophrenia.”

        92.     Fanapt’s FDA label explicitly states that Fanapt is approved as a second line

 treatment, which defendant Polymeropoulos acknowledged during the Jefferies Healthcare

 Conference held on June 9, 2016 (the “6/9/16 Conference”) and the Oppenheimer Healthcare

 Conference held on March 21, 2017 (“3/21/17 Conference”).




                                                  36
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 37 of 127 PageID #: 152




        93.     Fanapt’s approval as a second-line treatment meant that Fanapt was only to be

 prescribed if a different antipsychotic had already been used by a patient and was shown to be

 ineffective or poorly tolerated.

        94.     The reason the FDA approved Fanapt as a second line treatment was because

 Fanapt users have a serious risk of developing QT prolongation, a serious side effect which can

 result in sudden death.

        95.     Accordingly, Fanapt’s FDA label contains a “black box” warning stating that

 other antipsychotics should be tried first. A “black box” warning appears on FDA labels to alert

 patients and doctors about serious adverse effects or life-threatening risks for a particular drug.

 According to the FDA, a “black box” warning is the most serious drug warning that the FDA can

 impose on a drug. At all relevant times, Fanapt carried a “black box” warning due to its risk of

 causing QT prolongation.

        96.     There were additional restrictions. Specifically, Fanapt was approved by the FDA

 for a “recommended target dosage” of “12 to 24 mg/day administered twice daily.” Fanapt’s

 requirement to be taken twice-daily made it unlike most other antipsychotics, which are indicated

 by the FDA for once-daily treatment. The reason that most antipsychotics have a once-daily

 formulation is because patients with mental disorders have difficulty taking their medicine on a

 routine schedule. Prescribing mentally ill patients medicine that only requires once a day dosage

 increases the chances the patient will take their medicine as scheduled.

        97.     After Fanapt received FDA approval, Vanda and Novartis entered into an

 amended sublicense agreement in October 2009 that gave Novartis exclusive commercialization

 rights to Fanapt. Thus, as of October 2009, Novartis was responsible for selling and marketing




                                                 37
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 38 of 127 PageID #: 153




 Fanapt in the United States. In return, Vanda received royalty payments from Novartis on sales

 of Fanapt.

           98.     In May 2014, Vanda commenced arbitration against Novartis related to the

 licensing of Fanapt, which was settled in December 2014.

           99.     Under the terms of the settlement agreement, Vanda obtained the rights to market

 and sell Fanapt in the United States. Accordingly, while Vanda began marketing and selling

 Fanapt in the United States for the first time in early 2015, Fanapt had been an FDA approved

 drug and sold by Novartis since May 2009. Assuredly, losing the right to sell and market Fanapt

 was not a major loss for Novartis given that after a strong start in January 2010 in which it

 generated $21 million in revenue, Fanapt's sales collapsed to just $700,000 in the second quarter.

 Upon information and belief, Defendants hatched their fraudulent scheme described below because

 they knew that the approved market for Fanapt was insufficient for the drug to be commercially

 viable.

 E. Vanda’s Promotion of Fanapt for Off-Label Uses

           100.    As soon as Vanda began to sell Fanapt in early 2015, the Defendants engaged in a

 scheme to market and sell Fanapt for off-label use. They did so because, upon information and

 belief, Fanapt had limited utility, potentially life-threatening risks, and a highly limited patient class

 The Defendants conducted this scheme because Fanapt was a difficult antipsychotic to sell on-

 label due to its limited indication (adults with schizophrenia), its status as a second line

 treatment, its risk for causing QT prolongation (in a black box warning), and its need to be taken

 twice-daily as opposed to once-daily.

                 i. Qui Tam Lawsuit Based on Off-Label Marketing Scheme




                                                    38
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 39 of 127 PageID #: 154




        101.    Richard Gardner (“Gardner”) is the relator in the Qui Tam Lawsuit and worked at

 Vanda as a Regional Business Leader (“RBL”) for the mid-west region from November 16, 2015

 until August 5, 2016. Gardner’s territory included Illinois, Wisconsin, Michigan, Ohio, Western

 Pennsylvania, West Virginia, and Indiana. Prior to joining Vanda, Gardner worked in the

 pharmaceutical industry for over 23 years, including ten years at Pfizer / Pharmacia where he

 served as Regional Sales Trainer, Corporate Sales Trainer, and District Manager. Gardner

 believes that his departure from Vanda was due to his reluctance to play along with Vanda’s off-

 label marketing promotion scheme for Fanapt and Hetlioz.

        102.    Gardner filed the Qui Tam Lawsuit against Vanda on March 10, 2017, alleging

 violations of the FCA and analogous false claims statutes of twenty-eight States and the District of

 Columbia. The Qui Tam Lawsuit is currently pending.

        103.    According to Gardner, RBLs were in charge of overseeing Vanda’s 50 sales

 representatives for Fanapt, who were independent contractors hired through Publicis Touchpoint

 Solutions. Gardner states there were five RBLs during the Relevant Period, including himself

 and Jeff Bourgeois (“Bourgeois”). Bourgeois was an RBL at Vanda from November 2015 until

 June 2018, where he managed the Vanda sales representatives in his territory promoting Fanapt

 and Hetlioz. When Bourgeois was hired, his territory consisted of Louisiana, Arkansas, and

 Texas. In early 2017, Bourgeois’ territory was changed to Texas and Oklahoma.

        104.    According to Gardner, RBLs reported directly to Vanda’s National Sales Director,

 who was David James (“James”) from January 2014 until July 2016. Vanda’s National Sales

 Director reported directly to Vanda’s CCO, meaning initially to non-party Gibbs and then after

 December 2015, to defendant Reverberi. Vanda’s CCO reported directly to Vanda’s CEO,

 defendant Polymeropoulos. According to Gardner, the RBLs participated in weekly conference




                                                 39
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 40 of 127 PageID #: 155




 calls with James and Paul Ramirez (“Ramirez”), an attorney and Head of Sales, to discuss the

 marketing and promotion of Fanapt and Hetlioz, which defendant Polymeropoulos would

 periodically join. According to Gardner, several times per year the RBLs would also attend in-

 person meetings with defendant Polymeropoulos and other Vanda senior executives in

 Washington, D.C.

        105.   When Vanda began marketing and selling Fanapt in early 2015, it only had 12

 sales representatives covering the drug. These 12 sales representatives were termed the “Fanapt

 12” by defendant Polymeropoulos.

        106.   The Fanapt 12 were focused on selling Fanapt to psychiatrists in New York City

 and St. Louis and were overseen by one RBL.

        107.   The Defendants decided to expand the sales force for Fanapt in November 2015

 to increase the Company’s footprint throughout the United States. To that end, in November

 2015, Vanda hired: Gardner; Bourgeois; two other RBLs; 9 new sales representatives; and

 promoted one of the Fanapt 12 to RBL. This brought the sales team for Fanapt to 50 sales

 representatives and six RBLs as of November 2015. These 50 sales representatives were termed

 the “Fanapt 50” by defendant Polymeropoulos.

        108.   The six RBLs reported directly to James. James reported directly to the CCO

 (non-party Gibbs and then defendant Reverberi).

        109.   In addition, according to Gardner and Bourgeois, before the Relevant Period,

 Vanda hired Ramirez as a consultant to assist James with promoting and selling Fanapt.

 According to Gardner and Bourgeois, Ramirez worked for Vanda at least until June 2018.

        110.   According to Gardner and Bourgeois, Ramirez was hired directly by defendant

 Polymeropoulos to serve as his personal consultant. Gardner and Bourgeois understood that




                                                40
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 41 of 127 PageID #: 156




 Vanda specifically structured Ramirez’s role with the Company so as to not have a formal

 employment relationship. Nonetheless, according to Gardner and Bourgeois, Ramirez reported

 directly to defendant Polymeropoulos and maintained an office in the Company’s Washington,

 D.C. headquarters.

        111.    The Fanapt 50, the RBLs, and Vanda senior management attended a five-day

 national Fanapt launch meeting from November 30, 2015 to December 4, 2015, at the Fairmount

 Hotel in Washington, D.C. (the “November 2015 Meeting”).

        112.    According to Gardner, the following members of Vanda’s senior management

 were in attendance at the November 2015 Meeting: defendants Polymeropoulos, Kelly, and

 Reverberi and non-parties Gibbs, James, and Ramirez.

        113.    According to Gardner, Vanda’s senior management conducted Fanapt sales

 training at the November 2015 Meeting. Fanapt was a difficult drug for the Fanapt 50 to market

 and sell on-label. One of the main reasons is because Fanapt’s competitor drugs were indicated

 to treat not only schizophrenia, but also other related mental illnesses such as bipolar disorder.

 Fanapt, however, was only approved to treat schizophrenia, only in adults, and was burdened with

 a black box warning.

        114.    Nonetheless, at the November 2015 Meeting, Vanda’s senior management trained

 its Fanapt sales force to market and sell Fanapt off-label for mental illnesses other than

 schizophrenia, especially bipolar disorder. According to Gardner and Bourgeois, the Fanapt 50

 were trained at the November 2015 Meeting to promote and sell Fanapt regardless of the

 underlying condition it was being prescribed to treat.

        115.    According to Gardner, during the November 2015 Meeting, defendant

 Polymeropoulos told the Fanapt 50 and the RBLs that, because it was very difficult to get




                                                 41
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 42 of 127 PageID #: 157




 schizophrenia drugs approved by the FDA, doctors would understand that if Fanapt was

 approved to treat schizophrenia then it would also be effective in treating other mental health

 disorders, including bipolar disorder and depression.

         116.    According to Bourgeois, Vanda’s sales force for Fanapt was trained to convince

 doctors that Fanapt was just as effective as other antipsychotics that treat both schizophrenia and

 bipolar disorder, regardless of its labeling status.

         117.    According to Gardner, Fanapt sales representatives were trained to avoid the

 subject of Fanapt being indicated only for schizophrenia. Gardner recounts that the sales aid for

 Fanapt distributed by Vanda to its sales representatives (the “Fanapt Sales Aid”) specifically

 directed the sales representatives to push Fanapt even if a doctor stated that he or she does not

 have schizophrenia patients.

         118.    According to Gardner, who retained a copy of the Fanapt Sales Aid that is

 referenced in the Qui Tam Lawsuit pleadings, the Fanapt Sales Aid provided the following

 question and answer scenario as the very first example in the “overcoming objections” section:

 the doctor objection is “I don’t see any/a lot of patients with schizophrenia” and Vanda’s

 preferred response is “You don’t see a lot of schizophrenia but you do use atypical

 antipsychotics, correct?”      Gardner recounts that the sales training for the Fanapt sales

 representatives primarily focused on this portion of the Fanapt Sales Aid.

         119.    According to Gardner and Bourgeois, during the November 2015 Meeting, the

 Fanapt sales representatives role-played mock sales calls for Vanda’s senior management. On

 the occasions where the sales representative would fail to mention schizophrenia, Vanda’s senior

 management would not correct the sales representative or instruct him or her to mention the need




                                                        42
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 43 of 127 PageID #: 158




 to discuss schizophrenia. In fact, according to Gardner and Bourgeois, they felt that avoiding the

 word schizophrenia was viewed as a positive by Vanda’s senior management.

        120.       According to Gardner, the Fanapt 12 also participated in the November 2015

 Meeting. Gardner recounts that the Fanapt 12 described marketing and promoting Fanapt off-

 label in a manner similar to the training at the November 2015 Meeting for the Fanapt 50.

        121.       Further, part of Gardner’s job at the November 2015 Meeting was to certify that

 sales representatives were properly trained to sell and promote Fanapt. To that end, Gardner was

 responsible for meeting with and grading a Fanapt 12 sales representative from New York.

 During the meeting, Gardner determined that the New York sales representative was engaging in

 off-label promotion and Gardner refused to certify the sales representative.

        122.       Thereafter, Gardner recounts that James and Ramirez expressed annoyance at

 Gardner’s decision to not certify the New York sales representative, even after Gardner

 explained his reasoning. According to Gardner, the New York sales representative went in for

 testing again at the November 2015 Meeting before James, without Gardner, and the New York

 sales representative was certified.

        123.       According to Gardner and Bourgeois, Vanda encouraged its sales representatives

 to market Fanapt by promoting its relatively low incidence of akathisia, which is a movement

 disorder characterized by a feeling of inner restlessness that is a common side effect of

 antipsychotics.

        124.       According to Gardner and Bourgeois, Vanda improperly used Fanapt’s low

 incidence of akathisia to promote Fanapt off-label for the treatment of non-schizophrenia mental

 disorders. For example, the Fanapt Sales Aid provided Vanda’s preferred response to the doctor

 objection that “Fanapt has only one indication,” as follows:




                                                  43
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 44 of 127 PageID #: 159




                 I understand that other antipsychotics have more than one indication. Can
                 you think of any of your adult schizophrenia patients who are
                 experiencing inner restlessness, agitation or other treatment-induced
                 movement disorders on their current medication?

                 The Fanapt efficacy and tolerability profile, including its placebo-like rate
                 of akathisia make it an option for patients who need to switch from one
                 antipsychotic to another.

         125.    According to Gardner and Bourgeois, the point that Vanda sought to impart on its

 Fanapt sales representatives was that Fanapt should be promoted as an alternative to all

 antipsychotics, regardless of whether the patient has schizophrenia, because Fanapt reduces the

 effects of akathisia.

         126.    To that end, according to Gardner, the Fanapt Sales Aid provided Vanda’s

 preferred responses to the doctor objection that: “I don’t see any/a lot of patients with

 schizophrenia,” as follows: “Akathisia is a drug-induced side effect that can necessitate a

 treatment switch” and “Fanapt offers atypical antipsychotic efficacy with placebo-like rates of

 Akathisia.”

         127.    According to Gardner and Bourgeois, by shifting the focus to akathisia and away

 from the doctor’s stated concern that Fanapt would not be appropriate for his or her patients

 because they do not have schizophrenia, Vanda was promoting and marketing Fanapt off-label.

         128.    According to Bourgeois, defendant Polymeropoulos informed him during the

 November 2015 Meeting that every patient with akathisia should be on Fanapt.

         129.    According to Gardner, Vanda’s focus on akathisia at the expense of schizophrenia

 resulted in objections to Vanda’s marketing strategy by Kate Holland (“Holland”), Vanda’s Vice

 President of Sales and Marketing from May 2012 to January 2016.




                                                  44
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 45 of 127 PageID #: 160




        130.    According to Gardner, defendant Polymeropoulos asked Holland to alter the

 marketing strategy for Fanapt to make it more aggressive. According to Gardner, Holland

 resigned in January 2016 after refusing defendant Polymeropoulos’s request.

        131.    Also departing Vanda around this time was Gibbs, who only started working at

 Vanda in April 2015. According to the 12/21/15 Form 8-K, Gibbs resigned after only eight

 months and forfeited his right to any severance or other post-termination benefits typically

 afforded to departing corporate executives. According to the 12/21/15 Form 8-K, defendant

 Reverberi immediately replaced Gibbs as Vanda’s CCO.

        132.    Vanda also ensured that Fanapt would be promoted off-label because it trained

 sales representatives to convince doctors to switch to Fanapt from Risperidone, Latuda and

 Saphris – competitor antipsychotics that are FDA-approved to treat both schizophrenia and

 bipolar disorder.

        133.    According to Gardner and Bourgeois, Vanda senior management set sales goals

 for the Fanapt 50 based on the total market for antipsychotics without accounting for the fact that

 competitor drugs treat more indications than only schizophrenia. According to Gardner and

 Bourgeois, this resulted in the Fanapt 50 having to promote Fanapt off-label in order to meet

 their sales goals because Fanapt could only treat a small portion of the relevant antipsychotic

 market on-label.

        134.    According to Gardner and Bourgeois, the RBLs, defendant Reverberi, and non-

 parties James, and Ramirez participated in a conference call in June 2016 where, among other

 things, defendant Reverberi confronted the RBLs for not growing the sales of Fanapt faster.

 Several RBLs expressed frustration at the fact that Fanapt is FDA approved for only one

 indication, thereby limiting the pool of potential sales, to which defendant Reverberi responded




                                                 45
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 46 of 127 PageID #: 161




 “doctors can use Fanapt anywhere they want.” Defendant Reverberi warned the RBLs on the

 call that their failure to increase Fanapt sales would jeopardize their jobs. After the conference

 call, Gardner and Bourgeois discussed whether defendant Reverberi had threatened them.

        135.    According to Bourgeois, he participated in a call with defendant Reverberi in June

 2018 to discuss the Fanapt 50’s inability to grow Fanapt prescriptions at the rate desired by

 Vanda’s senior management. During this meeting, Bourgeois explained to defendant Reverberi

 that doctors were reporting that insurers were reluctant to pay for it because it was being

 prescribed off-label. In response, defendant Reverberi told Bourgeois that he did not believe

 Bourgeois, and asked Bourgeois what his plan was to turn around Fanapt sales.

        136.    According to Bourgeois, on one occasion in early 2018, Kate Arnold (“Arnold”),

 Vanda’s Head of Compliance from February 2017 to the present, contacted Bourgeois after

 reviewing his sales representative reports because Bourgeois had written that sales

 representatives need to “push” doctors to prescribe Fanapt. Bourgeois included this language in

 his sales representative reports because that is what he was instructed to do by Tom Griffin

 (“Griffin”), Vanda’s Vice President of Sales from 2017 to the present.

        137.    According to Bourgeois, Griffin was the permanent replacement for James, who

 departed from Vanda in July 2016. Bourgeois recounts that, like James, Griffin reported directly

 to defendant Reverberi during the Relevant Period.

        138.    According to Bourgeois, Arnold asked him to change this language because

 defendant Polymeropoulos was concerned about being sued by the government. Arnold further

 stated that Bourgeois was not the only RBL with this issue, and that she had spoken to other

 RBLs about changing similar language regarding pushing doctors to prescribe Fanapt.




                                                46
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 47 of 127 PageID #: 162




        139.    According to Bourgeois, during early 2018, defendant Reverberi would inquire

 about how Bourgeois could get more Fanapt prescriptions from Dr. Boris Rubashkin

 (“Rubashkin”), a psychiatrist in Houston, Texas. Rubashkin was a large prescriber of Fanapt.

 Brandy Barrington (“Barrington”), who was employed at Vanda from January 2016 to

 September 2018, was the Vanda sales representative responsible for interacting with Rubashkin.

 Bourgeois informed defendant Reverberi that Rubashkin had informed Barrington that he was

 already using Fanapt in every schizophrenia patient he had in his practice.          Nonetheless,

 defendant Reverberi pushed Bourgeois to find a way to increase Fanapt prescriptions from

 Rubashkin, even though Bourgeois made it clear that there were no additional schizophrenia

 patients to add from Rubashkin’s practice.

        140.    Vanda’s intent to promote Fanapt off-label is also illustrated by how it

 compensated the Fanapt 50, which was to pay them on, to use Vanda’s terminology, “total dirt.”

 This meant that Vanda paid its sales representatives for every Fanapt prescription written in their

 territory, regardless of the condition it was written to treat, meaning they were paid for both on-

 label and off-label sales.

        141.    On several occasions during his employment with Vanda, Gardner stated to

 Vanda senior management that incentive compensation should not be based on total dirt and,

 instead, should only be based on approved call targets, meaning doctors treating adult

 schizophrenia patients.

        142.    Gardner made this recommendation because he was concerned that paying sales

 representatives on total dirt incentivized off-label promotion. In fact, Gardner stated to Ramirez

 on one occasion that “Vanda is paying for off-label promotion” and “the sales goals are based on

 illegitimately earned prescriptions.” In response, Ramirez warned Gardner not to use the word




                                                 47
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 48 of 127 PageID #: 163




 “illegitimate” again and told Gardner not to bring up the off-label topic again and not to send

 Ramirez any emails about paying on total dirt.

        143.    According to Bourgeois, in a meeting with Griffin and the RBLs in April 2018,

 the RBLs expressed concern about paying Fanapt sales representatives on total dirt. During this

 discussion, Griffin stated that the decision to pay on total dirt was made by senior management,

 and it was not changing.

        144.    The Defendants knew, or recklessly disregarded, that Fanapt was being promoted

 off-label because, according to Gardner and Bourgeois, Vanda’s senior management had access

 to information apprising them of the precise volume and percentage of Fanapt sales that were

 made off-label. According to Gardner, early in his employment at Vanda, he was informed by

 senior management that the Company received ICD-9 data for each Fanapt prescription.11 This

 ICD-9 data consisted of the indication that each Fanapt prescription was written for (the ICD-9

 diagnosis code) and the dosage amount (the NDC code). According to Bourgeois, Vanda’s

 senior management would know exactly how many Fanapt prescriptions were being written off-

 label by viewing the ICD-9 data that the Company routinely received.

        145.    In addition, Vanda’s senior management was informed by at least one Fanapt

 sales representative that Fanapt prescriptions were being written off-label during the Relevant

 Period. According to Gardner, in March 2016, Dallas Medenwald (“Medenwald”), a member of

 the Fanapt 50 who covered the state of Indiana, called Gardner because the Indiana Medicaid

 program was changing its coverage to no longer reimburse for off-label antipsychotics, resulting

 in a loss of 400 prescriptions per month in Indiana.

 11
     ICD-9 is a list of codes corresponding to diagnoses and procedures that are entered into a
 patient’s electronic health record and are used for diagnostic, billing, and reporting purposes.




                                                  48
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 49 of 127 PageID #: 164




        146.    Vanda also engaged in off-label promotion of Fanapt during the Relevant Period

 by targeting children with schizophrenia, instead of the adults for whom Fanapt was solely

 approved by the FDA to treat. According to Gardner, the 400 prescriptions lost by Medenwald

 in Indiana all came from child psychiatrists who were prescribing Fanapt off-label to pediatric

 patients. Gardner confirmed that James and Ramirez were told that the reason the 400 lost

 prescriptions in Indiana were off-label was because they were prescribed to pediatric patients.

        147.    According to Gardner and Bourgeois, Vanda senior management required each of

 the Fanapt 50 to target the top 25 prescribers of all antipsychotics in their territory, with

 instructions to focus their sales efforts on convincing these doctors to prescribe Fanapt.

        148.    According to Gardner and Bourgeois, these top 25 prescribers were placed in

 charts by the Company and the charts often included child psychiatrists who, by definition, could

 not prescribe Fanapt on-label because they did not treat adults.

        149.    For example, in the complaint in the Qui Tam Lawsuit, Gardner provided the

 following top 25 chart for Vanda’s Indiana territory, with the child psychiatrists highlighted:




                                                  49
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 50 of 127 PageID #: 165




           150.   In addition, Vanda had a competition for the Fanapt 50 called “10 to win,” which

 paid an additional bonus every four to six weeks to the sales representative who had the most

 new prescription growth from a list of ten physicians in their territory chosen by the sales

 representatives. According to Gardner and Bourgeois, the “10 to win” lists contained child

 psychiatrists who, by definition, cannot prescribe Fanapt on-label because they do not treat

 adults.

           151.   For example, in the complaints in the Qui Tam Lawsuit, Gardner provided the

 following “10 to win” chart for Vanda’s Indiana territory, with the child psychiatrists

 highlighted:




                                                 50
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 51 of 127 PageID #: 166




        152.    By allowing child psychiatrists to be included in the Company’s target lists,

 Gardner and Bourgeois understood that the Defendants intended for Vanda’s sales

 representatives to promote Fanapt off-label.

        153.    According to Gardner, who retained copies of the top 25 and “10 to win” charts

 that are referenced in the complaints in the Qui Tam Lawsuit, these charts were available to

 everyone in Vanda’s senior management and sent to defendant Polymeropoulos.

        154.    It is reasonable to assume that if senior management knew of Fanapt being

 prescribed off-label, the members of the Board knew, and condoned, the scheme as well.




      ii. False Statements that Fanapt was a First-Line Treatment




                                                51
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 52 of 127 PageID #: 167




        155.    Another type of off-label promotion that Vanda engaged in during the Relevant

 Period was to promote Fanapt as a first line treatment despite it only being approved by the FDA

 as a second line treatment given the risks of QT prolongation.

        156.    According to Gardner and Bourgeois, during the November 2015 Meeting,

 defendant Polymeropoulos told the RBLs that if Fanapt were approved in November 2015 that it

 would be approved as a first line drug. For this reason, the Fanapt 50 received no training on

 ensuring that the patients being prescribed Fanapt had tried another antipsychotic first. In fact,

 according to Gardner, defendant Polymeropoulos stated at the November 2015 Meeting that

 most patients will have tried other drugs before being prescribed Fanapt, meaning sales

 representative did not need to inquire about it.

        157.    According to Bourgeois, the fact that Fanapt was a second line treatment was not

 included in any of the promotional materials provided to Fanapt’s sales representatives.

        158.    Even worse, according to Bourgeois, during a 2017 conference call, Ramirez

 stated to Fanapt’s sales representatives that Fanapt was a “first in class” drug. Bourgeois

 recounts being confused and concerned by this statement because Fanapt’s FDA label clearly

 describes the drug as a second line treatment.

     iii. Downplaying QT Prolongation Risk

        159.    According to the Qui Tam Lawsuit, sales representatives were taught to use the

 phrase “placebo-like” when touting Fanapt’s purported benign safety profile, even though

 Fanapt’s actual side effect profile was not “placebo-like.” Vanda knew that these statements

 were false. In fact, its own sales materials demonstrate that the side effect rate for Fanapt was

 higher for almost all side effects than those presented by placebo. In addition, Vanda’s marketing

 materials demonstrate that its messaging that Fanapt was “metabolically neutral,” was also false.




                                                    52
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 53 of 127 PageID #: 168




        160.    Vanda senior management also sought to minimize that Fanapt was associated

 with QT prolongation even though the FDA-mandated label stated that Fanapt is associated with

 QT prolongation. Vanda trained the sales representatives to minimize the QTc prolongation12

 safety warning by saying that the only reason the competing antipsychotic drugs Latuda or

 Saphris did not have the same warning was because they were approved years after Fanapt, and,

 if Fanapt were approved today, it similarly would not have the QT prolongation warning.

        161.    Notwithstanding the seriousness of QT prolongation as a side effect and Fanapt’s

 black box warning, according to Gardner, the Fanapt Sales Aid instructed sales representatives to

 downplay this risk, stating, in pertinent part, as follows:

                If Fanapt was approved today, it would not have received the QTc Interval
                Prolongation warning. When the FDA approved Fanapt years ago, there
                was very little data about QTc Interval Prolongation so it was blown out of
                proportion. Now, it is no longer a concern and if Fanapt were approved
                today it would not have the QTc Prolongation side effect warning.

        162.    According to Gardner, at the November 2015 Meeting, sales representatives were

 trained by defendant Polymeropoulos to tell doctors that the competing antipsychotic drugs

 Latuda and Saphris do not have QT prolongation warnings because they were approved years

 after Fanapt and the FDA no longer considers QT prolongation a serious issue.

        163.    Gardner’s contemporaneous notes from a manager meeting he participated in

 while employed at Vanda confirm that Vanda was training its sales representatives to downplay,

 or even omit, the risk of developing QT prolongation posed by Fanapt. As stated in the Qui Tam

 Lawsuit pleadings, these notes stated, in pertinent part, that:

                Any A-Typical launched post Latuda will no longer have QT Prolongation
                as part of the [package insert] as [the] FDA realizes [QT prolongation] is

 12
   QTc prolongation refers to “corrected” QT prolongation normalized so that it is based on 60
 heartbeats per minute.




                                                   53
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 54 of 127 PageID #: 169




                 no long worth noting. [The number of patients experiencing QT
                 prolongation] are too small to be an issue.

          164.   According to Bourgeois, Vanda did not address QT prolongation with Fanapt’s

 sales representatives other than defendant Polymeropoulos mentioning at the November 2015

 Meeting that it was no longer a relevant concern.

          165.   By not taking steps to properly train Fanapt’s sales representatives on the risk of

 QT prolongation, and the related designation of Fanapt as a second line treatment, Vanda was

 promoting Fanapt off-label because sales representatives were promoting it as a first line

 treatment.

      iv. Dosage Misrepresentations

          166.   Vanda also engaged in off-label promotion of Fanapt during the Relevant Period

 by training its sales representatives to market Fanapt as a once-daily drug, even though Fanapt’s

 FDA label required Fanapt to be taken twice a day.

          167.   Fanapt’s twice daily usage put it at a disadvantage compared to other

 antipsychotic medications, such as Risperidone and Latuda, which are once-daily formulations.

 According to Gardner, doctors prefer once-daily antipsychotics because patients with a mental

 illness are less likely to stick to a medication schedule that requires multiple doses each day.

          168.   According to Gardner, during the November 2015 Meeting, defendant

 Polymeropoulos told the RBLs and the Fanapt 50 that Fanapt should have been approved for a

 once-daily dosing and “many people have told me that I should go back to the FDA and request

 approval for QD [once a day] dosing for Fanapt because Fanapt’s half-life of 23 1/2 hours is so

 long.”

          169.   According to Gardner, based on this comment, Vanda’s sales representatives were

 trained to promote Fanapt by stating that its 23 1/2 hour half-life meant that Fanapt could be



                                                  54
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 55 of 127 PageID #: 170




 prescribed once daily, despite the FDA label. In fact, during the November 2015 Meeting,

 Gardner recalled defendant Polymeropoulos stating that “[d]octors will ask you if Fanapt can be

 dosed once daily because of the long half-life and you know what the answer to that question is?

 It can be!”

        170.    According to Gardner, in the overcoming objections section of the Fanapt Sales

 Aid, Vanda provided the following guidance if a doctor stated that Fanapt’s “dosing is not

 practical for schizophrenia patients,” as follows: “Fanapt half-life is 18-26 hours.” According to

 Gardner, sales representatives understood this to mean that Fanapt should be promoted as a once

 daily drug, notwithstanding Fanapt’s FDA label.

      v. Titration

        171.    Moreover, the FDA-approved Fanapt label states that patients starting on the drug

 should use titration to achieve the target dose. The official Fanapt titration pack, however, does

 not follow the FDA’s approved titration schedule. Fanapt sales representatives in some territories

 completely ignored the FDA-approved titration schedule and gave providers two or three

 titration packs, rubber banded together, to give to their patients starting Fanapt.

        172.    According to Gardner and Bourgeois, Vanda senior management made no attempt

 to correct the off-label message regarding the titration packs even though they were fully aware

 of the alleged misconduct. By providing several titration packs, Vanda helped ensure that

 patients would titrate above the 6 mg effective mark, and therefore increase their target dose to

 the higher 12 mg twice daily dose. The distribution of multiple titration packs, rubber banded

 together, can result in patients dosing the titration packs according to the written instruction on

 the package, causing the patients to rapidly titrate Fanapt, thus increasing the risk for orthostatic




                                                  55
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 56 of 127 PageID #: 171




 hypotension (a dangerous side effect) and defeating the entire purpose of the FDA warning to

 slowly titrate Fanapt.

      vi. Copay Fraud

        173.    Vanda also participated in a fraudulent scheme to misuse Fanapt copay cards.

 According to the Qui Tam Lawsuit, during October and November 2015, there was a large spike

 in Fanapt prescriptions among a certain group of physicians in Detroit, which was the result of a

 fraudulent scheme between the physicians and local pharmacists to submit hundreds of Fanapt

 copay cards and prescriptions, receive reimbursement from the insurance provider, and then

 pocket the money because the prescriptions were never dispensed.

        174.    Vanda was an active participant in this scheme because, according to Gardner,

 Fanapt copay cards can only be provided by a Fanapt sales representative or manager. Therefore,

 in order for these physicians to obtain such a large quantity of copay cards, Vanda supplied the

 copay cards and subsequently sought to cover it up after others took notice. After Gardner

 brought this issue to the attention of the management team, Ramirez, Head of Sales, helped

 conceal the scheme and instructed Gardner not to discuss this matter ever again.

        175.    As Fanapt’s copay cards can be used by Medicare and Medicaid, the payments for

 these fake prescriptions were made by the government.

        176.    Taken collectively, the above allegations demonstrate that the Defendants knew, or

 recklessly disregarded, that the Defendants caused Vanda engaged in a multifaceted off-label

 promotion scheme for Fanapt during the Relevant Period, including: (i) marketing Fanapt to treat

 psychological disorders other than schizophrenia; (ii) focusing on akathisia to distract doctors from

 the underlying condition that Fanapt was being used to treat; (iii) providing unrealistic sales targets

 that required off-label promotion in order to be met; (iv) compensating sales representatives for off-




                                                   56
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 57 of 127 PageID #: 172




 label sales; (v) targeting pediatric patients as part of the sales efforts for Fanapt; (vi) presenting

 Fanapt as a first line treatment; (vii) downplaying the extent and severity of QT prolongation; and

 (viii) promoting that Fanapt can be administered once-daily.

         177.      Moreover, the Defendants’ long-running off-label promotion scheme for Fanapt

 rendered false and misleading the repeated statements made by the Defendants during the Relevant

 Period regarding the Fanapt 50, how Fanapt was being promoted and sold, and other representations

 in Vanda’s SEC filings regarding Fanapt’s marketing. In speaking about Vanda’s marketing and

 promotional efforts for Fanapt, the Defendants had a duty to speak fully and truthfully to the public

 and investors. Because the Defendants failed to disclose the off-label promotion scheme for Fanapt,

 these statements omitted material information from Vanda’s investors, thereby rendering statements

 made by the Defendants during the Relevant Period materially false and misleading.

 F. Vanda’s Off-Label Promotion of Hetlioz

         178.      The Qui Tam Lawsuit also alleges that Vanda wrongfully promoted Hetlioz for

 off-label uses.

       i. Hetlioz was Approved to Treat Non-24 Among the Blind

         179.      Hetlioz was first granted orphan drug status by the FDA on January 19, 2010, for

 the treatment of Non-24 in blind patients without light perception. However, after releasing the

 drug, Vanda quickly targeted sighted patients as their primary market for Hetlioz.

         180.      On May 31, 2013, Vanda submitted an NDA to the FDA “to support marketing of

 [Hetlioz], a melatonin agonist, for the treatment of Non-24 hour sleep-wake disorder (Non-24) in

 totally blind patients.”




                                                  57
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 58 of 127 PageID #: 173




         181.    According to the FDA’s Summary Review of the Hetlioz NDA, Non-24 occurs

 principally, if not totally, in blind people. Specifically, the FDA’s Summary Review states, in

 pertinent part, that:

                 Non-24 hour sleep-wake disorder is characterized by a mismatch between
                 the timing of the sleep-wake cycle and the 24-hour day because of a lack
                 of environmental light input in completely blind individuals. As the
                 individual “biological clock” runs longer than 24 hours in most people, the
                 absence of light input creates a cyclical misalignment of sleep and
                 wakefulness with the 24-hour day.

         182.    According to the National Sleep Foundation (“NSF”), a nonprofit foundation

 whose largest single source of funding is pharmaceutical companies, Non-24 requires a formal

 diagnosis by a doctor.

         183.    In particular, according to the NSF, “blood, saliva, or urine should be collected

 [by a doctor] over several weeks to look for circadian biochemical chemical rhythms that can

 determine for sure whether the clock is exhibiting a non-24-hour rhythm.” This is because Non-

 24 “has been misdiagnosed for other sleep deprivation or non-related psychiatric disorders in the

 past.” Thus, according to the NSF, Non-24 should be tested for and observed by medical

 professionals before an individual is determined to have Non-24, as opposed to a different kind

 of sleep disorder. Non-24 rarely, if ever, occurs in sighted individuals.

         184.    Before the Relevant Period, the Defendants repeatedly acknowledged that Non-24

 rarely, if ever, occurs in sighted individuals. For example, in an investor presentation that Vanda

 filed on Form 8-K on March 9, 2010, the Company described Non-24 as a disorder that “[o]ccurs

 almost entirely in subjects who are totally blind and lack the light sensitivity necessary to reset

 the circadian clock.”




                                                  58
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 59 of 127 PageID #: 174




        185.    In support of the NDA for Hetlioz, Vanda conducted two clinical trials.

 According to the FDA label for Hetlioz, both studies involved “totally blind patients with Non-

 24.”

        186.    In a January 26, 2012 press release issued by Vanda, announcing initial trial

 results from one of the clinical trials referenced in the FDA label for Hetlioz, Vanda stated, in

 pertinent part, as follows:

                Tasimelteon [Hetlioz] is a circadian regulator in development for the
                treatment of Non-24-Hour Disorder in totally blind individuals with no
                light perception.

                                             *        *     *

                Circadian regulation is necessary for the treatment of Non-24-Hour
                Disorder and it is predictive of a beneficial effect on both nighttime sleep
                and daytime naps. While light resets the body clock in sighted individuals,
                keeping it synchronized with the 24-hour day, this effect is lost in totally
                blind individuals with no light perception.

        187.    On November 14, 2013, Vanda issued a press release, which was subsequently

 filed on Form 8-K on November 15, 2013 (the “11/15/13 Form 8-K”), announcing that the FDA

 had voted to recommend the approval of Hetlioz “for the treatment of Non-24-Hour Disorder

 (Non-24) in the totally blind.”

        188.    Defendant Polymeropoulos stated in the 11/15/13 Form 8-K, in pertinent part,

 that: “[w]e are now one step closer toward our goal of providing a treatment option that

 addresses the physiologic cause of this serious, debilitating orphan condition that impacts a

 majority of totally blind individuals.”

        189.    The FDA officially approved Hetlioz in January 2014.




                                                 59
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 60 of 127 PageID #: 175




        190.    During the Relevant Period, the Defendants continued to acknowledge that Non-

 24 rarely, if ever, occurs in sighted individuals, even as the Company aggressively marketed and

 promoted Hetlioz off-label to sighted individuals.

        191.    For example, on March 7, 2017, defendant Kelly participated at the Cowen Health

 Care Conference and stated to Vanda’s investors, in pertinent part, as follows:

                But first, some background on non-24 itself. This is a rare circadian
                rhythm disorder that impacts approximately 80,000 individuals in the US.
                It occurs almost exclusively in the totally blind, and these are blind
                individuals without light perception which, in turn, inhibits their ability to
                reset their circadian clock.

      ii. Vanda Promotes Hetlioz Off-Label to Psychiatrists Treating General Sleep
          Disorders

        192.    Although Vanda repeatedly acknowledged that Non-24 rarely, if ever, occurs in

 sighted individuals, the Company focused its promotional efforts for Hetlioz during the Relevant

 Period on sighted individuals regardless of whether they had Non-24. Even worse, Vanda’s

 promotional efforts for Hetlioz were concentrated on psychiatrists, who focus on the diagnosis

 and treatment of mental health disorders, not on treating blind patients and let alone patients who

 may be experiencing any type of sleeping disorder, least of all Non-24. Instead, the Defendants

 undertook a scheme to promote Hetlioz off-label.

        193.    According to Gardner and Bourgeois, during the November 2015 Meeting, the

 Fanapt 50 and the RBLs were instructed to ensure that Hetlioz was introduced to the same

 psychiatrists that were being targeted for Fanapt.

        194.    According     to   Gardner,   to      pitch   Hetlioz   to   psychiatrists,   defendant

 Polymeropoulos instructed the RBLs to direct the sales representatives to ask them, “do you have

 any blind patients?” Regardless of the answer, the sales representatives were instructed to state




                                                   60
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 61 of 127 PageID #: 176




 that “Hetlioz is a drug that is effective in treating circadian rhythm disruption” and to leave the

 doctor with a Hetlioz sales packet.

         195.    Defendant Polymeropoulos told the RBLs that psychiatrists would understand that

 if Hetlioz treats circadian rhythm disruption in Non-24 that it could also treat non-blind patients

 with other sleep disorders caused by circadian rhythm disruption, such as shift work sleep

 disorder, jet lag, and insomnia.

         196.    According to Gardner and Bourgeois, this sales pitch was designed to, and in fact

 did, result in off-label prescriptions of Hetlioz.

         197.    According to Gardner and Bourgeois, at no point in time during either of their

 employments with Vanda did anyone discuss with them that Non-24 should be diagnosed by a

 doctor, or that blood and urine tests should be part of a Non-24 diagnosis. To the contrary,

 Gardner and Bourgeois recount that Vanda informed them that there was no way to tell if

 someone had Non-24, which is why the drug could be used to treat any circadian rhythm

 disorder.

         198.    According to Bourgeois, if physicians would inquire about whether there was any

 way to test patients for Non-24, Vanda trained its representatives to respond by pivoting the

 conversation to discussing that individuals with mental disorders were good candidates for

 Hetlioz because many of them have difficulty sleeping.

         199.    After the Fanapt 50 pitched Hetlioz to a psychiatrist, they were required to pass

 the account over to a Hetlioz sales representative, who would try to close the sale. Vanda

 referred to these as “pass-alongs.” Vanda informed the Fanapt 50 that they would be held

 accountable for how many pass-alongs they provided to the Hetlioz sales team. According to




                                                      61
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 62 of 127 PageID #: 177




 Gardner, the number of pass-alongs a sales representative secured was documented in these

 representatives’ company-issued laptops following every sales call.

        200.       According to Gardner, in May 2016, Ramirez held a meeting with the RBLs and

 reprimanded them because the Fanapt 50 were not producing enough pass-alongs. During the

 call, some of the RBLs stated that the psychiatrists who the Fanapt 50 were contacting did not

 have any blind patients. Ramirez responded that it was mandatory that the Fanapt 50 promote

 Hetlioz on every sales call.

        201.       According to Bourgeois, Vanda intended to promote Hetlioz off-label for

 conditions other than Non-24. Bourgeois recounts that sales representatives were trained to

 respond to a question from doctors asking if Hetlioz is only for blind patients by stating that if a

 patient does not have normal sleep habits, then they should use Hetlioz regardless of whether

 they are blind.

        202.       According to Bourgeois, some doctors would ask how they could tell if their

 patients had Non-24. Bourgeois recounts that Vanda trained its sales representatives to respond

 by telling the doctor that if their patient had tried other sleep aids and were still experiencing

 sleep issues, that they probably have Non-24.

        203.       According to Bourgeois, several sales representatives expressed concerns about

 selling Hetlioz to sighted patients and asked Vanda’s senior management to see data that

 supported the efficacy of Hetlioz in sighted patients. Bourgeois recounts that Vanda’s senior

 management responded that Non-24 occurs in blind patients but also those with mental

 conditions, so that if a psychiatrist has patients who have trouble sleeping and have tried Ambien

 without success, that they should prescribe Hetlioz.




                                                 62
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 63 of 127 PageID #: 178




        204.    According to Bourgeois, Vanda’s promotional materials for Hetlioz also

 demonstrated an intent to promote Hetlioz off-label because they did not focus on patients with

 Non-24. Instead, the call guidance sheets for Hetlioz instructed sales representatives to tell

 doctors that “Non-24 has been associated with traumatic brain injury and depressive and bipolar

 mood disorders. Blindness is also a risk factor.”

        205.    In addition, according to Bourgeois, in early 2018 he was contacted by Arnold

 regarding his usage of the word “sleep” as opposed to “Non-24” in his sales representative

 reports for Hetlioz. Bourgeois recounts that Arnold told him that the word “sleep” needed to be

 removed from Hetlioz sales representative reports because defendant Polymeropoulos was

 concerned about being sued by the government. Bourgeois ultimately removed “sleep” from his

 Hetlioz sales representative reports.

        206.    According to Bourgeois, Arnold informed him that other RBLs were using the

 word “sleep” in their Hetlioz sales representative reports and that she had been raising the same

 concerns with them.

        207.    Further, according to Bourgeois, Hetlioz was being promoted off-label because

 certain sales representatives were able to obtain an out-sized number of prescriptions written for

 Hetlioz, while most struggled to achieve more than one or two prescriptions per fiscal quarter.

        208.    For example, Bourgeois recounts that Scott Grontkowski (“Grontkowski”), a

 Vanda sales representative from Rockford, Illinois, from January 2017 to the present, had gotten

 doctors to write over 50 prescriptions for Hetlioz in a quarter, even though according to

 Bourgeois, none of these prescriptions were for blind patients.

          209. In FY17, Vanda sold almost $90 million worth of Hetlioz. At Hetlioz’s price of

  $148,000 per year, this meant that Vanda had written approximately 608 prescriptions for




                                                 63
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 64 of 127 PageID #: 179




  Hetlioz during FY17. Assuming he only sold 50 prescriptions, Grontkowski accounted for

  approximately 8.2% of the Hetlioz prescriptions written in FY17.

         210. According to Bourgeois, Grontkowski was asked by Vanda to present at the

  Company’s 2018 national sales meeting (the “2018 Meeting”) to demonstrate his pitch for

  selling Hetlioz. Griffin, Ramirez, and defendant Reverberi attended the 2018 Meeting, which

  took place in Washington, D.C.

         211. Bourgeois recounts that Grontkowski’s sales pitch during the 2018 Meeting

  contained nothing about Hetlioz’s efficacy in treating Non-24. Instead, Bourgeois recounts

  that Grontkowski stated during the 2018 Meeting that Grontkowski tells doctors if they have

  patients who cannot sleep, they should prescribe them Hetlioz to get them sleeping right now.

     iii. The “Hetlioz to Psychiatrists Initiative”

         212. During the early part of the Relevant Period, the Defendants did not

  acknowledge that its Fanapt sales force was being used to promote Hetlioz to psychiatrists.

         213. That changed in July 2017, when Vanda announced it was beginning the

  “Hetlioz to Psychiatrists Initiative,” which the Defendants termed “HPI.” According to the

  Defendants, the HPI involved having Fanapt sales representatives call psychiatrists to promote

  Hetlioz.

         214. According to Gardner and Bourgeois, however, even though the HPI was

  announced as beginning in July 2017, Vanda had been using Fanapt sales representatives to

  promote Hetlioz since at least November 2015.

         215. On February 11, 2019, the Aurelius Report publicly revealed for the first time,

  among other things, the Defendants’ off-label marketing scheme for both Fanapt and Hetlioz.

  As stated in the Aurelius Report, according to a former unnamed Vanda sales representative,




                                                64
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 65 of 127 PageID #: 180




  “[w]e were [internally] saying ‘give it to everyone who doesn’t sleep well.’” A sleep doctor

  stated in the Aurelius Report that “[Vanda is] prescribing [Hetlioz] off label and calling it’s

  [sic] something it’s not.”

 G. Tradipitant

         216.    Of the few drugs that Vanda had in clinical development during the Relevant

 Period, tradipitant was the most promising in terms of potentially obtaining FDA approval.

 According to defendant Polymeropoulos during a conference call held on November 7, 2017 for

 analysts and investors to discuss Vanda’s financial results and performance for 3Q17,

 “[t]radipitant [is] the most exciting clinical milestone for Vanda[.]”

         217.    For this reason, investors and analysts placed importance on tradipitant’s

 prospects during the Relevant Period.

         218.    Tradipitant was being clinically tested by Vanda during the Relevant Period for

 two potential indications: (i) gastroparesis, a disorder that prevents the stomach from emptying

 food in a normal fashion; and (ii) atopic dermatitis (eczema).

         219.    According to defendant Polymeropoulos, tradipitant’s potential for treating

 gastroparesis presented a significant economic opportunity for Vanda. During a conference call

 with analysts and investors held on December 3, 2018, defendant Polymeropoulos stated, in

 pertinent part, that:

                 Before going into more detail on the study results, I would like to provide
                 an overview of the significant unmet medical need for gastroparesis
                 patients.

                 Gastroparesis is a serious chronic medical condition, characterized by
                 delayed gastric emptying and associated with the symptoms of nausea,
                 vomiting, bloating, fullness after meals, abdominal pain, along with
                 significant impairment of social and occupational functioning.




                                                  65
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 66 of 127 PageID #: 181




                 The estimated prevalence of gastroparesis in the U.S. is over 5 million
                 people, many of whom remain undiagnosed.

                 Gastroparesis affects mostly women, and it can be of various etiologies
                 including diabetes mellitus and idiopathic causes.

                 The only U.S. Food and Drug Administration approved treatment for
                 gastroparesis is metoclopramide, approved in 1979, which due to its
                 potential of severe side effects, carries a black box warning and has
                 limitations of use of no more than 3 months.

                 Patients are faced with limited therapeutic options and clinical guidelines
                 recommend in addition to metoclopramide, the off-label use of different
                 drugs including erythromycin, domperidone, which is not approved in the
                 U.S., botulinum toxin injections, gastric simulators and a variety of
                 surgical procedures in an effort to relieve, even temporarily, some of the
                 symptoms of the disease.

                 Gastroparesis treatment represents a significant unmet medical need as
                 underscored by the testimonies of interested parties and advocacy
                 organizations included the International Foundation for Gastrointestinal
                 Disorders and Gastroparesis Patient Association for Cures and Treatments.

         220.    Tradipitant’s potential for treating gastroparesis was a central focus of Vanda’s

 clinical trial efforts for tradipitant during the Relevant Period.

         221.    Given the importance of tradipitant to Vanda’s clinical pipeline, the Company

 spent the bulk of its direct project costs for its clinical trial drugs on tradipitant.

         222.    According to the Form 10-K for FY17 (the “2017 Form 10-K”), Vanda spent

 $11.645 million on direct project costs for tradipitant during FY17 out of $15.997 million spent

 on direct project costs for its clinical trial drugs, or 72.7%.

         223.    According to the Form 10-Q for 1Q18 (“1Q18 Form 10-Q”), Vanda spent $2.277

 million on direct project costs for tradipitant during 1Q18 out of $3.619 million spent on direct

 project costs for its clinical trial drugs, or 62.9%.




                                                     66
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 67 of 127 PageID #: 182




         224.    According to the Form 10-Q for 2Q18 (“2Q18 Form 10-Q”), Vanda spent $4.372

 million on direct project costs for tradipitant during 2Q18 out of $5.974 million spent on direct

 project costs for its clinical trial drugs, or 73.2%.

         225.    According to the Form 10-Q for 3Q18 (“3Q18 Form 10-Q”), Vanda spent $5.113

 million on direct project costs for tradipitant during 3Q18 out of $7.142 million spent on direct

 project costs for its clinical trial drugs, or 71.6%.

         226.    Accordingly, during the Relevant Period, Vanda’s clinical trial efforts for

 tradipitant were of high importance such that knowledge of the efforts can reasonably be

 attributed to management and the Board.

       i. Vanda Admits in the FDA Litigation that it Knew a Clinical Trial Hold Would be
          Placed on Critical Tradipitant Studies

         227.    On May 29, 2019, Vanda filed an amended complaint in the FDA Litigation (the

 “Vanda FDA Complaint”), which contained Vanda’s allegations against the FDA regarding a

 clinical trial hold that has been placed on certain tradipitant studies that were highly material and

 important to Vanda’s investors. On July 10, 2019, Vanda filed a memorandum of law in support

 of its motion for summary judgment in the FDA Litigation (the “Vanda MSJ Brief”). The Vanda

 MSJ Brief contains citations to documents included in the Index of Administrative Records

 prepared by the FDA for the FDA Litigation.

         228.    According to the Vanda FDA Complaint, Vanda submitted its original protocol

 for VLY686-2301 (“Study 2301”) to the FDA on August 17, 2016. Study 2301 was “a

 multicenter, randomized, double-blind placebo-controlled study of tradipitant for subjects

 diagnosed with gastroparesis.”

         229.    According to the Vanda FDA Complaint, Study 2301 was initiated on November

 22, 2016.




                                                    67
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 68 of 127 PageID #: 183




        230.      Study 2301 was a Phase II trial. According to the FDA, clinical trials are often

 conducted in three phases, with Phase III trials generally involving more patients and a longer

 duration than Phase II trials. This means that even if Study 2301 were successful, Vanda still

 needed to conduct a Phase III trial on gastroparesis for the FDA to approve tradipitant to treat

 gastroparesis.

        231.      According to the Vanda FDA Complaint, Vanda subsequently submitted several

 protocol amendments to the FDA with respect to the duration of Study 2301.

        232.      According to the Vanda FDA Complaint, on December 5, 2017, Vanda submitted

 protocol amendment #5, which, among other things, provided for Study 2301 to last for eight

 weeks, consisting of a four-week screening phase followed by a four-week evaluation phase.

        233.      According to the Vanda FDA Complaint, on April 10, 2018, Vanda submitted

 protocol amendment #6 to, among other things, extend Study 2301 to add a 52-week, open-label

 extension period. Effectively, protocol amendment #6 sought to greatly expand the duration of

 Study 2301.

        234.      According to the Vanda FDA Complaint, during a May 15, 2018, teleconference

 between the FDA and Vanda (the “5/15/18 Call”), the FDA informed Vanda that the Company

 could not extend Study 2301 to be a full year clinical trial unless Vanda first completed a 9-

 month non-rodent toxicity study on tradipitant.

        235.      The FDA requires toxicity studies for drugs like tradipitant to ensure that they are

 safe for use in humans. Thus, it was not surprising that the FDA would want tradipitant to be

 tested in animals for nine months before being used on humans in a one-year study.

        236.      According to the FDA, one of their roles during the clinical trial process is to

 protect volunteers who participate in such trials from unreasonable and significant risk. For this




                                                   68
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 69 of 127 PageID #: 184




 reason, the FDA has the power to place a clinical hold on a trial that exposes its participants to

 such risk.

        237.    According to the FDA, “[a] clinical hold is rare; instead, FDA often provides

 comments intended to improve the quality of a clinical trial.” This is consistent with the FDA’s

 mandate to allow “wide latitude in clinical trial design.”

        238.    According to the Vanda MSJ Brief, at all relevant times, the FDA “made clear

 that continued human trials beyond 3 months [for tradipitant] would not be allowed to proceed

 without a 9-month [toxicity] study[.]”

        239.    According to the Vanda FDA Complaint, during the 5/15/18 Call, the FDA

 informed Vanda that, if the nine-month non-rodent study was not conducted, the FDA would

 place a clinical hold on Study 2301 to prevent the 52-week extension study.

        240.    According to the Vanda MSJ Brief, the FDA stated during the 5/15/18 Call that

 “chronic toxicology studies in 2 species is a requirement, not a recommendation, prior to

 proceeding to long-term studies in humans.”

        241.    Thus, as of the 5/15/18 Call, the Defendants surely knew that, if they chose not to

 conduct the nine-month non-rodent study, a fully year clinical trial for tradipitant would not be

 approved by the FDA.

        242.    According to the Vanda MSJ Brief, on May 18, 2018, the FDA concluded that “a

 chronic toxicology study of 9 months duration will be needed” and that tradipitant “trials beyond

 3 months ‘should be put on clinical hold until the chronic toxicity study in a non-rodent species

 is submitted for our review.’”




                                                  69
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 70 of 127 PageID #: 185




         243.    According to the Vanda FDA Complaint, to avoid a clinical hold being placed on

 Study 2301, Vanda submitted an amended protocol to the FDA on May 22, 2018, that, among

 other things, limited Study 2301 to no more than three months in duration.

         244.    According to the Vanda FDA Complaint, on May 24, 2018, the FDA approved

 the amended protocol and allowed Study 2301 to proceed for no longer than three months in

 duration without having to first conduct the nine-month non-rodent toxicity study.

         245.    According to the Vanda MSJ Brief, on August 1, 2018, Vanda filed a formal

 dispute resolution request contesting the FDA’s determination that the nine-month non-rodent

 toxicity study was necessary in order to conduct a clinical trial for gastroparesis in excess of

 three months. According to the Vanda MSJ Brief, the FDA responded to this request by sending

 Vanda a one-page letter stating that Vanda’s formal dispute “was ‘not accepted.’”

         246.    According to the Vanda FDA Complaint, on September 26, 2018, Vanda

 submitted a new clinical study protocol, Study 2302, to the FDA that was the same 52-week

 open-label extension study that Vanda proposed as protocol amendment #6 for Study 2301.

         247.    According to the Vanda FDA Complaint, as of November 2018, Vanda had not

 begun Study 2302. On December 3, 2018, the Company issued a press release, which was also

 filed on Form 8-K, which announced positive results from Study 2301 (the “12/3/18 Form 8-K”).

 According to the 12/3/18 Form 8-K and the conference call the Company held that same day to

 report the results from Study 2301, this Phase II study was successful but an additional, longer

 study that also had positive results was ultimately needed in order to obtain FDA approval for

 tradipitant to treat gastroparesis.

         248.    According to the Vanda FDA Complaint, on December 11, 2018, Vanda

 submitted a protocol amendment to Study 2301 that once again requested to add a 12-month




                                                70
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 71 of 127 PageID #: 186




 open-label extension to Study 2301. According to the Vanda FDA Complaint, this proposed

 amendment to Study 2301 is similar to Study 2302.

        249.    According to the Vanda FDA Complaint, on December 19, 2018, the FDA

 informed Vanda by telephone that both Study 2301 and Study 2302 had been placed on partial

 clinical holds because Vanda had not complied with the FDA’s request – communicated to

 Vanda on the 5/15/18 Call — that the Company conduct a nine-month non-rodent toxicity to

 study to ensure that tradipitant is safe for long-term use in humans.

        250.    According to the Vanda FDA Complaint, on December 21, 2018, the FDA

 provided Vanda with a letter that contained a written explanation for the partial clinical trial

 holds placed on Study 2301 and Study 2302. According to the Vanda FDA Complaint, the FDA

 reiterated in its December 21, 2018 letter, in pertinent part, that “non-rodent toxicity studies of 9

 months duration are required for the conduct of [Vanda’s] proposed clinical investigations of 52

 weeks (12 months) duration[.]”

        251.    According to the initial complaint filed by Vanda in the FDA Litigation on

 February 5, 2019, the FDA could not have been more clear that, at all relevant times in 2018,

 Vanda’s failure to conduct the nine-month non-rodent toxicity study would result in a clinical

 hold, with Vanda alleging, in pertinent part, that:

                Throughout 2018, including in the Clinical Hold Letter and in Vanda’s
                conversations with [the FDA], FDA made clear that, one way or another,
                Vanda would be obligated to conduct the nine-month study[.]

        252.    According to the Vanda FDA Complaint, on December 21, 2018, Vanda

 requested a reconsideration of the partial clinical holds imposed by the FDA.

        253.    According to the Vanda FDA Complaint, on January 4, 2019, the FDA informed

 Vanda it was denying the Company’s request for reconsideration.




                                                  71
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 72 of 127 PageID #: 187




        254.    The Defendants did not tell investors about the threat to Vanda’s clinical testing

 regime for tradipitant caused by the Company’s refusal to conduct a routine safety test on

 tradipitant until after the market closed on February 5, 2019, when, to the surprise of investors

 and analysts, Vanda issued a press release announcing that it had initiated the FDA Litigation to,

 among other things, lift the partial clinical holds. On this news, the trading price of Vanda’s

 common stock declined by $5.00 per share, or 19.95%.

        255.    Analysts were deeply concerned by the Defendants’ decision to sue the FDA, and

 the Company’s related refusal to conduct a routine safety test for tradipitant. For example, in a

 February 6, 2019 report on Vanda, analyst Ester Rajavelu of Oppenheimer & Co. stated:

                VNDA’s announcement that it is pursuing legal action against the FDA
                due to a partial clinical hold restricting tradipitant dosing to 3 months
                comes as a surprise to us. The FDA is requesting tox data from a nine
                month non-rodent study to allow longterm dosing in clinical trials. While
                management acknowledges this would be a low cost study it believes
                FDA’s requirement to be unethical due to the euthanizing of dogs (we note
                other non-human mammals could also be used). While our valuation does
                not include tradipitant revenues, we view a lawsuit as a non-optimal
                strategy….

                                              *      *      *
                We note the FDA’s request for nine-month tox data from non-human
                mammals is not unusual given gastroparesis and atopic dermatitis are
                chronic conditions requiring long-term therapy.


        256.    In addition, in a February 6, 2019 report on Vanda, analyst Derek Archila of Stifel

 Nicolaus stated:

                We believe VNDA’s decision to sue the FDA for what it feels are
                unnecessary animal studies’ and due to the company’s current refusal to
                run these studies having resulted in a partial clinical hold on tradipitant,
                this will certainly raise questions among investors about the clinical
                timelines for this program and whether or not management is really
                focused on creating value for its shareholders.




                                                72
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 73 of 127 PageID #: 188




        257.    Likewise, a February 12, 2019 Washington Business Journal report on Vanda,

 which includes quotes from an interview conducted by the Washington Business Journal with

 defendant Polymeropoulos that day, stated:

                While the clinical hold doesn’t affect Vanda’s timing for filing an
                application for FDA approval at this point, it could delay progress if it’s
                not resolved in the next few months, Polymeropoulos said. That’s because
                the hold isn’t on ongoing studies - Vanda plans to start a new phase 3
                study in gastroparesis in the next few months. But it would postpone
                proposed studies to treat patients for longer than three months, a typical
                requirement for market authorization. “So if we were not allowed to
                collect this information at the time of filing, we’re not going to have
                sufficient information to seek approval,” Polymeropoulos said.

        258.    Vanda’s refusal to conduct the necessary safety testing for tradipitant during the

 Relevant Period rendered false and misleading the repeated statements made by the Defendants

 during the Relevant Period regarding the progress of Study 2301, tradipitant’s future prospects

 given the positive results of Study 2301, and other representations in Vanda’s SEC filings

 regarding tradipitant. The Defendants were informed during the 5/15/18 Call that the FDA would

 not approve an extended study of tradipitant if Vanda did not conduct the required safety testing,

 yet the Defendants knowingly failed to include this information when communicating to

 Company investors, thereby rendering the statements made materially false and misleading.

 H. Defendants Caused Vanda to Issue False and Misleading Statements in Breach of Their
    Fiduciary Duties

        259.    Defendants caused Vanda to issue materially false and/or misleading statements,

 as well as omit disclosure of material adverse facts about the Company’s business, operations,

 and prospects. Specifically, the Company failed to disclose to investors that: (i) Vanda was

 engaged in a fraudulent scheme in which the Company promoted Fanapt and Hetlioz for off-

 label uses; (ii) Vanda was fraudulently receiving drug reimbursements from the government by

 abusing Medicare, Medicaid, and Tricare programs; (iii) as a result of the scheme, Vanda faced




                                                73
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 74 of 127 PageID #: 189




 the Qui Tam Lawsuit; (iv) Vanda’s promotional materials for Fanapt and Hetlioz were false and

 misleading, garnering regulatory scrutiny from the FDA; (v) Vanda’s decision to forgo a routine

 safety study that the Company knew would result in a clinical trial hold for tradipitant; and (vi)

 as a result, the statements about Vanda’s business, operations and prospects were materially false

 and misleading and/or lacked a reasonable basis at all relevant times.

        260.    The Relevant Period begins on November 4, 2015. The previous day, on

 November 3, 2015, Vanda held a conference call after the market closed to discuss earnings for

 the third quarter of 2015. During the conference call, Defendant Polymeropoulos discussed the

 sales and marketing for Fanapt, stating in relevant part:

                We are seeking to stabilize the Fanapt revenue with active commercial
                efforts. Specifically, in early August, we launched a 12-person team in
                parallel territories around the United States. Early analysis of the data
                suggests that in these 12 territories, Fanapt revenue is beginning to
                stabilize. We’re now in the process of further building out a small Fanapt
                dedicated sales force for a total of 50 territories around the country by the
                end of this year.

                                              *        *     *

                In July/August we launched our pilot, the Fanapt 12 looking at creating a
                competitive share of voice in certain territories to determine the
                promotional responsiveness of Fanapt when we had a competitive share of
                voice. And when we drilled down at the individual territory level, we were
                able to measure the promotional response based up on reach and
                frequency. And based upon the early data, it provided a strong signal
                confirming the promotional sensitivity of Fanapt.

                Based upon those data, we have decided to expand the Fanapt 12 to Fanapt
                50, where we are going to be populating 50 of the most productive
                territories, creating a competitive share of voice, which we think we will
                be able to replicate the results that we saw within the Fanapt 12 and
                stabilize the Fanapt business exiting 2015.

                                              *        *     *

                Fanapt comes in several doses -- 1 milligram, 2, 4, 6, 8, 10, 12 and a
                titration pack. Based on the demand and understanding how the product is



                                                  74
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 75 of 127 PageID #: 190




                 used, we took a price increase on the 6 and 8 milligrams, which was a
                 significant jump of about 30% or so. The 12 milligrams was adjusted in
                 what appears to be 100% but actually it is consistent with the use of 12
                 milligrams as once a day, and therefore it was adjustment for usage. Now,
                 the net Fanapt increase overall is actually small. It is about a 15% net,
                 taking into account that 40% of the patients are on Medicaid, and price
                 increases based on the legislation result in additional rebates leading to
                 actually a decrease, a net decrease of the Medicaid channel.

         261.    During the call, Gibbs stated the following:

                 And when we drilled down at the individual territory level we were able to
                 measure the promotional response based upon reach and frequency and
                 based upon the early data it provided a strong signal confirming the
                 promotional sensitivity of Fanapt. Based upon those data, we have decided
                 to expand the Fanapt 12 to Fanapt 50 where we’re going to be populating
                 50 of the most productive territories creating a competitive share of voice
                 which we think we will be able to replicate the results that we saw within
                 the Fanapt 12 and stabilize the Fanapt business exiting 2015.


         262.    The statements and omissions set forth above were false and misleading because

 Fanapt revenue, the abovementioned “competitive share of voice” and “promotional sensitivity”

 were driven, largely by improper, misleading and fraudulent sales practices, which include: (i)

 promoting Fanapt for uses outside of treating schizophrenia, the drug’s sole indication; (ii)

 promoting Fanapt off-label to pediatric patients; (iii) overstating Fanapt’s efficacy to providers;

 (iv) downplaying the safety risks associated with Fanapt; (v) misleading providers about

 Fanapt’s approved dosing schedule; (vi) improperly providing titration packets in violation of the

 FDA-approved titration schedule and without adequate instructions for use; and (vii) promoting

 Fanapt as a first line therapy.

         263.    On November 4, 2015, Vanda filed a Form 10-Q for 3Q15 (the “3Q15 Form 10-

 Q”), which was signed by defendants Polymeropoulos and Kelly. The 3Q15 Form 10-Q detailed

 the importance to Vanda of successfully commercializing Fanapt, sating: “Our ability to generate




                                                 75
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 76 of 127 PageID #: 191




 meaningful product sales and achieve profitability largely depends on our ability to successfully

 commercialize . . . Fanapt®.”

        264.    By speaking about the topic of the importance of successfully commercializing

 Fanapt, the Defendants had a duty to speak fully and truthfully. Because the Defendants failed to

 disclose that Vanda was using an off-label promotion scheme to commercialize Fanapt, this

 statement omitted material information from Vanda’s investors, thereby rendering this statement

 materially false and misleading. Defendants’ failure to adequately disclose an accurate portrayal

 of the Company’s efforts to market and sell Fanapt during the Relevant Period further rendered

 this statement materially false and misleading.

        265.    On November 19, 2015, defendant Polymeropoulos participated at the Jefferies

 Autumn Global Healthcare Conference (the “11/19/15 Conference”) to discuss the Company and

 its business. During the 11/19/15 Conference, defendant Polymeropoulos stated:

                Some of the side effects are — include metabolic weight, movement
                disorders, but there is one that Fanapt/iloperidone can differentiate itself,
                and that is akathisia. Akathisia is a state of inner restlessness often leading
                to suicidal thoughts and many times completed suicide. And that is not a
                symptom of schizophrenia. It is a side effect of the drugs to treat
                schizophrenia. Unfortunately, many of these new drugs that are offered
                quite a bit to patients have a mechanism of action that develops the side
                effect of akathisia. Fanapt does not have it. And on the US label, you can
                read that the akathisia rates for Fanapt are equal to placebo. So we believe
                there is a place for Fanapt in the schizophrenia market and the opportunity
                can be significant.

                                              *         *     *

                We have not put commercial effort behind [Fanapt] yet. Some effort began
                as a pilot of 12 account managers in August. And now with encouraging
                results in the pilot, we are moving to building a 50-person sales force in
                the US.

        266.    By speaking about the topic of Fanapt’s relatively low rate of akathisia in the

 context of treating schizophrenia, the Defendants had a duty to speak fully and truthfully.



                                                   76
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 77 of 127 PageID #: 192




 Because the Defendants failed to disclose that Vanda was using Fanapt’s potential in reducing

 akathisia as a central part of its off-label promotion scheme for Fanapt, this statement omitted

 material information from Vanda’s investors, thereby rendering this statement materially false

 and misleading. The Defendants’ failure to adequately disclose an accurate portrayal of the

 Company’s efforts to market and sell Fanapt during the Relevant Period further rendered this

 statement materially false and misleading.

           267.   On February 10, 2016, the Company held a conference call for analysts and

 investors (the “2/10/16 Call”) to discuss Vanda’s financial results and performance for the fourth

 fiscal quarter of 2015 (“4Q15”) and FY15. During the 2/10/16 Call, defendant Polymeropoulos

 stated:

                  In late Q4, we completed the launch of a 50-person Fanapt-dedicated sales
                  force, which is promoting Fanapt primarily to psychiatrists across the U.S.
                  Our goal is to stabilize the unit demand for Fanapt with this effort.

 This statement was materially false and misleading for the reasons set forth in, inter alia, ¶¶106-

 147 and 183-206.

           268.   On February 12, 2016, Vanda filed its annual report for the year ended December

 31, 2015 with the SEC on Form 10-K (“2015 Form 10-K”). The 2015 Form 10-K was signed by

 Defendants Polymeropoulos, Kelly, Watkins, Bate, Cola, Dugan, Milano and Pien. It was also

 accompanied by signed certifications pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”) by

 Defendants Polymeropoulos and Kelly. Both Polymeropoulos and Kelly certified that the form

 “does not contain any untrue statement of a material fact or omit to state a material fact

 necessary to make the statements made, in light of the circumstances under which such

 statements were made, not misleading with respect to the period covered by this report.” They

 also certified that “the financial statements, and other financial information included in this




                                                  77
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 78 of 127 PageID #: 193




 report, fairly present in all material respects the financial condition, results of operations and

 cash flows of the [Company] as of, and for, the periods presented in this report.”

         269.    The 2015 Form 10-K discusses the importance to Vanda of successfully

 commercializing Fanapt, and stated: “Our ability to generate meaningful product sales and achieve

 profitability largely depends on our ability to successfully commercialize . . . Fanapt®.” These

 statements were false and misleading for the reasons set forth in, inter alia, ¶¶106-168.

         270.    The 2015 Form 10-K discussed the uses and marketing of Fanapt and Hetlioz,

 stating in relevant part:

                 HETLIOZ®

                 Commercial opportunity: Non-24

                 In January 2014, HETLIOZ® was approved in the U.S. for the treatment
                 of Non-24. Non-24 is a serious, rare and chronic circadian rhythm disorder
                 characterized by the inability to entrain (synchronize) the master body
                 clock with the 24-hour day-night cycle. HETLIOZ® is the first FDA
                 approved treatment for Non-24. HETLIOZ® is a melatonin agonist of the
                 human MT1 and MT2 receptors, with greater specificity for MT2. These
                 receptors are thought to be involved in the control of circadian rhythms.
                 HETLIOZ® is believed to reset the master body clock in the
                 suprachiasmatic nucleus (SCN), located in the hypothalamus, resulting in
                 the entrainment and alignment of the body’s melatonin and cortisol
                 rhythms to the 24 hour day-night cycle. HETLIOZ® was launched
                 commercially in the U.S. in April 2014. In addition, in July 2015, the EC
                 granted centralized marketing authorization with unified labeling for
                 HETLIOZ® for the treatment of Non-24 in totally blind adults. This
                 authorization is valid in the 28 countries that are members of the European
                 Union, as well as European Economic Area members Iceland,
                 Liechtenstein and Norway.

                 In January 2010, the FDA granted orphan drug designation status for
                 HETLIOZ® in Non-24 in blind individuals. The FDA grants orphan drug
                 designation to drugs that may provide significant therapeutic advantage
                 over existing treatments and target conditions affecting 200,000 or fewer
                 U.S. patients per year. Orphan drug designation provides potential
                 financial and regulatory incentives, including study design assistance, tax
                 credits, waiver of FDA user fees, and up to seven years of market
                 exclusivity upon marketing approval. In February 2011, the European



                                                   78
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 79 of 127 PageID #: 194




             Medicines Agency (EMA) designated HETLIOZ® as an orphan medicinal
             product for the same indication.

             Non-24 is a serious, rare and chronic circadian rhythm disorder
             characterized by the inability to synchronize the master body clock with
             the 24-hour day-night cycle. Non-24 affects a majority of totally blind
             individuals, or between 65,000 and 95,000 people in the U.S. Non-24
             occurs almost entirely in individuals who lack the light sensitivity
             necessary to synchronize the master body clock in the brain with the 24-
             hour day-night cycle. Most people have a master body clock that naturally
             runs longer than 24-hours and light is the primary environmental cue that
             resets it to 24 hours each day. Individuals with Non-24 have a master body
             clock that is not reset, and continually delays, resulting in prolonged
             periods of misalignment between their circadian rhythms and the 24-hour
             day-night cycle, including the timing of melatonin and cortisol secretion.
             As a result of this misalignment, Non-24 is associated with significant
             disruption of the sleep-wake cycle and impairments in social and
             occupational functioning, and marked subjective distress. Individuals with
             Non-24 cycle in-and out-of phase and suffer from disrupted nighttime
             sleep patterns and/or excessive daytime sleepiness.

             While there are no FDA or EC approved treatments for Non-24, other than
             HETLIOZ®, there are a number of drugs approved and prescribed for
             patients with sleep disorders. The most commonly prescribed drugs are
             hypnotics.

                                         *        *     *

             Fanapt®

             Commercial Opportunity: Schizophrenia

             Fanapt® is a product for the treatment of schizophrenia. In May 2009, the
             FDA granted U.S. marketing approval of Fanapt® for the acute treatment
             of schizophrenia in adults. In October 2009, we entered into an amended
             and restated sublicense agreement with Novartis. We had originally
             entered into a sublicense agreement with Novartis in June 2004 pursuant
             to which we obtained certain worldwide exclusive licenses from Novartis
             relating to Fanapt®. Pursuant to the amended and restated sublicense
             agreement, Novartis had exclusive commercialization rights to all
             formulations of Fanapt® in the U.S. and Canada. In January 2010,
             Novartis launched Fanapt® in the U.S. On December 31, 2014, Novartis
             transferred all the U.S. and Canadian commercial rights to the Fanapt®
             franchise to Vanda as part of the Settlement Agreement. See Note 3,
             Settlement Agreement with Novartis, to the consolidated financial
             statements included in Part II of this annual report on Form 10-K for



                                             79
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 80 of 127 PageID #: 195




                 additional information. In June 2015, we announced positive results from
                 REPRIEVE, a Phase III long-term maintenance study that was conducted
                 by Novartis. In September 2015, the FDA accepted for review a
                 supplemental New Drug Application (sNDA) for Fanapt® for the
                 maintenance treatment of schizophrenia in adults. The FDA has set a May
                 2016 PDUFA date for the Fanapt® sNDA.

         271.    The 2015 Form 10-K also discussed reimbursement from government programs,

 stating in relevant part:

                 Third-party reimbursement and pricing controls

                 The Patient Protection and Affordable Care Act, as amended by the Health
                 Care and Education Affordability Reconciliation Act of 2010, collectively
                 referred to as the ACA, has changed and is expected to further
                 significantly change the way healthcare is financed by both governmental
                 and private insurers. The provisions of the ACA became effective over
                 various periods from 2010 through 2014. We cannot predict the complete
                 impact of the ACA on pharmaceutical companies because many of the
                 ACA’s reforms require the promulgation of detailed regulations to
                 implement the statutory provisions, which has not yet occurred. While we
                 cannot predict the complete impact on federal reimbursement policies this
                 law will have in general or specifically on any product we commercialize,
                 the ACA may result in downward pressure on pharmaceutical
                 reimbursement, which could negatively affect market acceptance of new
                 products. The rebates, discounts, taxes and other costs resulting from the
                 ACA may have a significant effect on our profitability in the future. In
                 addition, potential reductions of the per capita rate of growth in Medicare
                 spending under the ACA, could potentially limit access to certain
                 treatments or mandate price controls for our products. Moreover, although
                 the United States Supreme Court has upheld the constitutionality of most
                 of the ACA, some states have indicated that they intend not to implement
                 certain sections of the ACA, and some members of the U.S. Congress are
                 still working to repeal the ACA. We cannot predict whether these
                 challenges will continue or other proposals will be made or adopted, or
                 what impact these efforts may have on us or our partners.

                 In the U.S. and elsewhere, sales of pharmaceutical products depend in
                 significant part on the availability of reimbursement to the consumer from
                 third-party payors, such as government and private insurance plans. Third-
                 party payors are increasingly challenging the prices charged for medical
                 products and services. It will be time consuming and expensive for us or
                 our partners to go through the process of seeking reimbursement from
                 Medicare and private payors. Our products may not be considered cost-
                 effective, and coverage and reimbursement may not be available or



                                                 80
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 81 of 127 PageID #: 196




                sufficient to allow us or our partners to sell our compounds on a
                competitive and profitable basis. The passage of the Medicare Prescription
                Drug and Modernization Act of 2003 imposes additional requirements for
                the distribution and pricing of prescription drugs which may affect the
                marketing of our products.

 The statements in the previous two paragraphs were false and misleading for the reasons set forth

 in, inter alia, ¶¶106-125 and 169-206.

        272.    The 2015 Form 10-K also discussed the possibility that Vanda could fail to

 comply with applicable laws and regulations regarding selling and promoting Fanapt, stating:

 “Failure to comply with government regulations regarding the sale and marketing of our

 products could harm our business.” This statement was materially false and misleading because it

 failed to disclose that it was not merely possible that failing to comply with applicable laws and

 regulations regarding selling and marketing Fanapt could disrupt the Company’s business and

 financial performance; this risk had already materialized because Vanda was actively and knowingly

 engaged in an off-label promotion scheme for Fanapt.

        273.    On May 4, 2016, the Company held a conference call for analysts and investors

 (the “5/4/16 Call”) to discuss Vanda’s financial results and performance for the first fiscal

 quarter of 2016 (“1Q16”). During the 5/4/16 Call, defendant Polymeropoulos stated:

                In the 50 territories in which we began promoting Fanapt through our sales
                force, we observed a significantly lower rate of demand decline as
                compared to non-promoted territories. As a reminder, we increased our
                field force from a 12-person pilot to a 50-person team in December of
                2015.

 These statements were false and misleading for the reasons set forth in, inter alia, ¶¶106-

 168.

        274.    On May 5, 2016, Vanda filed a Form 10-Q for 1Q16 (the “1Q16 Form 10-Q”),

 which was signed by defendants Polymeropoulos and Kelly. The 1Q16 Form 10-Q discusses the




                                                 81
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 82 of 127 PageID #: 197




 importance to Vanda of successfully commercializing Fanapt, and stated: “Our ability to

 generate meaningful product sales and achieve profitability largely depends on our ability to

 successfully commercialize… Fanapt®”. These statements were false and misleading for the

 reasons set forth in, inter alia, ¶¶106-168.

        275.    The 1Q16 Form 10-Q provided no update to the Company’s risk factors since the

 filing of the 2015 Form 10-K, and stated:

                There have been no material changes in our risk factors subsequent to
                the filing of our annual report on Form 10-K for the fiscal year ended
                December 31, 2015.

        276.    These statements were false and misleading because, as set forth in, inter alia,

 ¶¶106-168, the risk described in the 2015 Form 10-K regarding the potential harm to Vanda from

 failing to comply with applicable laws and regulations in selling and marketing Fanapt was not

 merely prospective; it had already materialized because Vanda was actively and knowingly

 engaged in an off-label promotion scheme for Fanapt.

        277.    On June 9, 2016, defendant Polymeropoulos participated in the 6/9/16 Conference

 to discuss the Company and its business. During the 6/9/16 Conference, defendant

 Polymeropoulos stated:

                And for those individuals who develop this restlessness [akathisia] when
                taking other antipsychotics, we are recommending Fanapt as a second-line
                treatment. As many people know, there are quite a few antipsychotics on
                the market and it is incredibly important to best position your drug. This is
                a promotionally sensitive class and so, with that said, we initiated our
                promotion in April of last year initially with a pilot of about 12 reps to
                understand the messaging, the promotional sensitivity. We expanded that
                field force from 12 to 50 at the end of last year, and you can see the results
                that we have had since bringing Fanapt back in house.

        278.    The statement referenced in the previous paragraph that “we are recommending

 Fanapt as a second-line treatment [for akathisia]” was materially false and misleading because by




                                                 82
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 83 of 127 PageID #: 198




 speaking about the topic of Fanapt’s status as a second line treatment, the Defendants had a duty

 to speak fully and truthfully. Because the Defendants failed to disclose that Vanda was

 promoting and marketing Fanapt as a first line treatment, meaning off-label, this statement

 omitted material information from Vanda’s investors, thereby rendering this statement materially

 false and misleading. The Defendants’ failure to adequately disclose an accurate portrayal of the

 Company’s efforts to market and sell Fanapt during the Relevant Period further rendered this

 statement materially false and misleading.

         279.    The statement referenced in the paragraph before last that “[w]e expanded that

 field force from 12 to 50 at the end of last year” was materially false and misleading for the

 reasons set forth in, inter alia, ¶¶106-168.

         280.    On June 21, 2016, defendant Polymeropoulos participated in the JMP Securities

 Life Sciences Conference (the “6/21/16 Conference”) to discuss the Company and its business.

 During the 6/21/16 Conference, defendant Polymeropoulos stated:

                 We put 12 sales reps in the field last August, supplemented by another 38
                 in December. So now the full 50 have been on board for the first and now
                 second quarter. So, what we see is what you described, Jason: the
                 beginnings of stabilizing that decline. Still, we see some overall decline
                 around the country. We did an analysis in the first quarter, where the
                 territory supported by 50 reps are significantly outperforming white space.
                 So, we know they are doing something good. We certainly wanted to be
                 supported and do more, stabilize the decline and eventually return to
                 growth.

                                                *        *   *

                 We are working on differentiation with our sales force. We know from the
                 US label that the rate of akathisia, a very significant side effect by some
                 antipsychotics, is similar to placebo. And physicians now very quickly are
                 becoming aware of that as well.




                                                    83
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 84 of 127 PageID #: 199




        281.    The statement referenced in the previous paragraph that “[w]e put 12 sales reps in

 the field last August, supplemented by another 38 in December” was materially false and

 misleading for the reasons set forth in, inter alia, ¶¶106-168.

        282.    The statements referenced in the paragraph before last that “[w]e are working on

 differentiation with our sales force” and “physicians now very quickly are becoming aware of

 that as well” were materially false and misleading for the reasons set forth in, inter alia, ¶¶105-

 167.

        283.    On July 27, 2016, the Company held a conference call for analysts and investors

 (the “7/27/16 Call”) to discuss Vanda’s financial results and performance for the second fiscal

 quarter of 2016 (“2Q16”). During the 7/27/16 Call, defendant Polymeropoulos stated:

                And just to address, now, specifically your question, we’re very excited
                about the early signs of effectiveness of our 50-people sales force, in that,
                in the territories of the 50, we see based on IMS and Symphony Health a
                decline of less than 1% in the promoted territories. And that compares
                with a continuous decline in the white space. And just to give you an order
                of magnitude, our 50 territories attempt to address about 70% of the
                prescribing universe. So, the white space is 30%. And with that, the lesson
                learned is that promotion does work, and it is received well. Our sales
                force is doing a great job. We’ll continue to try to improve our message
                and the effectiveness of the sales force.

        284.    The statements referenced in the previous paragraph that “we’re very excited about

 the early signs of effectiveness of our 50-people sales force,” “our sales force is doing a great

 job,” and “[w]e’ll continue to try to improve our message and the effectiveness of the sales

 force” were materially false and misleading for the reasons set forth in, inter alia, ¶¶106-168.

        285.    On July 28, 2016, Vanda filed a Form 10-Q for 2Q16 (the “2Q16 Form 10-Q”),

 which was signed by defendants Polymeropoulos and Kelly. The 2Q16 Form 10-Q discusses the

 importance to Vanda of successfully commercializing Fanapt, and stated: “Our ability to

 generate meaningful product sales and achieve profitability largely depends on our ability to



                                                  84
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 85 of 127 PageID #: 200




 successfully commercialize … Fanapt®” This statement was materially false and misleading for

 the reasons set forth in, inter alia, ¶106-168.

         286.    The 2Q16 Form 10-Q provided no update to the Company’s risk factors since the

 filing of the 2015 Form 10-K, and stated, “[t]here have been no material changes in our risk

 factors subsequent to the filing of our annual report on Form 10-K for the fiscal year ended

 December 31, 2015.” This statement was materially false and misleading for the reasons set

 forth in, inter alia, ¶¶106-168.

         287.    On November 2, 2016, the Company held a conference call for analysts and

 investors (the “11/2/16 Call”) to discuss Vanda’s financial results and performance for the third

 fiscal quarter of 2016 (“3Q16”). During the 11/2/16 Call, in response to an analyst’s question

 about how the clinical profile of Fanapt fits into other possible indications for Fanapt being

 pursued by the Company, defendant Polymeropoulos stated:

                 Just before I answer this question, just to remind everybody that Fanapt is
                 approved for the indication of schizophrenia in adults in the US. I refer
                 everybody for a full discussion of efficacy and safety to www.fanapt.com.

                                                   *        *   *

                 So we believe that Fanapt, in patients with schizophrenia, will be a drug
                 that will be used once patients switch from another medication, primarily
                 because of tolerability; and specifically, that specific schizophrenia patient
                 that needs to switch and has experienced drug-induced akathisia on
                 another drug may be actually a very well-suited patient for Fanapt.

                                                   *        *   *

                 We, of course, are always interested in pediatric applications. We know
                 that two other agents in the antipsychotic space have been developed for
                 certain symptoms of irritability in children with autism, and that is an
                 indication part of the long-term planning for a pediatric indication.




                                                       85
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 86 of 127 PageID #: 201




         288.    The statement referenced in the previous paragraph that “Fanapt, in patients with

 schizophrenia, will be a drug that will be used once patients switch from another medication”

 was materially false and misleading for the reasons set forth in, inter alia, ¶¶106-168.

         289.    The statements referenced in the paragraph before last that “[w]e, of course, are

 always interested in pediatric applications [for Fanapt],” was materially false and misleading for

 the reasons set forth in, inter alia, ¶¶106-168.

         290.    On November 3, 2016, Vanda filed a Form 10-Q for 3Q16 (the “3Q16 Form 10-

 Q”), which was signed by defendants Polymeropoulos and Kelly. The 3Q16 Form 10-Q

 discusses the importance to Vanda of successfully commercializing Fanapt, and stated: “Our

 ability to generate meaningful product sales and achieve profitability largely depends on our

 ability to successfully commercialize . . . Fanapt®.” This statement was materially false and

 misleading for the reasons set forth in, inter alia, ¶¶106-168.

         291.    The 3Q16 Form 10-Q provided no update to the Company’s risk factors since the

 filing of the 2015 Form 10-K, and stated: [t]here have been no material changes in our risk

 factors subsequent to the filing of our annual report on Form 10-K for the fiscal year ended

 December 31, 2015. This statement was materially false and misleading for the reasons set forth

 in, inter alia, ¶¶106-168.

         292.    On February 15, 2017, the Company held a conference call for analysts and

 investors (the “2/15/17 Call”) to discuss Vanda’s financial results and performance for the fourth

 quarter of 2016 and FY16. During the 2/15/17 Call, defendant Polymeropoulos stated:

                 So as we had previously communicated, the plan for this quarter is to
                 expand the sales force from around 50 sales reps last year to about 120,
                 increasing, therefore, both reach and ability of call frequency. And we
                 believe that the new sales force will be trained and ready to detail
                 physicians by the end of this quarter.




                                                    86
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 87 of 127 PageID #: 202




         293.    The statement referenced in the previous paragraph that “the plan for this quarter is

 to expand the sales force from around 50 sales reps last year to about 120, increasing, therefore,

 both reach and ability of call frequency” was materially false and misleading for the reasons set

 forth in, inter alia, ¶¶106-168.

         294.    On February 17, 2017, the Company filed a Form 10-K for the year ended

 December 31, 2016 (“2016 Form10-K”) with the SEC, which provided the Company’s full year

 2016 financial results and position. The 2016 Form 10-K was signed by Defendants

 Polymeropoulos, Kelly, Watkins, Bate, Cola, Dugan and Milano. Both Polymeropoulos and Kelly

 certified that the form “does not contain any untrue statement of a material fact or omit to state a

 material fact necessary to make the statements made, in light of the circumstances under which

 such statements were made, not misleading with respect to the period covered by this report.”

 They also certified that “the financial statements, and other financial information included in this

 report, fairly present in all material respects the financial condition, results of operations and

 cash flows of the [Company] as of, and for, the periods presented in this report.”

         295.    The 2016 Form 10-K discussed the importance to Vanda of successfully

 commercializing Fanapt, and stated: “Our ability to generate meaningful product sales and achieve

 profitability largely depends on our ability to successfully commercialize . . . Fanapt®”. The 2016

 Form 10-K also discussed the uses and marketing of Fanapt and Hetlioz, and also reimbursement

 from government programs. In addition to the statements provided in the 2015 Form 10-K, the

 2016 Form 10-K added:

                 On December 31, 2014, Novartis transferred all the U.S. and Canadian
                 commercial rights to the Fanapt® franchise to Vanda as part of the
                 Settlement Agreement. See Note 3, Settlement Agreement with Novartis,
                 to the consolidated financial statements included in Part II of this annual
                 report on Form 10-K for additional information. In June 2015, we
                 announced positive results from REPRIEVE, a Phase III longterm



                                                  87
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 88 of 127 PageID #: 203




                maintenance study that was conducted by Novartis. In May 2016, the FDA
                approved a supplemental New Drug Application (sNDA) for Fanapt® for
                the maintenance treatment of schizophrenia in adults.

 These statements were materially false and misleading for the reasons set forth in, inter alia,

 ¶¶106-168.

        296.    The 2016 Form 10-K also discussed the possibility that Vanda could fail to

 comply with applicable laws and regulations regarding selling and promoting Fanapt, stating:

 “Failure to comply with government regulations regarding the sale and marketing of our

 products could harm our business.” This statement was materially false and misleading because

 it failed to disclose that it was not merely possible that failing to comply with applicable laws

 and regulations regarding selling and marketing Fanapt could disrupt the Company’s business

 and financial performance; this risk had already materialized because Vanda was actively and

 knowingly engaged in an off-label promotion scheme for Fanapt.

        297.    On March 21, 2017, Polymeropoulos participated in the 3/21/17 Conference to

 discuss the Company and its business. During the 3/21/17 Conference, Polymeropoulos stated:

 “Fanapt is considered in the US a second line treatment for schizophrenia.” This statement was

 materially false and misleading for the reasons set forth in, inter alia, ¶¶106-168.

        298.    On May 2, 2017, the Company held a conference call for analysts and investors

 (the “5/2/17 Call”) to discuss Vanda’s financial results and performance for the first fiscal

 quarter of 2017 (“1Q17”). During the 5/2/17 Call, defendant Reverberi stated:

                During the first quarter of 2017, we successfully completed the expansion
                of the Fanapt U.S. field sales team, and the full team is now in the field
                promoting the benefits of Fanapt for adult schizophrenia patients with a
                significant increase in frequency to our target physicians audience.

 This statement was materially false and misleading for the reasons set forth in, inter alia, ¶¶106-

 168.



                                                  88
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 89 of 127 PageID #: 204




         299.    On May 3, 2017, Vanda filed a Form 10-Q for 1Q17 (the “1Q17 Form 10-Q”),

 which was signed by defendants Polymeropoulos and Kelly. The 1Q17 Form 10-Q discusses the

 importance to Vanda of successfully commercializing Fanapt, and stated: “Our ability to

 generate meaningful product sales and achieve profitability largely depends on our ability to

 successfully commercialize . . . Fanapt®”. That statement was materially false and misleading

 for the reasons set forth in, inter alia, ¶106-168.

         300.    The 1Q17 Form 10-Q provided no update to the Company’s risk factors since the

 filing of the 2016 Form 10-K, and stated “[t]here have been no material changes in our risk

 factors subsequent to the filing of our annual report on Form 10-K for the fiscal year ended

 December 31, 2016.” That statement was materially false and misleading for the reasons set

 forth in, inter alia, ¶¶106-168.

         301.    On August 2, 2017, the Company held a conference call for analysts and investors

 (the “8/2/17 Call”) to discuss Vanda’s financial results and performance for the second fiscal

 quarter of 2017 (“2Q17”). During the 8/2/17 Call, defendant Polymeropoulos stated:

                 After successfully completing the expansion of our Fanapt field sales team
                 in the first quarter of 2017, the full team has started promoting the benefits
                 of Fanapt for adult schizophrenia patients with an expanded reach and
                 frequency.

 This statement was materially false and misleading for the reasons set forth in, inter alia, ¶¶106-

 168.

         302.    On August 3, 2017, Vanda filed a Form 10-Q for 2Q17 (the “2Q17 Form 10-Q”),

 which was signed by defendants Polymeropoulos and Kelly. The 2Q17 Form 10-Q discusses the

 importance to Vanda of successfully commercializing Fanapt, and stated: “Our ability to

 generate meaningful product sales and achieve profitability largely depends on our ability to




                                                   89
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 90 of 127 PageID #: 205




 successfully commercialize . . . Fanapt®”. This statement was materially false and misleading

 for the reasons set forth in, inter alia, ¶¶106-168.

         303.    The 2Q17 Form 10-Q provided no update to the Company’s risk factors since the

 filing of the 2016 Form 10-K, and stated: “[t]here have been no material changes in our risk

 factors subsequent to the filing of our annual report on Form 10-K for the fiscal year ended

 December 31, 2016. This statement was materially false and misleading for the reasons set forth

 in, inter alia, ¶¶106-168.

         304.    On September 13, 2017, defendant Kelly participated at the Morgan Stanley

 Healthcare Conference (the “9/13/17 Conference”) to discuss the Company and its business.

 During the 9/13/17 Conference, defendant Kelly stated:

                 But as we have put more effort behind the product, including what we just
                 did right now, we are now initially seeing the slowing of the decline in
                 what appears to be the degree of stabilization, what we’re looking for is
                 growth. And it’s our expectation that the reps we have put on board are
                 going to have the ability to return Fanapt back to growth.

         305.    The statement that “it’s our expectation that the reps we have put on board are

 going to have the ability to return Fanapt back to growth” was materially false and misleading

 for the reasons set forth in, inter alia, ¶¶106-168.

         306.    On November 8, 2017, Vanda filed a Form 10-Q for the third fiscal quarter of

 2017 (“3Q17”) (the “3Q17 Form 10-Q”), which was signed by defendants Polymeropoulos and

 Kelly. The 3Q17 Form 10-Q discusses the importance to Vanda of successfully commercializing

 Fanapt, and stated: “Our ability to generate meaningful product sales and achieve profitability

 largely depends on our ability to successfully commercialize . . . Fanapt®”. This statement was

 materially false and misleading for the reasons set forth in, inter alia, ¶¶106-168.




                                                    90
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 91 of 127 PageID #: 206




        307.     The 3Q17 Form 10-Q provided no update to the Company’s risk factors since the

 filing of the 2016 Form 10-K, and stated “[t]here have been no material changes in our risk

 factors subsequent to the filing of our annual report on Form 10-K for the fiscal year ended

 December 31, 2016. This statement was materially false and misleading for the reasons set forth

 in ¶¶106-168.

        308.     On February 15, 2018, the Company filed a Form 10-K for the year ended

 December 31, 2017 (“2017 Form 10-K”) with the SEC, which provided the Company’s full year

 2017 financial results and position. The 2017 10-K was signed by Defendants Polymeropoulos

 and Kelly. The 2017 Form 10-K contained signed SOX certifications by Defendants

 Polymeropoulos, Kelly, Watkins, Bate, Cola, Dugan and Milano. Both Polymeropoulos and Kelly

 certified that the form “does not contain any untrue statement of a material fact or omit to state a

 material fact necessary to make the statements made, in light of the circumstances under which

 such statements were made, not misleading with respect to the period covered by this report.”

 They also certified that “the financial statements, and other financial information included in this

 report, fairly present in all material respects the financial condition, results of operations and

 cash flows of the [Company] as of, and for, the periods presented in this report.”

        309.     The 2017 Form 10-K discussed the uses and marketing of Fanapt and Hetlioz. In

 addition to the statements provided in the 2015 Form 10-K and 2016 Form 10-K, the 2017 Form

 10-K added:

                 HETLIOZ®

                                              *        *     *

                 Non-24 affects a majority of totally blind individuals, or approximately
                 80,000 people in the U.S. Blind individuals who develop Non-24 lack the
                 light sensitivity necessary to synchronize the master body clock in the
                 brain with the 24-hour day-night cycle. In sighted individuals, decreased



                                                  91
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 92 of 127 PageID #: 207




             exposure or sensitivity to light and social and physical activity cues may
             contribute to a freerunning circadian rhythm. With the high frequency of
             mental disorders involving social isolation and cases of Non-24
             developing after a change in sleep habits, behavioral factors in
             combination with physiological tendency may precipitate and perpetuate
             this disorder in sighted individuals. Hospitalized individuals with
             neurological and psychiatric disorders can become insensitive to social
             cues, predisposing them to the development of Non-24.

                                           *        *     *

             Fanapt®

                                           *        *     *

             In July 2017, the EMA’s Committee for Medicinal Products for Human
             Use (CHMP) issued a negative opinion recommending against approval of
             Fanaptum® (oral iloperidone tablets) for the treatment of schizophrenia in
             adult patients in the E.U. The CHMP was of the opinion that the benefits
             of Fanaptum® did not outweigh its risks and recommended against
             marketing authorization. The negative opinion was upheld upon appeal in
             November 2017.

             We received market approval for the commercialization of Fanapt® in
             Israel in August 2012 and in Mexico in October 2013. Our distribution
             partners launched Fanapt® in Israel and Mexico in 2014. As of December
             31, 2017, we no longer have an active distributor relationship in Mexico.

             Schizophrenia is a chronic, debilitating mental disorder characterized by
             hallucinations, delusions, racing thoughts and other psychotic symptoms
             (collectively referred to as “positive symptoms”), as well as moodiness,
             anhedonia (inability to feel pleasure), loss of interest, eating disturbances
             and withdrawal (collectively referred to as “negative symptoms”), and
             attention and memory deficits (collectively referred to as “cognitive
             symptoms”). Schizophrenia develops in late adolescence or early
             adulthood in approximately 1% of the world’s population. Most
             schizophrenia patients today are treated with drugs known as “atypical”
             antipsychotics, which were first approved in the U.S. in the late 1980s.
             These antipsychotics have been named “atypical” for their ability to treat a
             broader range of negative symptoms than the first-generation “typical”
             antipsychotics, which were introduced in the 1950s and are now generic.
             Atypical antipsychotics are generally regarded as having improved side
             effect profiles and efficacy relative to typical antipsychotics….

             Pursuant to a settlement agreement with Novartis, we reacquired the U.S.
             and Canadian rights to the long-acting injectable (depot) formulation of



                                               92
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 93 of 127 PageID #: 208




                Fanapt®. We are evaluating the commercial opportunity around the depot
                formulation.

        310.    The 2017 Form 10-K also discussed reimbursement from government programs,

 stating in relevant part that: “Sales of our products will be dependent, in large part, on

 reimbursement from government health administration authorities”, that “[c]ertain marketing

 practices may implicate the federal civil False Claims Act, including promotion of

 pharmaceutical products for unapproved uses,” that“[m]any states also have statutes or

 regulations similar to the federal laws described above, including state…false claims laws”, and

 that “Our ability to achieved sustained profitability in the future depends, in part, upon…our and

 our partners’ ability to obtain adequate reimbursement coverage for our products[.]”

        311.    The statements and omissions set forth in the 2015 Form 10-K, 2016 Form 10-K

 and 2017 Form 10-K were false and misleading because they misrepresented and failed to

 disclose the following adverse facts pertaining to the Company’s business and operations which

 were known to Defendants or recklessly disregarded by them. Specifically, Defendants made

 false and/or misleading statements and/or failed to disclose that Defendants were: (i) promoting

 Fanapt and Hetlioz for off-label uses; (ii) overstating Fanapt’s efficacy to providers; (iii)

 downplaying the safety risks associated with Fanapt; (iv) misleading providers about Fanapt’s

 approved dosing schedule; (v) improperly providing titration packets which was in violation of

 the FDA-approved titration and did not have adequate instructions for use; (vi) promoting Fanapt

 as a first line therapy; (vii) fraudulently receiving drug reimbursements from the government by

 abusing Medicare, Medicaid, and Tricare programs, as a result of which scheme Vanda faced a

 substantial prospect of liability in the Qui Tam Lawsuit; and (viii) causing the Company to garner

 regulatory scrutiny from the FDA due to its promotional material. Accordingly, Defendants’




                                                93
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 94 of 127 PageID #: 209




 statements about Vanda’s business, operations and prospects were materially false and

 misleading and/or lacked a reasonable basis at all relevant times.

        312.    The 2017 Form 10-K also discussed the possibility that Vanda could fail to comply

 with applicable laws and regulations regarding selling and promoting Fanapt, stating: “Failure to

 comply with government regulations regarding the sale and marketing of our products could harm

 our business.” This statement was materially false and misleading because it failed to disclose that it

 was not merely possible that failing to comply with applicable laws and regulations regarding selling

 and marketing Fanapt could disrupt the Company’s business and financial performance; this risk had

 already materialized because Vanda was actively and knowingly engaged in an off-label promotion

 scheme for Fanapt.

        313.    On April 27, 2018, Defendants caused the Company to file with the SEC its

 Schedule 14A (the “2018 Proxy Statement”).             Defendants Polymeropoulos, Cola, Dugan,

 Watkins, and former director Milano solicited the 2018 Proxy Statement filed pursuant to

 Section 14(a) of the Exchange Act, which contained material misstatements and omissions.13

        314.    The 2018 Proxy Statement stated that the Company adopted the Code of Conduct

 that applies to all directors, officers and employees. This code is available in the Corporate

 Governance section of our corporate website at www.vandapharma.com. If we make any

 substantive amendments to this code or grant any waiver from a provision of the code to any

 applicable executive officer or director, we will promptly disclose the nature of the amendment



 13
   Plaintiffs’ allegations with respect to the misleading statements in the 2018 Proxy Statement are
 based solely on negligence; they are not based on any allegation of reckless or knowing misconduct
 by or on behalf of any of the Defendants, and they do not allege, and do not sound in, fraud.
 Plaintiffs specifically disclaim any allegations of, reliance upon any allegation of, or reference to
 any allegation of fraud, scienter, or recklessness about these allegations and related claims.




                                                   94
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 95 of 127 PageID #: 210




 or waiver on our website.” Accordingly, the 2018 Proxy Statement incorporates by reference the

 information contained in the Code of Ethics.

        315.    The 2018 Proxy Statement detailed “Risk Oversight” duties:

                Our Board oversees the management of risks inherent in the operation of our
                business and the implementation of our business strategies. The general
                categories of risk overseen by the our Board include, without limitation,
                operational risk, commercial risk, clinical trial risk, capital risk, credit risk,
                earnings risk, liquidity risk, market risk, price risk, legal/compliance risk,
                cyber risk and reputational risk. Our Board performs this oversight role by
                using several different levels of review. In connection with its reviews of the
                operations and corporate functions of our Company, our Board provides
                oversight to address the primary risks associated with those operations and
                corporate functions. In addition, our Board reviews the risks associated with
                the Company’s business strategies periodically throughout the year as part of
                its consideration of undertaking any such business strategies.

                Each committee of our Board also oversees the management of the
                Company’s risk that falls within the committee’s areas of responsibility. In
                performing this function, each committee has full access to management,
                as well as the ability to engage advisors. Our Chief Financial Officer
                reports to the Audit Committee and is responsible for identifying,
                evaluating and implementing risk management controls and
                methodologies to address any identified risks. In connection with its
                oversight role, our Audit Committee meets privately with representatives
                from our independent registered public accounting firm and our Chief
                Financial Officer.

        316.    The 2018 Proxy Statement details the duties of the Audit Committee and how it

 takes affirmative steps concerning integrity:

                Audit Committee

                The Audit Committee of the Board oversees the quality and integrity of
                the Company’s financial statements and other financial information
                provided to the Company’s stockholders, the retention and performance of
                the Company’s independent accountants, the effectiveness of the
                Company’s internal controls and disclosure controls, and the Company’s
                compliance with ethics policies and SEC and related regulatory
                requirements. For these purposes, the Audit Committee, among other
                duties and powers, (1) approves audit fees for, and selects and reviews the
                performance of, the Company’s independent accountants, (2) reviews
                reports prepared by management, and attested by the Company’s
                independent accountants with respect to the financial statements contained


                                                   95
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 96 of 127 PageID #: 211




                therein, assessing the adequacy and effectiveness of the Company’s
                internal controls and procedures, prior to the inclusion of such reports in
                the Company’s periodic filings as required under the rules of the SEC, (3)
                reviews the Company’s annual and quarterly reports, and associated
                consolidated financial statements, with management and the independent
                accountants prior to the first public release of the Company’s financial
                results for such year or quarter, (4) reviews with external counsel any legal
                matters that could have a significant impact on the Company’s financial
                statements, and (5) establishes and maintains procedures for the receipt,
                retention and treatment of complaints received by the Company regarding
                accounting, internal accounting controls and auditing matters. Our Audit
                Committee charter can be found in the Corporate Governance section of
                our corporate website at www.vandapharma.com. Three directors
                comprised the Audit Committee as of December 31, 2017: Mr. Dugan (the
                Chairman of the Audit Committee), Mr. Cola and Mr. Milano. The Audit
                Committee met nine times during 2017.

                The Board annually reviews the Nasdaq listing standards definition of
                independence for Audit Committee members and has determined that all
                members of our Audit Committee are independent (as independence is
                currently defined in applicable Nasdaq listing standards and Rule 10A-3
                promulgated under the Exchange Act).

        317.    The 2018 Proxy Statement was materially misleading because it misrepresented

 the Board’s actual activities with respect to risk management while soliciting votes to re-elect

 and compensate directors who were breaching their fiduciary duties. A reasonable shareholder

 would have found the truth to be material when casting his or her vote.

        318.    The 2018 Proxy Statement was further false and misleading because, despite

 assertions to the contrary, the Code of Conduct was not followed, as the Director Defendants

 made and/or caused the Company to make the false and misleading statements discussed herein.

        319.    In addition, the 2018 Proxy Statement outlined how executive compensation was

 based on a pay-for-performance basis:

                Compensation Program Philosophy

                Our Compensation Committee has determined that our executive
                compensation program generally targets the executive team’s base salaries
                and total target cash compensation to the 50th percentile of similarly
                situated named executive officers at our peer group companies and the


                                                 96
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 97 of 127 PageID #: 212




                executive team’s total equity compensation to approximately the 66th
                percentile of similarly situated named executive officers at our peer group
                companies, with the goal of achieving a total compensation mix targeting
                the 50th percentile of peer group companies over time. The components
                and target percentiles for our named executive offices is evaluated on a
                yearly basis by our Compensation Committee. Our Compensation
                Committee has the flexibility to adjust individual percentile positioning
                when making individual pay decisions for our named executive officers
                based on performance. Our Compensation Committee believes that these
                targets are aligned with competitive market practices, thus enabling us to
                recruit and retain the talent necessary for the Company to deliver on our
                business strategy. In addition, this competitive positioning allows for
                alignment with a pay-for-performance philosophy with premium levels of
                cash compensation only awarded for performance that exceeds target
                levels for pre-determined business and individual goals and equity awards
                that are a key component of the total rewards package. Our 2017 executive
                compensation program advances this philosophy.

        320.    Moreover, Vanda’s 2016 Plan itself was depicted as rewarding its participants,

 including the Individual Defendants, on the basis of performance:

                Performance Awards. The 2016 Plan permits the grant of performance-
                based stock and cash awards that may have qualified as performance-
                based compensation that is not subject to the $1,000,000 limitation on the
                income tax deductibility of compensation paid to a covered named
                executive officer imposed by Section 162(m) prior to the enactment of the
                2017 Tax Cuts and Jobs Act. To help assure that the compensation
                attributable to performance-based awards would have qualified, our
                compensation committee could have structured awards prior to November
                2, 2017 so that stock or cash would have been issued or paid pursuant to
                such award only after the achievement of certain pre-established
                performance goals during a designated performance period.

                A performance stock award is a stock award that is payable (including that
                may be granted, may vest or may be exercised) contingent upon the
                achievement of pre-determined performance goals during a performance
                period. A performance stock award may require the completion of a
                specified period of continuous service. Performance stock awards may be
                subject to one or more minimum performance requirements, and will not
                commence vesting until the grantee has completed at least one year of
                performance and/or service. The length of any performance period, the
                performance goals to be achieved during the performance period, and the
                measure of whether and to what degree such performance goals have been
                attained will generally be determined by our compensation committee,
                except that the plan administrator also may make any such determinations



                                                 97
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 98 of 127 PageID #: 213




             to the extent that the award is not intended to comply with Section 162(m)
             of the Code. In addition, to the extent permitted by applicable law and the
             performance stock award agreement, the plan administrator may
             determine that cash may be used in payment of performance stock awards.

             A performance cash award is a cash award that is payable contingent upon
             the achievement of pre-determined performance goals during a
             performance period. A performance cash award may require the
             completion of a specified period of continuous service. The length of any
             performance period, the performance goals to be achieved during the
             performance period and the measure of whether and to what degree such
             performance goals have been attained will generally be determined by our
             compensation committee, except that the plan administrator also may
             make any such determinations to the extent that the award is not intended
             to comply with Section 162(m) of the Code. The plan administrator may
             specify the form of payment of performance cash awards, which may be
             cash or other property, or may provide for a participant to have the option
             for his or her performance cash award, or such portion thereof as the plan
             administrator may specify, to be paid in whole or in part in cash or other
             property.

             In granting a performance award intended to qualify as “performance-
             based compensation” under Section 162(m) of the Code, our
             compensation committee will set a period of time, or a performance
             period, over which the attainment of one or more goals, or performance
             goals, will be measured. Within the time period prescribed by Section
             162(m) of the Code (no later than the earlier of the 90th day of a
             performance period and the date on which 25% of the performance period
             has elapsed, and in any event at a time when the achievement of the
             performance goals remains substantially uncertain), our compensation
             committee will establish the performance goals, based upon one or more
             criteria, or performance criteria, enumerated in the 2016 Plan and
             described below. As soon as administratively practicable following the
             end of the performance period, our compensation committee will certify in
             writing whether the performance goals have been satisfied.

             Performance goals under the 2016 Plan are based on any one or more of
             the following performance criteria: (1) earnings (including earnings per
             share and net earnings); (2) earnings before interest, taxes and
             depreciation; (3) earnings before interest, taxes, depreciation and
             amortization, or EBITDA; (4) growth of earnings before interest and
             taxes; (5) EBITDA margin, adjusted EBITDA margin, or adjusted
             EBITDA; (6) total stockholder return; (7) return on equity or average
             stockholder’s equity; (8) return on assets, net assets, investment, or capital
             employed; (9) stock price; (10) margin (including gross margin); (11)
             income (before or after taxes); (12) net income or operating income; (13)



                                              98
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 99 of 127 PageID #: 214




               operating income after taxes; (14) pre-tax profit or after-tax profit; (15)
               operating cash flow; (16) revenue or sales (including revenue or sales
               targets); (17) increases in revenue or product revenue; (18) expenses and
               costs (including expenses and cost reduction goals); (19) improvement in
               or attainment of working capital levels or expense levels; (20) economic
               value added (or an equivalent metric); (21) market share; (22) cash flow;
               (23) cash flow per share; (24) earnings per share; (25) share price or share
               price performance; (26) debt reduction; (27) implementation or
               completion of projects or processes; (28) customer satisfaction; (29)
               number of customers; (30) stockholders’ equity; (31) return on
               stockholders’ equity; (32) capital expenditures; (33) debt levels; (34)
               operating profit or net operating profit; (35) workforce diversity; (36)
               growth of net income or operating income; (37) billings; (38) days sales
               outstanding; and (39) to the extent that an award is not intended to comply
               with Section 162(m) of the Code, other measures of performance selected
               by the plan administrator.

               Performance goals may be based on a company-wide basis, with respect to
               one or more business units, divisions, affiliates or business segments and
               in either absolute terms or relative to the performance of one or more
               comparable companies or the performance of one or more relevant
               indices. Under the 2016 Plan, unless specified otherwise by the board of
               directors (i) in the award agreement at the time the award is granted or (ii)
               in such other document setting forth the performance goals at the time the
               performance goals are established, the board of directors will
               appropriately make adjustments in the method of calculating the
               attainment of performance goals for a performance period as follows: (1)
               to exclude restructuring and/or other nonrecurring charges; (2) to exclude
               exchange rate effects, as applicable, for non-U.S. dollar denominated
               performance goals; (3) to exclude the effects of changes to generally
               accepted accounting principles; (4) to exclude the effects of any statutory
               adjustments to corporate tax rates; and (5) to exclude the effects of any
               “extraordinary items” as determined under generally accepted accounting
               principles. In addition, our compensation committee (or, if not required for
               compliance with Section 162(m) of the Code, the plan administrator)
               retains the discretion to reduce or eliminate the compensation or economic
               benefit due upon the attainment of any performance goals and to define
               the manner of calculating the performance criteria it selects to use for a
               performance period.

        321.   The 2018 Proxy Statement harmed Vanda by preventing the Company’s shareholders

 from making an informed decision as to whether to approve executive compensation on an advisory

 basis and whether to approve the amendment and restatement of the Company’s 2016 Plan, which




                                                99
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 100 of 127 PageID #: 215




 provided additional shares to the plan for additional compensation to the Company’s officers and

 directors, including the Defendants. Vanda stockholders would never have voted to approve

 executive compensation on an advisory basis and to amend and restate the Company’s 2016 Plan had

 they known the Defendants were knowingly aware of, or recklessly disregarded, the off-label

 promotion scheme for Fanapt and Hetlioz and that Vanda refused to conduct a safety trial for

 tradipitant that was needed for it to ultimately received FDA approval. The Defendants’ actions were

 contrary to the Company’s stated compensation practices in the 2018 Proxy Statement and sought to

 award compensation not based on performance as represented, but rather on false and misleading

 statements that depicted a rosy picture of the Company’s financial condition.

         322.    The 1Q18 Form 10-Q signed by defendants Polymeropoulos and Kelly discusses

 the importance to Vanda of successfully commercializing Fanapt, and stated: “Our ability to

 generate meaningful product sales and achieve profitability largely depends on our ability to

 successfully commercialize . . . Fanapt®”. This statement was materially false and misleading

 for the reasons set forth in, inter alia, ¶¶106-168.

          323. The 1Q18 Form 10-Q provided no update to the Company’s risk factors since

  the filing of the 2017 Form 10-K, and stated:

                 There have been no material changes in our risk factors subsequent to the
                 filing of our annual report on Form 10-K for the fiscal year ended
                 December 31, 2017.

 This statement was materially false and misleading for the reasons set forth in, inter alia, ¶¶106-

 168.

          324. On August 1, 2018, the Company held a conference call for analysts and

  investors (the “8/1/18 Call”) to discuss Vanda’s financial results and performance for the




                                                   100
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 101 of 127 PageID #: 216




  second fiscal quarter of 2018 (“2Q18”). During the 8/1/18 Call, defendant Polymeropoulos

  stated:

                 I also want to remind that in June, we undertook a reorganization of the
                 Fanapt sales force that promote HPI, and that was a very significant
                 reorganization. And we’re in the midst of hiring in full the sales force back
                 up to a number of 115 after we changed about 35-or-so sales
                 representatives. So we do expect that this reorganization will affect the
                 production of new scripts during that reorganization, but we do not expect
                 the reorganization to affect the overall performance of the third quarter or
                 beyond. And we believe that this will strengthen, actually, our presence in
                 the psychiatrist office in the promotion of both Fanapt and HETLIOZ.
         325.    The statement referenced in the previous paragraph that “we believe that this will

  strengthen, actually, our presence in the psychiatrist office in the promotion of both Fanapt and

  Hetlioz” was materially false and misleading for the reasons set forth in, inter alia, ¶¶105-167.

         326.    On August 2, 2018, Vanda filed its 2Q18 Form 10-Q, which was signed by

 defendants Polymeropoulos and Kelly. The 2Q18 Form 10-Q discusses the importance to Vanda

 of successfully commercializing Fanapt, and stated, in pertinent part, that: “Our ability to

 generate meaningful product sales and achieve profitability largely depends on our ability to

 successfully commercialize… Fanapt®”. This statement was materially false and misleading for

 the reasons set forth in, inter alia, ¶¶106-168.

            327. The 2Q18 Form 10-Q provided no update to the Company’s risk factors since

  the filing of the 2017 Form 10-K, and stated, in pertinent part, that:

                 There have been no material changes in our risk factors subsequent to the
                 filing of our annual report on Form 10-K for the fiscal year ended
                 December 31, 2017.

 This statement was materially false and misleading for the reasons set forth in, inter alia, ¶¶106-

 168.




                                                    101
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 102 of 127 PageID #: 217




        328.     On September 12, 2018, Defendant Kelly participated in the Morgan Stanley

 Healthcare Conference to discuss the Company and its business. During the conference, Defendant

 Kelly stated:

                 And I’d say that this core blind business has been a great methodical
                 growth story. But something changed last year in the fourth quarter. And
                 what changed was a new initiative where we began targeting sighted
                 individuals with psychiatric comorbidities who had Non-24. And what
                 start us down this path was the work we were doing with Fanapt or
                 atypical antipsychotic, where we’re calling on 10,000 psychiatrists. We
                 decided after expanding our Fanapt field force last year to introduce
                 HETLIOZ to that group, and the response has been incredible. Wesaw a
                 more than doubling of our scripts, and we shared with investors, both in
                 the first quarter, second quarter, that we had all-time highs of both scripts
                 and new patient starts, and it’s being driven, the majority of it, by this
                 sighted strategy. And so fairly unusual to have a product 5 years in that is
                 continuing its core methodical growth and then add on top of it a new
                 diversified approach to grow in the business.

                                               *         *    *

                 And when we developed HETLIOZ for Non-24, our focus was on totally
                 blind individuals, these individuals who lost that light perception, along
                 with it, lost what is considered to be the standard mechanism to reset your
                 body clock every day.

        329.     The statement referenced in the previous paragraph that “[w]e decided after

 expanding our Fanapt field force last year to introduce Hetlioz to that group, and the response has

 been incredible” was materially false and misleading because the Defendants failed to adequately

 disclose an accurate portrayal of the Company’s efforts to market and sell Hetlioz during the

 Relevant Period.

        330.     On November 7, 2018, the Company held a conference call for analysts and investors

 to discuss Vanda’s financial results and performance for 3Q18. During the call, Defendant

 Polymeropoulos stated:

                 HPI now is a year old, the program, and what is impressive is the
                 significant, continuous new demand, new scripts written by psychiatrists



                                                   102
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 103 of 127 PageID #: 218




                in the HPI initiative. While Jim is correct that the PDP part of the
                business, which is mostly blind individuals, these are people we have
                opted into the database, continues to be a big driver and source. However,
                in new demand, and that is -- the definition of demand here is new scripts
                written, HPI continues to significantly outstrip the demand of PDP. So
                with that, one would have expected to actually saw even bigger growth
                than the 34%, which is nonetheless impressive. So why we have not seen
                even bigger growth? The HPI business, as we characterized before, has
                created a demand 2 to 3x higher than the PDP. However, the resistance by
                insurers on filling out the scripts, although it is the only indication and
                there is no other drug available for these patients, continues to be strong.
                We’re working with our patients, we’re working with the doctors to
                impress upon these insurers that this drug is necessary. We’re making a lot
                of progress. But if we were to match the demand generated with fill, of
                course, these numbers would have been much, much bigger.

        331.    The statement referenced in the previous paragraph that “what is impressive is the

 significant, continuous new demand, new scripts written by psychiatrists in the HPI initiative” was

 materially false and misleading because the Defendants failed to adequately disclose an accurate

 portrayal of the Company’s efforts to market and sell Hetlioz during the Relevant Period.

        332.    On November 7, 2018, Vanda filed the 3Q18 Form 10-Q, which was signed by

 defendants Polymeropoulos and Kelly. The 3Q18 Form 10-Q discusses the importance to Vanda

 of successfully commercializing Fanapt, and stated: “Our ability to generate meaningful product

 sales and achieve profitability largely depends on our ability to successfully commercialize…

 Fanapt®”. This statement was materially false and misleading for the reasons set forth in, inter

 alia, ¶¶106-168.

        333.    The 3Q18 Form 10-Q provided no update to the Company’s risk factors since

  the filing of the 2017 Form 10-K, and stated:

                There have been no material changes in our risk factors subsequent to the
                filing of our annual report on Form 10-K for the fiscal year ended
                December 31, 2017.




                                                  103
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 104 of 127 PageID #: 219




  This statement was materially false and misleading for the reasons set forth in, inter alia, ¶¶106-

 168.

         334.    On December 3, 2018, Vanda filed a Form 8-K, which stated:

                 Vanda expects to meet with regulatory authorities in the near future to
                 further define and confirm the path towards registration of tradipitant in
                 the treatment of patients with gastroparesis.

         335.    By speaking about Vanda’s interactions with the FDA to discuss future clinical trials

 for tradipitant related to gastroparesis, the Defendants had a duty to speak fully and truthfully.

 Because the Defendants failed to disclose that Vanda was informed by the FDA on the conference

 call held on May 15, 2018 that the Company’s refusal to conduct a nine-month non-rodent toxicity

 study to ensure that tradipitant is safe in humans meant that the FDA would impose a clinical hold on

 any tradipitant trial over three months in duration, this statement omitted material information from

 Vanda’s investors, thereby rendering this statement materially false and misleading. The Defendants’

 failure to adequately disclose an accurate portrayal of the status of tradipitant clinical trials during the

 Relevant Period rendered this statement materially false and misleading.

         336.    Also, on December 3, 2018, Defendants Polymeropoulos and Kelly also hosted a

 conference call with analysts and investors to announce positive results from the 2301 Study. During

 the call, Defendant Polymeropoulos stated:

                 Finally, we believe that if these robust efficacy results with a well-
                 tolerated chronic treatment safety profile are further confirmed in future
                 studies, tradipitant has the potential to become a first-line pharmacological
                 option in the treatment of patients with gastroparesis and the first such
                 agent in 40 years. The detailed results of the study are expected to be
                 presented in our cabin meetings and peer-reviewed publications. We will
                 also be meeting with regulatory authorities in the near future to further
                 define and confirm the path towards registration of tradipitant in the
                 treatment of patients with gastroparesis.

                                                  *         *     *




                                                      104
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 105 of 127 PageID #: 220




                 Pete, certainly, we want to continue to evaluate the effectiveness of the
                 drug in the broad population of gastroparetic patients. However, I would
                 say while we have some very good ideas of potential designs and
                 population of patients, we need to spend a little more time understanding
                 these study results, but also sit down with key opinion leaders,
                 investigators, and certainly, the Food and Drug Administration to find out
                 the fastest to market. And the reason for that is we recognize that what
                 tradipitant has shown in this Phase II study, can be an extremely useful
                 therapeutic tool for patients.

                                                  *         *     *

                 Analyst (Esther Rajavelu, Oppenheimer): “And then my last question. Are
                 you -- do you anticipate having to do a long-term safety study on -- in the
                 gastroparesis population given the chronic nature of the condition and the
                 treatment?

                 Defendant Polymeropoulos: “Absolutely, I would be very appropriate to
                 do so. And in fact, we have a 12-month protocol, which we’ll be
                 implementing shortly.

         337.    The statements referenced in the previous paragraph that “[w]e will also be meeting

 with regulatory authorities in the near future…” and “sit down with…the Food and Drug

 Administration to find out the fastest to market” were materially false and misleading because, by

 speaking about Vanda’s interactions with the FDA to discuss future clinical trials for tradipitant

 related to gastroparesis, the Defendants had a duty to speak fully and truthfully. Because the

 Defendants failed to disclose that Vanda was informed by the FDA on the conference call held on

 May 15, 2018 that the Company’s refusal to conduct a nine-month non-rodent toxicity study to

 ensure that tradipitant is safe in humans meant that the FDA would impose a clinical hold on any

 tradipitant trial over three months in duration, this statement omitted material information from

 Vanda’s investors, thereby rendering this statement materially false and misleading. The Defendants’

 failure to adequately disclose an accurate portrayal of the status of tradipitant clinical trials during the

 Relevant Period rendered this statement materially false and misleading.




                                                      105
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 106 of 127 PageID #: 221




        338.    Further, the statements referenced in the paragraph before last that “we have a 12-

 month protocol, which we’ll be implementing shortly” was materially false and misleading when

 made because it misrepresented the following facts, which the Defendants knew, or recklessly

 disregarded: (i) Vanda could not implement a 12-month protocol for tradipitant shortly because the

 FDA told Vanda on the conference call held on May 15, 2018 that the Company had to first conduct

 a nine-month non-rodent study to ensure that tradipitant is safe to use in humans; (ii) Vanda was

 unwilling at all relevant times to conduct the required nine-months safety study; and (iii) Vanda

 intended to sue the FDA if the FDA placed the expected clinical trial holds on any tradipitant studies

 over three months in length.

            THE DEFENDANTS’ BREACHES OF DUTY BECOME APPARENT

        339.    On October 22, 2018, the FDA sent Vanda a warning letter which was addressed

 to Defendant Polymeropoulos (the “Warning Letter”). The Warning Letter was in response to the

 FDA’s review of Vanda’s website which the FDA found “false and misleading” due to its failure

 to disclose risks of the Fanapt and Hetlioz and in violation of the FD&C Act. The FDA raised its

 concerns with the promotional materials for these drugs. The Warning Letter states that “This

 webpage is false or misleading in that it presents information about the benefits of Fanapt and

 Hetlioz, but fails to include any risk information about either drug. Thus, the webpage misbrands

 Fanapt and Hetlioz within the meaning of the Federal Food, Drug and Cosmetic Act (FD&C Act)

 and makes their distribution violative. 21 U.S.C. 352(a) & (n); 321(n), 331(a). See 21 CFR

 202.1(e)(5). This violation is concerning from a public health perspective because it creates a

 misleading impression about the safety of Fanapt and Hetlioz. Of particular concern is that

 Fanapt is a drug that bears a Boxed Warning due to serious, life-threatening risks, including




                                                  106
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 107 of 127 PageID #: 222




 increased mortality in elderly patients with dementia-related psychosis, as well as numerous

 other warnings.”

        340.    The Warning Letter further explains the standard for determination of whether

 promotional materials are misleading and emphasizes that “The webpage includes claims and/or

 representations about the uses and/or benefits of Fanapt and Hetlioz; however, it fails to

 communicate any risk information about the products…. By omitting the risks associated with

 Fanapt and Hetlioz, the webpage fails to provide material information about the consequences

 that may result from the use of the drugs and creates a misleading impression about the drugs’

 safety. This misleading presentation is especially problematic from a public health perspective

 due to the serious and potentially life-threatening risks associated with the drugs, such as those

 contained in Fanapt’s Boxed Warning.”

        341.    On this news, shares of Vanda fell $2.00 per share or over 9% over the next two

 trading days to close at $20.00 per share on October 24, 2018.

        342.    On February 4, 2019, the Qui Tam Lawsuit, which disclosed Vanda’s years of

 fraudulent promotion of Fanapt and Hetlioz as well as its scheme to defraud the government with

 fraudulent reimbursements, was unsealed.

        343.    On February 11, 2019, the Aurelius Report summarized the Qui Tam Lawsuit and

 provided a link to the complaint. In addition to the information provided in the Qui Tam Lawsuit,

 the Aurelius Report further stated in relevant part:

                Our research indicates that Vanda has had an extremely difficult time
                attracting and keeping blind patients on Hetlioz, the population the drug
                was tested on and designed to treat. In order to meet growth targets, we
                believe Vanda’s “secret sauce” is a product of Polymeropoulos harnessing
                the Fanapt sales force to begin selling Hetlioz to psychiatrists as a sleep
                aid alternative to Ambien and Lunesta for sighted patients. The principal
                problem is that taxpayers appear to be on the hook for Polymeropoulos’
                alleged shenanigans.



                                                 107
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 108 of 127 PageID #: 223




                Non-24 is so rare that Vanda had to cut patient enrollment of its FDA
                trials of Hetlioz in half because it could not identify enough patients with
                the condition. This makes it exceedingly difficult for Vanda to sell Hetlioz
                to patients with Non-24, which one former rep described as the classic
                “needle in the haystack” exercise. After launch in 2014, Vanda’s strategy
                was centered on building awareness by sending sales reps to blind
                community centers and running tv and radio spots to target friends and
                family members, an effort that initially appears to have been somewhat
                fruitful.

                But our research also indicates that Hetlioz has unfavorable levels of
                front-end patient churn, meaning patients who begin treatment often drop
                off in the first six months. One explanation is that the drug simply doesn’t
                work very well for some patients.

                                             *         *    *

                We also examined data from the FDA Adverse Event Reporting System
                (“FAERS”), which contains information on medication error reports
                submitted to the FDA. The single most frequently reported adverse event
                is the complaint of “drug ineffective” which, when combined with similar
                complaints about efficacy, totals 888 complaints since 2014, an amount
                which exceeds the number of patients currently on Hetlioz. In fact,
                questions about Hetlioz’s efficacy date back to 2013, when Health Care
                columnist Adam Feuerstein identified “a disturbingly large number of
                irregularities and red flags” related to Vanda’s clinical trials of Hetlioz.

        344.    On this news, shares of Vanda fell $0.95 per share or over 5% to close at $18.00

 per share on February 11, 2019.

        345.    Further, as a direct result of Defendants Polymeropoulos and Kelly’s omissions of

 the abovementioned material information and misleading statements about Vanda’s business,

 operations and prospects, the Company is now the subject of the Securities Class Action.

        346.    As a result of the Defendants’ misconduct, Vanda sustained damages, including

 but not limited to costs and expenses incurred in connection with the legal action taken against

 the Company.

               THE DEFENDANTS BREACHED THEIR FIDUCIARY DUTIES

 A. The Officer Defendants Breached Their Fiduciary Duties


                                                 108
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 109 of 127 PageID #: 224




        347.    The Officer Defendants have breached their duties of care and loyalty by

 knowingly violating the FCA, state false claims acts, the FD&C Act and federal securities laws.

        348.    The Officer Defendants, especially Polymeropoulos and Reverberi, have actual

 knowledge of the fraudulent marketing and promotion of Fanapt and Hetlioz for off-label uses

 and actively participated in this scheme.

        349.    As discussed above, Defendant Polymeropoulos built the fraudulent marketing

 scheme from scratch and participated in every stage of the misconduct.

        350.    Defendant Polymeropoulos instructed sales representatives to promote Fanapt and

 Hetlioz for off-label use and refused to alter the marketing strategy designed to promote Fanapt

 as a cure for Akathisia, resulting in noisy resignations of Gibbs and Holland, who vehemently

 protested this marketing strategy. Defendant Polymeropoulos also directed the sales

 representatives to promote Fanapt as a first line treatment despite FDA’s limitation, instructed

 the sales representatives to promote Fanapt as a once-a-day medication despite being FDA

 approved as a twice-a-day medication, implemented sales techniques to downplay or completely

 omit safety information for Fanapt and Hetlioz, and knowingly concealed the fraudulent scheme

 to misuse Fanapt copay cards.

        351.    Defendant Polymeropoulos was also perfectly aware that he was building an

 illegal fraudulent scheme which could result in legal actions from the government. To conceal

 this misconduct, Vanda’s head of compliance, Arnold, instructed the RBLs not to describe their

 sales effort as “push”[ing] doctors to prescribe Fanapt in their sales report.

        352.    Moreover, Defendant Polymeropoulos turned Vanda into an increasingly

 nepotistic organization by transferring authority of key departments to his children. His son,

 Christos Polymeropoulos, started working in Vanda as a Medical Director in October 2014, and




                                                  109
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 110 of 127 PageID #: 225




 was promoted to Pharmacovigilance Medical Director and Program Lead effective March 1,

 2017. His daughter, Katerina Polymeropoulos, started as a Health Educator on September 29,

 2014, and was promoted to Marketing Coordinator in March 2017. His other son, Vasilios

 Polymeropoulos, started working in Vanda as a Director of Medical Analytics on February 12,

 2018.

         353.   Defendant Reverberi has always been an active participant in the misconduct. He

 even threatened the sales representatives to meet the unrealistic sales goals, which can only be

 achieved by promoting Fanapt for off-label uses and caused recurring issues between the RBLs

 and Vanda senior management.

         354.   Moreover, Defendant Reverberi is not new to this kind of off-label marketing and

 promotion scheme. Prior to joining Vanda, Defendant Reverberi served as Senior Vice President,

 International Specialty Pharma at Shire Pharmaceuticals (“Shire”). From 2009 to 2013,

 Reverberi led Shire’s Internal Medicine Global Business Unit where his responsibilities included

 the management of the U.S. Sales and Marketing teams. During his tenure, one of his colleagues,

 Shire’s former Vice President, Gerardo Torres, along with other Shire former employees,

 brought qui tam actions against Shire alleging violations of the FCA for allegedly making false

 and unsupported claims related to Adderall XR, Vyvanse, Daytrana, and promoting off-label

 uses of its two drugs, Pentasa, and Lialda. As the Vice President who led Shire’s Sales and

 Marketing team, Defendant Reverberi must have participated in the fraudulent promotion or at

 least had actual knowledge of the violations at Shire. After joining Vanda, Defendant Reverberi

 continued to market and promote drugs for off-label uses despite knowing the damage that would

 be done to the Company.




                                               110
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 111 of 127 PageID #: 226




        355.    As a direct result of the Officer Defendants’ misconduct, the Company is now the

 subject of the Qui Tam Lawsuit and the Securities Class Action and sustained damages,

 including, but not limited to the costs and expenses incurred in defending the Qui Tam Lawsuit

 and the Securities Class Action.

        356.    Moreover, Defendants Polymeropoulos and Kelly breached their duty of care and

 loyalty by making materially false and/or misleading statements, as well as omitting disclosure

 of material adverse facts about the Company’s business, operations, and prospects. Specifically,

 they failed to disclose to investors that: (i) Vanda was engaged in a fraudulent scheme in which

 the Company promoted the off-label use of Fanapt and Hetlioz; (ii) Vanda was fraudulently

 receiving drug reimbursements from the government by abusing Medicare, Medicaid, and

 Tricare programs; (iii) as a result of the scheme, Vanda faced a Qui Tam Lawsuit from the

 government; (iv) Vanda’s promotional materials for Fanapt and Hetlioz were false and

 misleading, garnering regulatory scrutiny from the FDA; and (v) as a result, Defendants’

 statements about Vanda’s business, operations and prospects were materially false and

 misleading and/or lacked a reasonable basis at all relevant times.

        357.    Each director and officer of the Company owes to Vanda and its shareholders the

 fiduciary duty to exercise good faith and diligence in the administration of the affairs of the

 Company and in the use and preservation of its property and assets, and the highest obligations

 of fair dealing. Here, the Officer Defendants willfully ignored their obligations under federal and

 state laws, FDA regulations and their duty to run Vanda in a legal and ethical manner under the

 Code of Conduct. Defendants failed to make a good faith effort to correct the problems or prevent

 their recurrence. To the contrary, they actively participated in ongoing violations of laws and




                                                111
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 112 of 127 PageID #: 227




 regulations. Therefore, the Officer Defendants breached their fiduciary duties willfully and

 consciously.

 B. The Board Consciously Failed to Carry Out Oversight Duties

        358.    The directors and officers enabled and created an environment in which Vanda

 continued to place profit over public health and following the law. The Board failed to maintain

 or improve its controls and has not shifted its focus to placing safety of consumers and the

 people of the United States above its own short-term profit. Instead, the Board allowed Vanda to

 repeatedly violate the FCA, state false claims acts, and federal securities laws, and ignore its own

 internal policies for abiding by the laws and regulations that apply to advertising and promotion

 of its products, including rules of the FDA and other regulatory authorities. As such, Plaintiffs

 were left with no choice but to bring this derivative action on behalf of Vanda to remedy the

 directors’ and officers’ misconduct. Unless the Court acts to change the culture of Vanda, the

 alleged misconduct will continue to cause substantial financial and reputational harm to Vanda.

        359.    The facts sufficiently support a reasonable inference that there was a conscious

 lack of any system of Board-level controls and reporting. The Board consciously left reporting

 and controls completely to the discretion of management to determine what controls were

 necessary and sufficient and when and whether to bring information to the Board.

        360.    It appears that there is no Board committee that addresses drug promotion or

 safety. Had the Board implemented a regular process or protocols to keep the Board apprised of

 drug promotion or safety compliance practices and risks, it could have taken timely preventive

 actions.

        361.    Moreover, during the key period during which the alleged misconduct happened,

 the Board received noisy resignations from four senior officers - Holland, Gibbs, Senior Vice




                                                 112
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 113 of 127 PageID #: 228




 President and Chief Medical Officer Paolo Baroldi (“Baroldi”), and Senior Vice President, General

 Counsel and Secretary Richard L. Gulino (“Gulino”) - which raised or should have raised alarms

 about the Company’s marketing practices. The Board’s inaction shows that the Board either

 recklessly disregarded the years-long violations or completely failed to monitor and oversee

 compliance with the laws and regulations that apply to Vanda’s business, raising a reasonable

 inference that the Board received little information about drug marketing and promotion by

 management, and that the Board meetings lacked any regular discussion of relevant issues.

        362.    During the time of the wrongful conduct, the Board consisted of Polymeropoulos,

 Watkins, Cola, Bate, Dugan, Milano and Pien.

        363.    As an active participant in the fraudulent scheme, Defendant Polymeropoulos has

 actual knowledge of the misconduct alleged herein.

        364.    Defendant Watkins, as the Chairman of the Board, failed to implement the

 appropriate disciplinary action for any officer or director who violated the Code of Conduct. He

 has also failed to monitor and oversee corporate governance and compliance with the Code of

 Conduct.

        365.    As members of the Nominating/Corporate Governance Committee, Defendants

 Watkins and Dugan failed to carry out their obligation to monitor and oversee corporate

 governance and abide by Code of Conduct. Even if they did not personally participate in the

 alleged misconduct, they had or should have actual knowledge of the years-long violations. Not

 only did they fail to take any disciplinary action against the persons who actually participated in

 the scheme, they also failed to oversee the operations of Vanda. Therefore, Defendants Watkins

 and Dugan breached their fiduciary duty by failing to act where they have a known obligation to

 act.




                                                113
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 114 of 127 PageID #: 229




        366.    Defendants Cola, Milano and Dugan breached their fiduciary duty during their

 tenure on the Audit Committee. As set forth above, the Audit Committee’s charter imposes

 specific duties on its members to ensure compliance with laws, regulations, and internal policies.

 As members of the Audit Committee, they allowed or permitted false and misleading statements

 to be disseminated in the Company’s SEC filings and other disclosures and otherwise failed to

 ensure that adequate internal controls were in place regarding the deficiencies described above.

 Therefore, Defendants Cola, Milano, and Dugan violated their fiduciary duties to act in good

 faith to address the violations of law complained of herein.

                                            DAMAGES

        367.    As a result of the Defendants’ misconduct, Vanda and its shareholders have

 sustained and will continue to sustain damages and injuries for which they have no adequate

 remedy at law. Vanda is currently facing significant liability as a result of the Qui Tam Lawsuit.

 The Company has also incurred, and will continue to incur, substantial legal fees and expenses in

 defending the Qui Tam Lawsuit.

        368.    Vanda is also the subject of a Securities Class Action as a result of Defendants’

 misconduct. The improper and misleading statements damaged the Company’s credibility and

 future prospects as evidenced by the collapse of the Company’s stock price following the

 disclosure of the truth. In addition, as a direct and proximate result of the Defendants’ actions,

 Vanda has expended, and will continue to expend, significant sums of money in defending the

 Securities Class Action.




                                                114
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 115 of 127 PageID #: 230




                                      DEMAND FUTILITY

         369.    Plaintiffs bring this action derivatively on behalf of Vanda to redress injuries

 which are the direct and proximate result of breaches of fiduciary duty and other misconduct by

 the Defendants.

         370.    Plaintiffs are current owners of the Company’s stock and have each continuously

 owned shares of the Company’s stock at all relevant times. Plaintiffs understand their obligation

 to hold Company stock throughout the duration of this action and are prepared to do so.

         371.    Plaintiffs will adequately and fairly represent the interests of Vanda in enforcing

 and prosecuting its rights and have retained counsel competent and experienced in stockholder

 derivative litigation.

         372.    Plaintiffs did not make a demand on the Board prior to instituting this stockholder

 derivative suit because a pre-suit demand upon the Board would be a futile, wasteful and useless

 act.

         373.    At the time this case was commenced, the Board consisted of five directors, four of

 whom are among the Director Defendants: Polymeropoulos, Watkins, Cola, and Dugan.

         374.    As discussed above, Vanda’s executives knowingly and consciously violated the

 FCA, state false claims acts, the FD&C Act and federal securities laws. The Board implemented

 and oversaw a business strategy that resulted in widespread and repeated violations of the law.

 Promoting drugs for off-label use, submitting fraudulent bills to the government, making public

 misrepresentations and/or failing to disclose material facts are not legally protected business

 decisions and such conduct can in no way be considered a valid exercise of business judgment.

         375.    The Director Defendants were responsible for a sustained or systemic failure of

 the Board to exercise oversight. The sustained failure of the Board to ensure effective corporate




                                                 115
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 116 of 127 PageID #: 231




 governance and compliance with the law can only have been a result of Defendants’ knowing

 breach or reckless disregard for their fiduciary duties. The Director Defendants either knew or

 should have known of the years-long violations and false and misleading statements that were

 issued on the Company’s behalf and took no steps in a good faith effort to prevent or remedy that

 situation.

         376.   The Board devoted patently inadequate time or consciously disregarded

 compliance with federal and state laws and regulations. The Director Defendants’ breach of their

 fiduciary duties of good faith and loyalty, as well as the Code of Conduct, damaged the Company.

 The Director Defendants’ decision not to act was not made in good faith and was contrary to the

 best interests of the Company.

         377.   Therefore, the Director Defendants each face a substantial likelihood of personal

 liability for their acts in connection with these actions, rendering a demand upon them futile.

 A. Demand on Defendant Polymeropoulos is Futile

         378.   Defendant Polymeropoulos served as President, Chief Executive Officer and

 director of Vanda during the Relevant Period. He faces a substantial likelihood of liability based on

 the misconduct alleged above.

         379.   As alleged above, Defendant Polymeropoulos breached his duty of care and

 loyalty by knowingly violating the FCA, state false claims acts, the FD&C Act and applicable

 regulatory and ethical guidance by submitting fraudulent bills to the government, promoting off-

 label marketing and other prohibited marketing strategies. Defendant Polymeropoulos also

 knowingly or recklessly made or disseminated made false and/or misleading statements and/or

 failed to disclose material information regarding Vanda’s fraudulent promotion scheme and

 abuse of Medicare, Medicaid, and Tricare programs, thereby violating the federal securities laws.




                                                 116
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 117 of 127 PageID #: 232




        380.    As such, Defendant Polymeropoulos faces a substantial likelihood of liability for

 violating the federal securities laws and breaching his fiduciary duty of due care by causing the

 Company to violate the FCA, state false claims acts, the FD&C Act and the securities laws.

        381.    For these reasons, demand is futile against Defendant Polymeropoulos.

 B. Demand on Defendants Watkins, Cola, and Dugan is Futile

        382.    From 2015 to early 2018, four key executives resigned. Vanda’s Vice President

 and Director of Marketing, Holland, resigned in January 2016 after vehemently protesting

 Vanda’s fraudulent marketing strategy. Gibbs, Vanda’s Senior Vice President and CCO, also

 resigned after the internal disputes. In 2017, Vanda’s Senior Vice President and Chief Medical

 Officer, Baroldi, resigned as an officer and employee of the Company. In 2018, Vanda’s Senior

 Vice President, General Counsel and Secretary, Gulino, resigned as an officer and employee of

 the Company.

        383.    Defendants Watkins, Cola, and Dugan (as well as Defendant Polymeropoulos) had

 actual knowledge of these resignations. At a minimum, Holland and Gibbs’s resignations after

 protesting Vanda’s fraudulent marketing scheme did or should have put the Board on notice of

 the alleged misconduct. The Board’s inaction evidences that it devoted inadequate time to

 oversight or consciously disregarded its duty of care.

        384.    Moreover, Defendants Watkins and Dugan are conflicted from considering a

 demand because they each face substantial likelihood of liability as members of the

 Nominating/Corporate Governance Committee. As detailed above, the Corporate Governance

 Committee charter and Code of Conduct required the members of the committee to monitor and

 oversee corporate governance. Not only did they fail to take any disciplinary actions against the

 persons who participated in this scheme, they also failed to oversee the operations of Vanda.




                                                117
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 118 of 127 PageID #: 233




 Therefore, Defendants Watkins and Dugan face a substantial likelihood of liability for their

 breach of fiduciary duty and any demand upon them is futile.

        385.    Defendants Cola and Dugan are also conflicted from considering demand because

 they each face substantial likelihood of liability as members of the Audit Committee. As set

 forth above, the Audit Committee’s charter imposes specific duties on its members to ensure

 compliance with laws, regulations and internal policies. As members of the Audit Committee,

 they allowed or permitted false and misleading statements to be disseminated in the Company’s

 SEC filings and other disclosures, and otherwise failed to ensure that adequate internal controls

 were in place regarding the deficiencies described above. Therefore, Defendants Cola and

 Dugan face a substantial likelihood of liability for their breach of fiduciary duties and any

 demand upon them is futile.

        386.    Additionally, Defendant Cola is incapable of impartially considering a demand to

 commence and vigorously prosecute this action due to his long-standing, overlapping business

 relationships. In particular, Cola served as President of Shire’s Specialty Pharmaceuticals business

 from 2007 until April 2012. Defendant Cola joined Shire in July 2005 as Executive Vice President

 for Global Therapeutic Business Units and Portfolio Management prior to being named President of

 the Specialty Pharmaceuticals business.

        387.    Defendant Reverberi served as Senior Vice President, International Specialty Pharma

 at Shire. In addition to his International Specialty Pharma responsibilities, from 2009 to 2013,

 Reverberi led Shire’s Internal Medicine Global Business Unit. Prior to this position, he was General

 Manager, Italy at Shire. Accordingly, there is reasonable doubt that defendant Cola would vote to

 initiate litigation against defendant Reverberi due to their long-standing business relationships.

 Demand is therefore futile as to defendant Cola.




                                                    118
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 119 of 127 PageID #: 234




         388.    Defendant Milano served as Chairman, President, and Chief Executive Officer of

 ViroPharma, which was acquired by Shire on January 2, 2014. Defendant Milano joined ViroPharma

 in 1996 and served as Vice President, Chief Financial Officer, and Treasurer from 1997 to 2006 prior

 to becoming Chief Executive Officer. Accordingly, there is reasonable doubt that defendant Milano

 would vote to initiate litigation against Defendant Reverberi due to their long-standing business

 relationships. Demand is therefore futile as to defendant Milano.

                                       CAUSES OF ACTION

                                Count I: Breach of Fiduciary Duty

         389.    Plaintiffs repeat and reallege each and every allegation contained above as if fully

 set forth herein.

         390.    The Defendants all owed and owe fiduciary duties to Vanda. By reason of their

 fiduciary relationships, Defendants specifically owed and owe Vanda the highest obligation of

 good faith and loyalty in the administration of the affairs of Vanda, including assuring that

 Vanda complied with state and federal laws and FDA regulations. The Board also had specific

 fiduciary duties as defined by the Company’s corporate governance documents and principles

 that, had they been discharged in accordance with the Board’s obligations, would have prevented

 the misconduct and consequential harm to Vanda alleged herein.

         391.    The Defendants willfully ignored their obligations under state and federal laws

 and regulations, Vanda’s internal controls and numerous warnings and government

 investigations and warning. Defendants failed to make a good faith effort to correct the problems

 or prevent their recurrence.

         392.    The Defendants consciously breached their fiduciary duties by affirmatively and

 repeatedly failing to cause the Company to maintain effective controls against promoting drugs

 for off-label use and defrauding government-funded healthcare programs.



                                                  119
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 120 of 127 PageID #: 235




           393.   The Defendants, by their actions and by engaging in the wrongdoing described

 herein, abandoned and abdicated their responsibilities and duties with regard to prudently

 managing the business of Vanda in a manner consistent with the duties imposed upon them by

 law.

           394.   As a direct and proximate result of the Defendants’ conscious failure to perform

 their fiduciary obligations, Vanda has sustained significant damages. Such damage includes,

 among other things, the substantial penalties, fines, costs associated with defending the Qui Tam

 Lawsuit and the Securities Class Action, severe damage to the share price of the Company, sales

 suspension and expenses described herein.

           395.   As a result of the misconduct alleged herein, the Defendants are liable to the

 Company.

                                  Count II: Gross Mismanagement

           396.   Plaintiffs repeat and re-allege each and every allegation above as if set forth fully

 herein.

           397.   By their actions alleged herein, the Defendants, either directly or through aiding

 and abetting, abandoned and abdicated their responsibilities and fiduciary duties with regard to

 prudently managing the assets and business of the Company in a manner consistent with the

 operations of a publicly held corporation.

           398.   As a direct and proximate result of the Defendants’ gross mismanagement and

 breaches of duty alleged herein, the Company has sustained damages in excess of hundreds of

 millions of dollars.

           399.   Because of the misconduct and breaches of duty alleged herein, the Defendants

 are liable to the Company.




                                                  120
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 121 of 127 PageID #: 236




                                        Count III: Unjust Enrichment

           400.   Plaintiffs repeat and re-allege each and every allegation above as if set forth fully

 herein.

           401.   By their wrongful acts and omissions, the Defendants were unjustly enriched at

 the expense of Vanda. as a result of the compensation and director remuneration they received

 while breaching fiduciary duties owed to Vanda.

           402.   Plaintiffs, on behalf of Vanda, have no adequate remedy at law.

            Count IV: Violations of Section 10(b) of the Exchange Act and Rule 10b-5

           403.   Plaintiffs repeat and re-allege each and every allegation above as if set forth fully

 herein.

           404.   During the Relevant Period, the Company was caused to make materially false

 and/or misleading statements, as well as omissions of disclosure of material adverse facts about,

 the Company’s business, operations, and prospects. Specifically, the Company failed to disclose

 to investors that: (i) Vanda was engaged in a fraudulent scheme in which the Company promoted

 the off-label use of Fanapt and Hetlioz; (ii) Vanda defrauded the government by abusing

 Medicare, Medicaid, and Tricare programs; (iii) as a result of the scheme, Vanda faced a Qui

 Tam Lawsuit from the government; (iv) Vanda’s promotional materials for Fanapt and Hetlioz

 were false and misleading, garnering regulatory scrutiny from the FDA; and (v) as a result,

 Defendants’ statements about Vanda’s business, operations and prospects were materially false

 and misleading and/or lacked a reasonable basis at all relevant times.

           405.   Thus, the price of the Company’s shares was artificially inflated due to the

 deception of Defendants.




                                                  121
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 122 of 127 PageID #: 237




           406.   As such, the Defendants caused the Company to violate section 10(b) of the

 Exchange Act and SEC Rule 10b-5 in that they: (i) employed devices, schemes, and artifices to

 defraud; and (ii) made untrue statements of material facts or omitted to state material facts

 necessary in order to make the statements made, in light of the circumstances under which they

 were made, not misleading.

           407.   As a result of the Defendants’ misconduct, the Company was damaged as alleged

 herein.

           408.   Plaintiffs, on behalf of Vanda, have no adequate remedy at law.

             Count V: Violations of Section 14(a) of the Exchange Act and Rule 14a-9

           409.   Plaintiffs repeat and reallege each and every allegation above as if fully set forth

 herein.

           410.   SEC Rule 14a-9, promulgated pursuant to section 14(a) of the Exchange Act,

 provides that no proxy statement shall contain “any statement which, at the time and in the light

 of the circumstances under which it is made, is false or misleading with respect to any material

 fact, or which omits to state any material fact necessary in order to make the statements therein

 not false or misleading.” 17 C.F.R. §240.14a-9. The Company’s Proxy violated section 14(a) of

 the Exchange Act and SEC Rule 14a-9 because it included materially false and misleading

 information and failed to disclose that the Company has been engaging in improper, misleading

 and fraudulent sales practices, which include: (i) promoting Fanapt and Hetlioz for off-label

 uses; (ii) overstating Fanapt’s efficacy to providers; (iii) making false and misleading statements

 regarding Fanapt’s safety warnings; (iv) misleading providers about Fanapt’s approved dosing

 schedule; (v) improperly providing titration packets which did not have adequate instructions for

 use; (vi) promoting Fanapt as a first line therapy; (vii) fraudulently receiving drug




                                                  122
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 123 of 127 PageID #: 238




 reimbursements from the government by abusing Medicare, Medicaid, and Tricare programs, as

 a result of which Vanda faced a Qui Tam Lawsuit from the government; (viii) Vanda’s

 promotional materials for Fanapt and Hetlioz were false and misleading, garnering regulatory

 scrutiny from the FDA; and (ix) as a result, Defendants’ statements about Vanda’s business,

 operations and prospects were materially false and misleading and/or lacked a reasonable basis at

 all relevant times.

         411.    In the exercise of reasonable care, the Defendants should have known that the

 statements contained in the Proxy were materially false and misleading.

         412.    The misrepresentations and omissions in the Proxy were material to Company

 stockholders in voting on the matters set forth for stockholder ratification in the Proxy. The

 Proxy was an essential link in the accomplishment of the continuation of these Defendants’

 continued violation of their fiduciary duties.

         413.    The Company was damaged as a result of these Defendants’ material

 misrepresentations and omissions in the Proxy.

         414.    Plaintiffs, on behalf of Vanda, have no adequate remedy at law.

                                        PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs pray for relief and judgment, as follows:

         A.      A judgment against all Defendants for the amount of damages sustained by the

 Company as a result of Defendants’ wrongdoing as alleged herein;

         B.      Directing Vanda to take all necessary actions to reform and improve its corporate

 governance and internal procedures to comply with applicable laws and protect Vanda and its

 shareholders from a repeat of the damaging events described herein, including, but not limited to,

 putting forward for shareholder vote resolutions for amendments to the Company’s By-Laws




                                                  123
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 124 of 127 PageID #: 239




 and/or Articles of Incorporation, and taking such other action as may be necessary to place

 before shareholders for a vote the following corporate governance proposals or policies:

                a. a proposal to strengthen Vanda’s oversight of its disclosure procedures;

                b. a proposal to strengthen the Company’s controls over financial reporting;

                c. a proposal to strengthen the Board’s supervision of operations and develop
                   and implement procedures for greater stockholder input into the policies and
                   guidelines of the Board; and

                d. a proposal to permit the shareholders of Vanda to nominate at least two
                   candidates for election to the Board.

        C.      Awarding to Vanda restitution from Defendants, and each of them, including

 ordering disgorgement of all profits, benefits and other compensation obtained by Defendants;

        D.      Awarding Plaintiffs the costs and disbursements of the action, including

 reasonable attorneys’ fees, accountants’ and experts’ fees, costs, and expenses; and

        E.      Granting such other and further relief as this Court may deem just and proper.

                                   JURY TRIAL DEMANDED

        Plaintiffs demand a trial by jury.




                                                124
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 125 of 127 PageID #: 240




 Dated: April 24, 2020

                                             LEVI & KORSINSKY, LLP

                                             /s/ Gregory Mark Nespole
                                             Gregory Mark Nespole
                                             Daniel Tepper
                                             LEVI & KORSINSKY, LLP
                                             55 Broadway, 10th Floor
                                             New York, New York 10006
                                             Tel: (212) 363-7500
                                             gnespole@zlk.com
                                             dtepper@zlk.com

                                             Co-Lead Counsel to Plaintiffs

                                             BRAGAR EAGEL & SQUIRE, P.C.

                                             /s/ W. Scott Holleman
                                             W. Scott Holleman
                                             Lawrence P. Eagel
                                             Garam Choe
                                             885 3rd Avenue, Suite 3040
                                             New York, New York 10022
                                             Tel: (212) 355-4648
                                             holleman@bespc.com
                                             eagel@bespc.com
                                             choe@bespc.com




                                       125
   Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 126 of 127 PageID #: 241




                                                                                55 Broadway, 10th Floor
                                                                                New York, NY 10006
                                                                                T:212-363-7500
                                                                                F:212-363-7171
                                                                                www.zlk.com



                                               VERIFICATION

          I, Samuel Williams, under penalties of perjury, hereby do declare that I am a plaintiff in the
foregoing complaint, that I have read the complaint, and that the facts therein are true to my own knowledge,
except to matters stated therein to be alleged upon information and belief, and as to those matters, I believe
them to be true and correct to the best of my knowledge, information, and belief.



Signed:



 Print Name: Samuel Williams                      Date: 4/21/2020

      IP: 99.203.75.175
Case 1:19-cv-04293-FB-LB Document 25 Filed 04/24/20 Page 127 of 127 PageID #: 242



                                          VERIFICATION

          I, Michael Bavaro, hereby verify that I have authorized the filing of the attached

  Consolidated Verified Stockholder Derivative Complaint, that I have reviewed the Consolidated

  Verified Stockholder Derivative Complaint and that the facts therein are true and correct to the

  best of my knowledge, information and belief. I declare under penalty of perjury that the

  foregoing is true

  and correct.

          21                                                Michael Bavaro
  April          , 2020                                     Michael Bavaro (Apr 21, 2020)

                                                            Michael Bavaro
